Exhibit 10.1

EXECUTION COPY

CONSTRUCTION AGREEMENT

for the

CREOLE TRAIL PIPELINE - SEGMENT 2 PROJECT

ALTERNATE ROUTE SINGLE LINE OPTION

by and between

CHENIERE CREOLE TRAIL PIPELINE, L.P.

as Owner

and

SUNLAND CONSTRUCTION, INC.

as Contractor

Dated as of the 5th Day of January, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS    7

2.1

   Status of Contractor    7

2.2

   Key Personnel    7

2.3

   Subcontractors and Sub-subcontractors    7

2.4

   Subcontracts and Sub-subcontracts    7

2.5

   Contractor Investigations of the Site and Differing Site Conditions    7

ARTICLE 3

   CONTRACTOR’S RESPONSIBILITIES    8

3.1

   Scope of Work    8

3.2

   Specific Obligations    8

3.3

   Contractor’s Tools and Construction Equipment    8

3.4

   Employment of Personnel    9

3.5

   Clean-up    9

3.6

   Safety and Security    9

3.7

   Emergencies    9

3.8

   Books, Records and Audits.    9

3.9

   Temporary Utilities, Roads, Facilities and Storage    10

3.10

   Hazardous Materials    10

3.11

   Reports and Meetings    10

3.12

   Title to Materials Found    10

3.13

   Cooperation with Others    11

3.14

   Responsibility for Property    11

3.15

   Used or Salvaged Materials    11

3.16

   Compliance with Real Property Interests    11

3.17

   Review of Shop Drawings    11

3.18

   Layout    11

3.19

   Substitutions    12

ARTICLE 4

   OWNER’S RESPONSIBILITIES    12

4.1

   Payment    12

4.2

   Access to the Site    12

4.3

   Owner-Provided Equipment    12

4.4

   Engineering    12

4.5

   Permits    12

ARTICLE 5

   COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS    12

5.1

   Commencement of Work at the Site    12

5.2

   Project Schedule    12

5.3

   CPM Schedule    13

5.4

   Recovery and Recovery Schedule    13

5.5

   Acceleration and Acceleration Schedule    14

ARTICLE 6

   CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY    14

6.1

   Change Orders Requested by Owner    14

6.2

   Change Orders Requested by Contractor    15

6.3

   Estimated Contract Price Adjustment; Contractor Documentation    16

6.4

   Change Orders Act as Accord and Satisfaction    16

6.5

   Timing Requirements for Notifications and Change Order Requests by Contractor
   16

6.6

   Adjustment Only Through Change Order    17

6.7

   Force Majeure    17

6.8

   Delay Caused by Owner or Delay Caused by Changes in the Work    18

6.9

   Delay    18

 

i



--------------------------------------------------------------------------------

6.10

   Contractor Obligation to Mitigate Delay    18

ARTICLE 7

   CONTRACT PRICE AND PAYMENTS TO CONTRACTOR    18

7.1

   Contract Price and Estimated Contract Price    18

7.2

   Interim Payments    18

7.3

   Final Completion and Final Payment    19

7.4

   Payments Not Acceptance of Work    19

7.5

   Payments Withheld    19

7.6

   Release of Retainage    19

ARTICLE 8

   TITLE AND RISK OF LOSS    20

8.1

   Title    20

8.2

   Risk of Loss    20

ARTICLE 9

   INSURANCE AND PAYMENT AND PERFORMANCE BONDS    20

9.1

   Insurance    20

9.2

   Payment and Performance Bonds    20

ARTICLE 10

   DOCUMENTATION    20

10.1

   Patents and Royalties    20

10.2

   Owner Provided Documents    20

ARTICLE 11

   MECHANICAL COMPLETION, SUBSTANTIAL COMPLETION, AND FINAL COMPLETION    21

11.1

   Notice and Requirements for Mechanical Completion    21

11.2

   Notice and Requirements for Substantial Completion    21

11.3

   Punchlist    21

11.4

   Notice and Requirements for Final Completion    22

11.5

   Partial Occupancy and Use    22

11.6

   Long-Term Obligations    22

ARTICLE 12

   WARRANTY AND CORRECTION OF WORK    22

12.1

   Warranty    22

12.2

   Correction of Work Prior to Substantial Completion    23

12.3

   Correction of Work After Substantial Completion    23

12.4

   Assignability of Warranties    24

ARTICLE 13

   TIMELY COMPLETION    24

13.1

   Timely Completion    24

ARTICLE 14

   CONTRACTOR REPRESENTATIONS    24

14.1

   Corporate Standing    24

14.2

   No Violation of Law    24

14.3

   Licenses    24

14.4

   No Breach    24

14.5

   Financial Solvency    24

14.6

   No Conflicts of Interest    24

ARTICLE 15

   DEFAULT, TERMINATION AND SUSPENSION    25

15.1

   Default by Contractor    25

15.2

   Termination for Convenience by Owner    26

15.3

   Suspension of Work    26

15.4

   Suspension by Contractor    27

15.5

   Termination by Contractor    27

ARTICLE 16

   INDEMNITIES    27

16.1

   General Indemnification    27

16.2

   Lien Indemnification    28

 

ii



--------------------------------------------------------------------------------

16.3

   Attorneys’ Fees    28

16.4

   Enforceability    28

ARTICLE 17

   DISPUTE RESOLUTION    29

17.1

   Negotiation    29

17.2

   Arbitration    29

17.3

   Continued Performance    30

ARTICLE 18

   CONFIDENTIALITY    30

18.1

   Contractor’s Obligations    30

18.2

   Exceptions    30

18.3

   Equitable Relief    30

18.4

   Term    30

18.5

   Disclosure and Filings    31

ARTICLE 19

   MISCELLANEOUS PROVISIONS    31

19.1

   Entire Agreement    31

19.2

   Amendments    31

19.3

   Interpretation    31

19.4

   Notice    31

19.5

   Severability    31

19.6

   Assignment    31

19.7

   No Waiver    32

19.8

   Governing Law    32

19.9

   No Publicity    32

19.10

   Counterparts    32

19.11

   Owner Parent Guaranty    32

19.12

   Survival    32

 

iii



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

   Contract Documents

ATTACHMENT B

   Key Personnel

ATTACHMENT C

   Form of Notice to Proceed

ATTACHMENT D

 

SCHEDULE D-1

 

SCHEDULE D-2

 

SCHEDULE D-3

  

Form of Change Order

 

Change Order Form

 

Unilateral Change Order Form

 

Pricing for Change Orders

ATTACHMENT E

   Project Schedule

ATTACHMENT F

   Insurance Requirements

ATTACHMENT G

   Form of Contractor’s Invoice

ATTACHMENT H

 

SCHEDULE H-1

 

SCHEDULE H-2

  

Form of Payment and Performance Bonds

 

Form of Payment Bond

 

Form of Performance Bond

ATTACHMENT I

 

SCHEDULE I-1

 

SCHEDULE I-2

 

SCHEDULE I-3

 

SCHEDULE I-4

  

Form of Lien and Claim Waivers

 

Contractor’s Interim Lien and Claim Waiver

 

Subcontractor’s Interim Lien and Claim Waiver

 

Contractor’s Final Lien and Claim Waiver

 

Subcontractor’s Final Lien and Claim Waiver

ATTACHMENT J

   Pricing Schedule

ATTACHMENT K

   Project Scope of Work

ATTACHMENT L

   Approved Subcontractors

ATTACHMENT M

   Contractor Assumptions and Clarifications

ATTACHMENT N

   Guaranty Agreement

 

iv



--------------------------------------------------------------------------------

CONSTRUCTION AGREEMENT

THIS CONSTRUCTION AGREEMENT (this “Agreement”), dated as of the 5th Day of
January, 2007 (the “Effective Date”), is entered into by and between Cheniere
Creole Trail Pipeline, L.P., a limited partnership organized under the laws of
the State of Delaware (“Owner”), and Sunland Construction, Inc., a company
organized under the laws of the State of Louisiana (“Contractor” and, together
with Owner, each a “Party” and together the “Parties”).

WHEREAS, Owner is developing the Creole Trail Pipeline Segment 2 Project,
Alternate Route Single Line Option, consisting of approximately 23.39 miles of
42-inch diameter natural gas pipeline (as more fully described below, the
“Project”) to be located in Cameron and Calcasieu Parishes, Louisiana (the
“Site”) all as further described herein; and

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
construction services for the Project; and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing construction services;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 17.2.

“AAA Rules” has the meaning set forth in Section 17.2

“Acceleration Schedule” has the meaning set forth in Section 5.5.

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with a Party. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or otherwise.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Applicable Law” means all laws, statutes, ordinances, codes, regulations,
certifications, orders, decrees, injunctions, licenses, Permits, approvals,
agreements, rules and regulations, including any conditions thereto, of any
Governmental Instrumentality having jurisdiction over all or any portion of the
Site or the Project or performance of all or any portion of the Work, or other
legislative or administrative action of a Governmental Instrumentality, or a
final decree, judgment or order of a court which relates to the performance of
Work hereunder or the interpretation or application of this Agreement, including
(i) any and all Permits, and (ii) any Applicable Law related to
(a) conservation, improvement, protection, pollution, contamination or
remediation of the environment or (b) Hazardous Materials or any handling,
storage, release or other disposition of Hazardous Materials.

“Books and Records” has the meaning set forth in Section 3.8.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

 

1



--------------------------------------------------------------------------------

“Change Order” means a written order issued by Owner to Contractor after the
execution of this Agreement, in the form of Schedule D-2, or a written
instrument signed by both Parties after the execution of this Agreement in the
form of Schedule D-1, that authorizes an addition to, deletion from, suspension
of, or any other modification or adjustment to the requirements of this
Agreement. Owner and Contractor are entitled to a Change Order in accordance
with Article 6.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Claims” has the meaning set forth in Section 16.1A.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems, purchased, owned, rented or
leased by Contractor or its Subcontractors or Sub-subcontractors for use in
accomplishing the Work, but not intended for incorporation into the Project.

“Contract Documents” mean the documents that establish the rights and
obligations of the parties engaged in the Work, which include this Agreement,
Attachments and Schedules to this Agreement, other documents listed in this
Agreement, Drawings, Specifications, and Change Orders. An enumeration of the
Contract Documents appears in Attachment A in order of priority, with the
Contract Document having the highest priority listed first. In the event of any
variance or conflict between a provision in one Contract Document and a
provision in another Contract Document, the Contract Document with the higher
priority and the greater obligation shall control. In the event of a conflict
within the same Contract Document, explanatory notes take precedence over
graphic indications, larger scale drawings and details take precedence over
smaller scale drawings, and figured dimensions take precedence over scaled
dimensions.

“Contract Price” has the meaning set forth in Section 7.1.

“Contractor” has the meaning set forth in the preamble.

“Contractor Indemnified Parties” means Contractor and its Affiliates and its and
their directors, officers, agents, partners, and employees. A “Contractor
Indemnified Party” means any of the Contractor Indemnified Parties.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner and acceptable to Owner, who shall have
complete authority to act on behalf of Contractor on all matters pertaining to
this Agreement or the Work, including making changes in the Work. Contractor
designates Louis Ledet as the Contractor Representative who is a Key Person.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.3A.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 15.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending twelve months (12) months thereafter as may be extended
pursuant to Section 12.3B.

“Dispute” has the meaning set forth in Section 17.1.

“Dispute Notice” has the meaning set forth in Section 17.1.

“Drawings” means the graphic and pictorial documents (in written or electronic
format) showing the design, location and dimensions of the Work, generally
including plans, elevations, sections, details, schedules and diagrams which are
prepared by Engineer and itemized in Attachment A.

“Effective Date” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Engineer” means the design professional engaged by Owner to provide certain
design, engineering and administrative services required in the agreement
between them. Engineer will, to the extent specified in the agreement between
Owner and Engineer, act for or on behalf of Owner with respect to Owner’s
rights, remedies and obligations under this Agreement. Except as specifically
provided in this Agreement, references to Engineer shall mean Owner’s Engineer
for the Project which is Project Consulting Services, Inc.

“Equipment” means all equipment, vessels, materials, supplies and systems
required for the completion of and incorporation into the Work, excluding only
the Owner-Provided Equipment.

“Estimated Contract Price” is the value set forth in Section 4 of Attachment J.

“Final Completion” means that all Work and all other obligations under the
Agreement for the Project (except for that Work and obligations that survive the
termination or expiration of this Agreement), are fully and completely performed
in accordance with the terms of this Agreement, including: (i) the successful
achievement of Substantial Completion; (ii) the completion of all Punchlist
items and delivery by Contractor to Owner of all Warranties relating to such
Punchlist items; (iii) delivery by Contractor to Owner of a fully executed Final
Lien and Claim Waiver in the form of Schedule I-3; (iv) delivery by Contractor
to Owner of all documentation required to be delivered under this Agreement,
including Record As-Built Drawings and Specifications and Owner’s Confidential
Information; (v) removal from the Site of all of Contractor’s, Subcontractors’
and Sub-subcontractor’s personnel, supplies, waste, materials, rubbish,
Hazardous Materials, Construction Equipment, and temporary facilities;
(vi) delivery by Contractor to Owner of evidence acceptable to Owner that all
Subcontractors and Sub-subcontractors have been fully and finally paid,
including fully executed Final Lien and Claim Waivers from all Major
Subcontractors in the form in Schedule I-4; and (vii) performance by Contractor
of all other obligations required under this Agreement for Final Completion.

“Final Lien and Claim Waiver” means the waiver and release provided to Owner by
Contractor and Major Subcontractors in accordance with the requirements of
Section 7.3.

“Force Majeure” means catastrophic storms, named tropical storms, floods,
tornadoes, hurricanes, earthquakes and other acts of God, wars, civil
disturbances, terrorist attacks, revolts, insurrections, sabotage, commercial
embargoes, epidemics, fires, explosions and actions of a Governmental
Instrumentality that were not requested, promoted, or caused by the affected
Party; provided that such act or event (i) delays or renders impossible the
affected Party’s performance of its obligations under this Agreement, (ii) is
beyond the reasonable control of the affected Party, not due to its fault or
negligence and was not reasonably foreseeable, and (iii) could not have been
prevented or avoided by the affected Party through the exercise of due
diligence, including the expenditure of any reasonable sum taking into account
the Estimated Contract Price. For avoidance of doubt, Force Majeure shall not
include any of the following (unless otherwise caused by Force Majeure):
(a) economic hardship, (b) changes in market conditions, (c) late delivery or
failure of Equipment or Construction Equipment, (d) labor availability, strikes,
or other similar labor actions, or (e) climatic conditions (including rain,
snow, wind, temperature and other weather conditions), tides, or seasons.

“Fixed Unit Price” has the meaning set forth in Section 1 of Attachment J.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project or the Site.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (a) “hazardous substances” as defined in 42 U.S.C. § 9601(14),
(b) “chemicals” subject to regulation under Title III of the Superfunds
Amendments and Reauthorization Act (“SARA”) of 1986, (c) natural gas liquids,
liquefied natural gas or synthetic gas, (d) any petroleum, petroleum-based
products or crude oil or any fraction, or (e) any other chemical, waste,
material, pollutant, contaminant or any other substance, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental
Instrumentality or which may be the subject of liability for damages, costs or
remediation.

“Indemnified Party” means any Owner Indemnified Party or Contractor Indemnified
Party, as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

 

3



--------------------------------------------------------------------------------

“Interim Lien and Claim Waiver” means the waiver and release provided to Owner
by Contractor and, if requested, certain Subcontractors in accordance with the
requirements of Section 7.2C.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.1 for
progress payments and pursuant to Section 7.3 for final payment, which invoices
shall be in the form of Attachment G.

“Item” has the meaning set forth in Section 1 of Attachment J.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2.

“Letter of Intent” has the meaning set forth in Section 19.1.

“Lump Sum Amount” has the meaning set forth in Section 1 of Attachment J.

“Lump Sum Work” has the meaning set forth in Section 1 of Attachment J.

“Major Subcontract” means (i) any Subcontract having an aggregate value in
excess of Two Hundred Fifty Thousand U.S. Dollars (U.S.$250,000) or
(ii) multiple Subcontracts with one Subcontractor that have an aggregate value
in excess of Two Hundred Fifty Thousand U.S. Dollars (U.S.$250,000).

“Major Subcontractor” means any Subcontractor with whom Contractor enters, or
intends to enter, into a Major Subcontract.

“Measured Quantity” is the actual quantity of each individual Item of Unit Price
Work completed in accordance with the Contract Documents, as measured by
Contractor and approved by Owner, in units of measure specified in the Schedule
of Fixed Prices. Measured Quantities shall not include unused quantities or
quantities for unauthorized or unapproved Work or for Work that is Defective.

“Mechanical Completion” means that all of the following has occurred in
accordance with this Agreement: (i) Contractor has completed all construction,
procurement, fabrication, assembly, erection, installation, inspection and
non-destructive testing; (ii) Contractor has completed a gauging/caliper pig
run, and made any required repairs; (iii) Contractor has completed hydrostatic
testing to ensure that the Work was correctly constructed, procured, fabricated,
assembled, erected, installed and tested, and is capable of being operated
safely and reliably; (iv) Contractor has dewatered and dried the Work to a
dewpoint of negative thirty-eight degrees Fahrenheit (-38ºF); (v) Contractor has
delivered notice to Owner that all of the requirements under this Agreement for
Mechanical Completion have occurred and the Work is ready for Natural Gas
Operations; (vi) Owner has accepted such Contractor notice as set forth in
Section 11.1; and (vii) Contractor has performed all other obligations required
under the Contract Documents for Mechanical Completion.

“Natural Gas Operations” means that all of the following has occurred: (i) Owner
has purged the Work of air, nitrogen or other inert gasses following
construction by Contractor; and (ii) the Owner is capable of utilizing the Work
in performance of its intended commercial operations.

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.1.

“Owner” has the meaning set forth in the preamble.

“Owner Indemnified Parties” means (i) Owner, its parent, Affiliates,
(ii) landowners granting Owner or an Affiliate of Owner rights-of-way,
servitudes and/or similar real property interests, and/or licenses or user
permits, and any person or entity acquiring rights through such landowners,
(iii) the respective co-owners, partners, joint venturers, members, directors,
officers, agents, and employees of each Person specified in clauses (i) and
(ii) above. An “Owner Indemnified Party” means any one of the Owner Indemnified
Parties.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. Owner designates Al Bartz as the Owner
Representative. Notification of a change in Owner Representative shall be
provided in advance, in writing, to Contractor.

 

4



--------------------------------------------------------------------------------

“Owner’s Confidential Information” has the meaning set forth in Section 18.1.

“Owner-Provided Equipment” means the equipment listed in Attachment K to be
provided by Owner to Contractor. Such Owner-Provided Equipment will be
assembled, erected and installed by Contractor.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Project, the Site or the Work.

“Person” means any individual or any company, joint venture, corporation,
partnership, association, limited liability company, unincorporated organization
or other entity having legal capacity, including the Parties, any Subcontractors
and Sub-subcontractors, and their respective directors, officers, agents and
employees.

“Progress Reports” has the meaning set forth in Section 3.11A.

“Project” has the meaning set forth in the recitals and more fully described in
Project Scope of Work described in Attachment K.

“Project Schedule” means the schedule of dates in which Contractor is required
to achieve certain stages of completion of the Work, including the Required
Mechanical Completion Date, Required Substantial Completion Date, and Required
Final Completion Date, as more particularly described in Section 5.2 and in
Attachment E.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not interrupt, disrupt or interfere with the safe
and reliable operation or use of all or any part of the Project as more fully
described in Section 11.3 of this Agreement.

“Record As-Built Drawings and Specifications” means final, record Drawings and
Specifications showing the “as-built” conditions of the completed Work.

“Recovery Schedule” has the meaning set forth in Section 5.4.

“Required Final Completion Date” has the meaning set forth in Section 5.2C.

“Required Mechanical Completion Date” has the meaning set forth in Section 5.2A.

“Required Substantial Completion Date” has the meaning set forth in
Section 5.2B.

“Retainage” means an amount equal to five percent (5%) to be withheld from each
payment up to Final Completion. At Final Completion, retainage shall be released
in accordance with Section 7.6.

“Schedule of Fixed Prices” means the detailed schedule of Unit Price Work and
Lump Sum Work set forth in Section 4 of Attachment J (as may be modified by
Change Order) allocating the Estimated Contract Price among the various portions
of the Work. The Schedule of Fixed Prices shall be used as a basis to determine
the percent completion of the Lump Sum Work and the Fixed Unit Price for the
purposes of calculating payments owed to Contractor.

“Site” has the meaning set forth in the recitals and includes the permanent
easement, temporary workspace, additional temporary workspace, access roads and
staging areas, all as more fully identified in the vicinity map and alignment
sheets itemized in Attachment A.

“Specifications” means those documents consisting of the written requirements
for Equipment standards and workmanship for the Work, assembly, erection and
installation of the Owner-Provided Equipment, and performance of related
services, which are prepared by Engineer.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

 

5



--------------------------------------------------------------------------------

“Subcontractor” means any Person who has a direct contract with Contractor to
manufacture or supply Equipment which is a portion of the Work, to lease
Construction Equipment to Contractor in connection with the Work, to install
Owner-Provided Equipment, to perform a portion of the Work or to otherwise
furnish labor or Equipment.

“Substantial Completion” means the stage in the progress of the Work following
Mechanical Completion, as certified by the Engineer and agreed to by Owner, when
the Work is complete in accordance with the Contract Documents except for Work
on the Punchlist in accordance with the requirements of this Agreement. Without
limiting the generality of the foregoing, the Work shall not be considered
Substantially Complete until all of the following have occurred: (i) Contractor
and Owner have agreed upon a Punchlist of items as set forth in Section 11.3;
(ii) any undisputed damages due and owing to Owner have been paid (directly or
by offset at Owner’s sole discretion); (iii) the entire Work has been completed
(including training, manuals and the delivery of all documentation required
hereunder), except for Work on the Punchlist, in accordance with the
requirements of this Agreement; (iv) Contractor has obtained all Permits for the
Work as required by the Contract Documents; (v) Contractor has delivered to
Owner a fully executed Interim Lien and Claim Waiver in the form of Schedule
I-1, fully executed Interim Lien and Claim Waivers from Major Subcontractors in
the form of Schedule I-2, covering all Work up to the date of Substantial
Completion; (vi) Contractor has assigned to or provided Owner with all
Warranties (other than those Warranties related to Punchlist items) to the
extent Contractor is obligated to do so pursuant to the Contract Documents;
(vii) Contractor has delivered notice to Owner that all of the requirements
under this Agreement for Substantial Completion have occurred, and Owner has
accepted such notice as set forth in Section 11.2; and (viii) Contractor has
performed all other obligations required under the Contract Documents for
Substantial Completion.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person who has a direct or indirect contract with
a Subcontractor or another Sub-subcontractor to manufacture or supply Equipment
which comprises a portion of the Work, to lease Construction Equipment to
Subcontractor or another Sub-subcontractor in connection with the Work, to
install Owner-Provided Equipment, to perform a portion of the Work or to
otherwise furnish labor or Equipment.

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
value-added, sales and use taxes, gross receipts, license, payroll, federal,
state, local or foreign income, environmental, profits, premium, franchise,
property, excise, capital stock, import, stamp, transfer, employment,
occupation, generation, privilege, utility, regulatory, energy, consumption,
lease, filing, recording and activity taxes, levies, duties, fees, charges,
imposts and withholding, together with any and all penalties, interest and
additions thereto.

“Unit Price Work” has the meaning set forth in Section 1 of Attachment J.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Work” means all obligations, duties and responsibilities required of Contractor
pursuant to this Agreement, including all construction, procurement,
fabrication, erection, installation, manufacture, delivery, transportation and
storage of Equipment and Construction Equipment assembly, erection and
installation of Equipment and Owner-Provided Equipment delivery, transportation,
storage, workmanship, labor, inspection and any other services, work or things
furnished or used or required to be furnished or used, by Contractor in the
performance of this Agreement, including that set forth in Section 3.1,
Attachment K and any Corrective Work. The Work includes all Unit Price Work and
Lump Sum Work.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Unless expressly stated otherwise, reference in
this Agreement to an Article or Section shall be a reference to an Article or
Section contained in this Agreement (and not in any Attachments or Schedules to
this Agreement) and a reference in this Agreement to an Attachment or Schedule
shall be a reference to an Attachment or Schedule attached to this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner.

2.2 Key Personnel. Attachment B sets forth a list of key personnel (“Key
Personnel” or “Key Persons”) from Contractor’s organization who shall be
assigned to the Work. Owner shall have the right, but not the obligation, at any
time to request that Contractor replace any Key Person with another employee
acceptable to Owner. In such event, Contractor shall replace such Key Person
without additional expense to Owner. Key Personnel shall not be removed or
reassigned without Owner’s prior written approval.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work performed by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontractors and Sub-subcontractors shall be
reputable, qualified firms with an established record of successful performance
in their respective trades performing identical or substantially similar work.
All Subcontracts and Sub-subcontracts shall be consistent with the terms of this
Agreement. NO SUBCONTRACTOR OR SUB-SUBCONTRACTOR IS INTENDED TO BE OR SHALL BE
DEEMED A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT. Contractor shall be fully
responsible to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors and of Persons employed by any of them, as Contractor is for
the acts or omissions of Persons directly employed by Contractor. The work of
any Subcontractor or Sub-subcontractor shall be subject to inspection by Owner
and its representatives to the same extent as the Work of Contractor. All
Subcontractors and Sub-subcontractors and their respective personnel are to be
instructed by Contractor in the terms and requirements of Owner-approved safety
and environmental protection policies and procedures. In the event that any
personnel do not adhere to such policies and procedures, such personnel shall be
removed by Contractor. In no event shall Contractor be entitled to any
adjustment of the Estimated Contract Price or Project Schedule as a result of
compliance with such policies and procedures or any removal of personnel
necessitated by non-compliance.

2.4 Subcontracts and Sub-subcontracts.

A. Proposed Subcontractors. Attachment L sets forth a list of Subcontractors
that Contractor and Owner have agreed are approved Subcontractors for the
performance of that portion of the Work specified in Attachment L. In the event
Contractor is considering the selection of a Subcontractor not listed in
Attachment L, Contractor shall, within seven (7) Days, prior to the selection of
such Subcontractor, notify Owner in writing of the intended selection of such
Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing. Owner shall have the discretion to accept or reject
any proposed Subcontractor, and Contractor shall not enter into any Subcontract
with a proposed Subcontractor that is rejected by Owner. Owner shall either
accept or reject such proposed Subcontractor within seven (7) Days but shall use
commercially reasonable efforts to provide a response to Contractor as soon as
possible. Approval by Owner of any Subcontractors does not relieve Contractor of
any responsibilities under this Agreement.

B. Terms of Subcontracts and Sub-subcontracts. In addition to the requirements
in Section 2.3 and without in any way relieving Contractor of its full
responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Subcontract and each Sub-subcontract shall contain all
provisions required by the Contract Documents or necessary to enable Contractor
to comply with the terms thereof, including that such Subcontract or
Sub-subcontract may be assigned to Owner without the consent of the respective
Subcontractor or Sub-subcontractor.

2.5 Contractor Investigations of the Site and Differing Site Conditions.
Contractor has reviewed all information provided by Owner as to the Site
conditions. Contractor warrants that it has the experience, resources,
qualifications and capabilities at its disposal to perform the Work in
accordance with the Project Schedule. If concealed or unknown conditions be
encountered below the surface of the ground or in existing structures which are
at variance with

 

7



--------------------------------------------------------------------------------

information, if any, furnished by Owner in writing under the Contract Documents,
or which are of an unusual nature, differing materially from those ordinarily
encountered and generally recognized as inherent in work of the character
provided for in this Agreement, then the Estimated Contract Price, Required
Mechanical Completion Date, Required Substantial Completion Date, and Required
Final Completion Date may be adjusted by Change Order; provided, however, that
Contractor shall notify Owner of such concealed or unknown condition within
twenty-four (24) hours of its discovery and comply with all other requirements
for Change Orders identified in Article 6. Upon discovery, Contractor shall use
commercially reasonable efforts not to further disturb such conditions.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work. The Work shall include all Equipment, Construction Equipment,
labor, workmanship, inspection, manufacture, fabrication, installation,
delivery, transportation, storage, assembly, erection and installation of
Owner-Provided Equipment and all other items or tasks that are set forth in the
Contract Documents to construct the Project. Contractor shall perform the Work
in accordance with Applicable Law and all other terms and provisions of the
Contract Documents. It is understood and agreed that the Work shall include any
incidental work that can reasonably be inferred as required and necessary to
complete the Project in accordance with the Contract Documents, provided,
however, that Contractor’s Scope of Work does not include any work to be
performed by Owner or by others performing under separate contracts with Owner,
including any engineering or design contractors. For the avoidance of doubt,
performance of the Work hereunder shall be independent of any of Owner’s other
projects to be performed by Contractor under a separate contract with Owner or
to be performed by any of Owner’s other contractors.

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. receive and unload Owner-Provided Equipment at the Site or other off-Site
locations designated by Owner, store such Owner-Provided Equipment at the Site
or such off-Site location, transport (if applicable) such Owner-Provided
Equipment from such off-Site location to the Site, and assemble, erect and
install the Owner-Provided Equipment in accordance with this Agreement,
including as required under Attachment K;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are consistent
with this Agreement, as set forth in Sections 2.3 and 2.4;

D. pay Subcontractors in a timely fashion in accordance with the respective
Subcontracts;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. obtain all Permits required to be obtained in the name of Contractor;

G. prepare and furnish to Owner one (1) set of Record As-Built Drawings and
Specifications, as applicable;

H. replace any Subcontractor(s) who fails to perform its Subcontract
obligations; and

I. obtain and manage all utilities as required by this Agreement, including
those required by Section 3.9.

3.3 Contractor’s Tools and Construction Equipment. Contractor shall furnish all
Construction Equipment necessary and appropriate for the timely and safe
completion of the Work in strict compliance with this Agreement. Contractor
shall be responsible for damage to or destruction or loss of, from any cause
whatsoever, all Construction Equipment owned, rented or leased by Contractor or
its Subcontractors or Sub-subcontractors for use in performing the Work.
Contractor shall require all insurance policies (including policies of
Contractor and all Subcontractors and Sub-subcontractors) in any way relating to
such Construction Equipment to include clauses stating that each underwriter
will waive all rights of recovery, under subrogation or otherwise, against the
Owner Indemnified Parties.

 

8



--------------------------------------------------------------------------------

3.4 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, in connection with its performance under this Agreement anyone not
skilled or qualified or anyone who is otherwise unfit to perform the work
assigned to such Person. Contractor agrees to promptly remove (or to require any
Subcontractor or Sub-subcontractor to remove) from its services in connection
with the Work any Person who does not meet the foregoing requirements.
NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE NO LIABILITY AND CONTRACTOR
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER INDEMNIFIED
PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, OF WHATSOEVER KIND OR NATURE, WHICH
MAY ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
TERMINATING THE EMPLOYMENT OF OR REMOVING FROM THE WORK ANY SUCH EMPLOYEE WHO
FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE
SUCH EMPLOYEE REMOVED FROM THE WORK. Contractor shall replace any such employee
at its sole cost and expense.

B. Contractor and its Subcontractors and Sub-subcontractors and the personnel of
any of them shall not bring onto the Site: (i) any firearm of whatsoever nature
or any other object which in the sole judgment of Owner is determined to be a
potential weapon, unless Applicable Law requires Owner to allow such items on
the Site; (ii) alcoholic beverages of any nature; (iii) any substance that
creates a hazard and not related to the Work; (iv) illegal or non-prescription
drugs of any nature; or (v) any prescription drugs without a valid prescription.
Contractor and its Subcontractors and Sub-subcontractors shall abide by and
enforce the requirements of this Section 3.4B, and shall immediately remove from
the Work and the Site, in accordance with Section 3.4A, any employee or agent of
Contractor, Subcontractor or Sub-subcontractor who, in Owner’s sole judgment,
has violated the requirements of this Section 3.4B.

3.5 Clean-up. Contractor shall, to Owner’s satisfaction, at all times keep the
Site free from all waste materials or rubbish caused by the activities of
Contractor or any of its Subcontractors or Sub-subcontractors. Without
limitation of the foregoing, Contractor shall clean up all such waste materials
or rubbish at Owner’s request with reasonable notice. As soon as practicable
after the completion of all Punchlist items, Contractor shall with respect to
such Work remove, at its own cost, all Construction Equipment and other items
not constituting part of the Project and remove all waste material and rubbish
from the Site in accordance with industry standards, Permits and this Agreement.
In the event of Contractor’s failure to comply with this Section, Owner may
accomplish the same; provided, however, Contractor shall be liable for and pay
to Owner all costs associated with such removal.

3.6 Safety and Security. Contractor recognizes that safety and physical security
are of paramount importance in the performance of the Work, and that Contractor
is responsible for performing the Work in a safe and physically secure manner.
Contractor agrees to provide or cause to be provided necessary training and
safety Construction Equipment, including properly functioning personal
protective equipment as appropriate and necessary for the performance of the
Work, to its employees, Subcontractors and Sub-subcontractors and enforce the
use of such training and safety Construction Equipment. Contractor also agrees
to provide a Site safety representative who shall be on-Site at all times during
performance of the Work. Contractor shall maintain all accident, injury and any
other records required by Applicable Law and this Agreement. Contractor shall
comply with all safety requirements imposed by Applicable Law for the safety of
Persons or property and shall conduct all Services in a safe and responsible
manner.

3.7 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, the Project or the Site, whether on the Site or
otherwise, Contractor shall take such action as may be reasonable and necessary
to prevent, avoid or mitigate injury, damage, or loss and shall, as soon as
possible, report any such incidents, including Contractor’s response thereto, to
Owner. If Contractor has not taken reasonable precautions for the safety of the
public or the protection of the Work, and such failure creates an emergency
requiring immediate action, then Owner may, but shall be under no obligation to,
take reasonable action as required to address such emergency. The taking of any
such action by Owner, or Owner’s failure to take any action, shall not limit
Contractor’s liability.

3.8 Books, Records and Audits. Contractor shall keep full and detailed books,
construction logs, records, daily reports, accounts, schedules, payroll records,
receipts, statements, electronic files, correspondence and other pertinent
documents as may be necessary for proper management under this Agreement, as
required under Applicable Law or this Agreement, and in any way relating to this
Agreement (“Books and Records”). Contractor shall maintain all such Books and
Records in accordance with generally accepted accounting principles applicable
in the United States, and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion of the Project, or such greater

 

9



--------------------------------------------------------------------------------

period of time as may be required under Applicable Law. Upon reasonable notice,
Owner and any of its representatives shall have the right to audit or to have
audited Contractor’s Books and Records with respect to: (i) any documents
relating to safety, security, quality or Permits, and (ii) any amounts billed
under unilateral Change Orders executed in accordance with this Agreement;
provided, however, such parties shall not have the right to audit or have
audited Contractor’s Books and Records in connection with the internal
composition of any compensation that is fixed in amount hereunder, such as the
composition of any fixed or unit pricing or the composition of any markups,
fixed percentages or multipliers. When requested by Owner, Contractor shall
provide the auditors with reasonable access to all such Books and Records, and
Contractor’s personnel shall cooperate with the auditors to effectuate the audit
or audits hereunder. The auditors shall have the right to copy all such Books
and Records. Contractor shall bear at its own cost and expense all costs
incurred by it in assisting Owner with audits performed pursuant to this
Section 3.8. Contractor shall include audit provisions identical to this
Section 3.8 in all Subcontracts. The restrictions in this Section 3.8 to the
audit rights shall not control over any rights such parties have under
Applicable Law in discovery in any arbitration arising out of Section 17.2 of
this Agreement.

3.9 Temporary Utilities, Roads, Facilities and Storage. Contractor shall
provide, maintain, and remove from the Site upon Final Completion of the Work,
all temporary offices, structures for the use of its employees, sheds, and
storage facilities, complete with all related utilities (i.e., electricity,
water, communication, cable, telephone, waste and sewer). Contractor shall
provide all temporary utilities necessary to perform and test the Work.
Contractor shall construct and maintain temporary access and haul roads as may
be necessary for the proper performance of the Work. Roads constructed on the
Site shall be subject to Owner’s written approval. All Equipment and other items
comprising part of the Work stored at a location other than on the Site shall be
segregated from other goods, and shall be clearly marked as “Property of
Cheniere Creole Trail Pipeline, L.P.” Contractor shall maintain storage areas
for such Equipment and other items in an orderly condition.

3.10 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the
Site; provided, however, that Contractor may bring onto the Site such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law and the Contract Documents, and Contractor shall
remain responsible and strictly liable for all such Hazardous Materials. If
Contractor or any Subcontractor or Sub-subcontractor encounter pre-existing
Hazardous Materials at the Site, and Contractor or any Subcontractor or
Sub-subcontractor knows or suspects that such material is Hazardous Material,
Contractor and its Subcontractors and Sub-subcontractors shall immediately stop
Work in the affected area and notify Owner and Engineer. If under such
circumstances Contractor or any of its Subcontractors or Sub-subcontractors fail
to stop Work and notify Owner, Contractor shall be responsible and liable to
Owner in accordance with Section 16.1E. Contractor shall, at its own expense,
dispose of all non-hazardous wastes and Hazardous Materials generated during
performance of the Work at Owner-approved disposal facilities off-Site which
permitted to receive such wastes and Hazardous Materials.

3.11 Reports and Meetings.

A. Reports. Contractor shall provide Owner with one (1) hardcopy and one
(1) electronic copy of progress reports and such other information as reasonably
requested by Owner, including (i) safety incident reports within three
(3) Business Days of the occurrence of any such incident, including “near miss”
incidents wherein no individual was injured or property was damaged; provided,
however, preliminary safety incident reports shall be provided within
twenty-four (24) hours of such incident; and (ii) progress reports twice per
month (“Progress Reports”), in a form acceptable to Owner reflecting the actual
progress of the Work against the CPM Schedule, including information on the
status of materials and Equipment which may be in the course of preparation or
manufacture. Contractor shall submit the Progress Report with the Invoice for
such period, and the Progress Report shall cover activities up through the end
of the previous period. Contractor shall provide Owner with the number of copies
of such reports and shall arrange for the distribution thereof as Owner may
reasonably request.

B. Meetings. As requested by Owner, Contractor shall meet with Owner, and secure
the attendance of those personnel whose attendance may be requested by Owner. At
a minimum, meetings shall be held twice per month to review the Progress Report
for that period.

3.12 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Contractor may, at the
sole discretion of Owner, be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

 

10



--------------------------------------------------------------------------------

3.13 Cooperation with Others. Contractor acknowledges that Owner, other
contractors and other subcontractors or other Persons may be working at the Site
during the performance of this Agreement and the Work or use of certain
facilities may be interfered with as a result of such concurrent activities.
Owner shall notify Contractor of the other contractors, subcontractors or
Persons and the general nature of the Work to be performed by each. Contractor
shall coordinate the Work with the work of Owner’s other contractors, if any, in
such manner to ensure that no delay or interference in completion of any part or
all of the Project. Contractor shall perform all cutting, fitting, patching,
sleeving, grouting, and sealing of the Work that (i) may be required to fit the
Work to the work of others, to receive the work of others, or to be received by
the work of others, as shown in or reasonably implied by the Contract Documents,
(ii) is required or reasonably implied by the Contract Documents, or (iii) is
required or reasonably implied by Applicable Law.

3.14 Responsibility for Property. Contractor shall plan and conduct the
performance of the Work so that neither Contractor nor any of its Subcontractors
or Sub-subcontractors shall (i) enter upon lands (other than the Site) or
waterbodies in their natural state unless authorized by Owner in writing;
(ii) close or obstruct any utility installation, highway, waterway, harbor, road
or other property unless and until Permits and Owner’s written permission
therefore have been obtained; (iii) disrupt or otherwise interfere with the
operation of any portion of any pipeline, telephone, conduit or electric
transmission line, ditch, navigational aid, dock or structure unless and until
otherwise specifically authorized by Owner in writing; (iv) damage any property
in (ii) or (iii); and (v) damage or destroy maintained, cultivated or planted
areas or vegetation (such as trees, plants, shrubs, shore protection, paving, or
grass) on the Site or adjacent thereto which, as determined by Owner, do not
interfere with the performance of this Agreement. The foregoing includes damage
arising from performance of the Work through operation of Construction Equipment
or stockpiling of materials. Contractor shall be fully responsible for all
damages, losses, costs and expenses arising out of damage to the Site and shall
promptly repair damage at its own cost and expense subject to Attachment K and
Attachment F. Contractor and its Subcontractors and Sub-subcontractors shall
coordinate and conduct the performance of the Work so as to not interfere with
or disrupt the use and peaceful enjoyment of any adjacent property to the Site.

3.15 Used or Salvaged Materials. If, after Substantial Completion and prior to
Final Completion, Contractor has any Equipment that it purchased for the Project
but did not incorporate into the Project, and if Contractor does not desire to
keep such Equipment for its own use, Owner may require Contractor to haul such
Equipment off the Site at Contractor’s cost and expense; provided that if such
Equipment was purchased pursuant to a unilateral Change Order in accordance with
Section 6.1C or 6.2D, Owner shall have the right, at its option, to keep such
Equipment for no additional cost or require that Contractor haul such Equipment
off the Site at Contractor’s cost and expense.

3.16 Compliance with Real Property Interests. Contractor shall, in the
performance of the Work, comply, and cause all Subcontractors to comply, with
any easement, lease, right-of-way or other property interests that affect or
govern the Site or any other real property used for the purposes of completing
the Work, including any insurance or indemnification restrictions or obligations
therein, to the extent such easement, lease, right of way or other property
interests relate to the performance of the Work.

3.17 Review of Shop Drawings. Contractor shall review, approve and submit to
Engineer shop drawings, product data, samples and similar submittals required by
the Contract Documents with reasonable promptness and in such sequence as to
cause no delay in the Work or the activities of Owner or its separate
contractors. However, Contractor shall perform no portion of the Work requiring
submittal and review of shop drawings, product data, samples or similar
submittals until the respective submittal has been approved by Engineer.
Thereafter, Work shall be in accordance with approved submittals. By approving
and submitting shop drawings, product data, samples and similar submittals,
Contractor represents that it has determined and verified materials, field
measurements and field construction criteria related thereto, or will do so, and
has checked and coordinated the information contained within such submittals
with the requirements of the Work and of the Contract Documents. Contractor
shall not be relieved of responsibility for deviations from requirements of the
Contract Documents by Engineer’s approval of shop drawings, product data,
samples or similar submittals unless Contractor has specifically informed
Engineer in writing of such deviation at the time of submittal and the Engineer
has given written approval of the specific deviation. Contractor shall not be
relieved of responsibility for errors or omissions in shop drawings, product
data, samples or similar submittals by Engineer’s approval thereof. Contractor
shall direct specific attention, in writing or on resubmitted shop drawings,
product data, samples or similar submittals, to revisions other than those
requested by Engineer on previous submittals.

3.18 Layout. Contractor shall be responsible for its layout, and shall protect
and preserve all installed engineering data, benchmarks, and other layout
points. Contractor shall take all necessary precautions to ensure that such data
are not damaged, destroyed, altered, or changed. Re-engineering or
reinstallation, if required, shall be performed at Contractor’s sole cost and
expense.

 

11



--------------------------------------------------------------------------------

3.19 Substitutions. Contractor shall not make any substitutions for Equipment or
manufacturers in the Drawings or Specifications without Owner’s prior written
approval. All requests for substitutions shall be submitted in writing to
Engineer and Owner. Such requests shall include supporting data and samples, if
required to permit a fair evaluation of the quality, serviceability, warranty,
and other pertinent aspects of the proposed substitute. Requests for
substitutions shall also state the effect of the substitute on the cost and the
Project Schedule. Substitutions will be considered only if Owner receives the
advantage of lesser cost with no decrease in quality, an earlier Required
Mechanical Completion Date, or both. Owner may accept or reject a proposed
substitution in its sole discretion. If a substitution is approved by Owner in
writing, Contractor shall assume all risks and costs for adjustment of all Work
affected by the substitution and any delays occasioned by its use.

ARTICLE 4

OWNER’S RESPONSIBILITIES

4.1 Payment. Owner shall timely pay the Contract Price in accordance with the
provisions of Article 7.

4.2 Access to the Site. Owner shall provide Contractor with reasonable access to
the Site on which the Project is to be physically situated. Subject to
Section 3.13, such access on the Site shall be sufficient to permit Contractor
to progress with the Work without substantial interruption or interference.

4.3 Owner-Provided Equipment . Owner shall provide the Owner-Provided Equipment
as set forth in Attachment K.

4.4 Engineering. Owner shall furnish or cause to be furnished all engineering
and design services for the Project.

4.5 Permits. Owner shall obtain all permits reasonably necessary for the Work
except those Contractor is required to provide pursuant to Section 3.2F.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

5.1 Commencement of Work at the Site. Contractor shall not commence performance
of the Work at the Site until Owner issues the notice to proceed in the form
attached hereto as Attachment C (“Notice to Proceed”) authorizing the same
pursuant to the terms and conditions of this Agreement. Upon Contractor’s
receipt from Owner of the NTP, Contractor shall commence with the performance of
the Work specified in such NTP within ten (10) Days of receipt thereof, provided
that Contractor shall not commence performance of the Work at the lake portion
of the Site prior to April 16, 2007. If Owner issues the NTP after April 1,
2007, then Contractor shall be entitled to an increase in the Estimated Contract
Price by Change Order for one percent (1%) of the Estimated Contract Price per
month for each full month of delay, provided that under no circumstance shall
Owner’s aggregate liability under this Section 5.1 and Section 15.2B(ii) exceed
five percent (5%) of the Estimated Contract Price. In addition, the Required
Mechanical Completion Date shall be adjusted to on a Day for Day basis for such
delay except to the extent such delay prohibits Contractor from performing
construction in accordance with the Permits, in which case Contractor shall be
entitled to a sufficient adjustment to the Required Mechanical Completion Date
to perform the Work in accordance with the Permits. Any adjustment to the
Estimated Contract Price and the Required Mechanical Completion Date shall be
pursuant to a Change Order.

5.2 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule set forth in this Section 5.2 and in Attachment E.

A. Required Mechanical Completion Date. Contractor shall achieve Mechanical
Completion of the Work no later than March 15, 2008 (“Required Mechanical
Completion Date”). The Required Mechanical Completion Date shall only be
adjusted by Change Order as provided under this Agreement.

B. Required Substantial Completion Date. Contractor shall achieve Substantial
Completion of the Work no later than fifteen (15) Days after achieving
Mechanical Completion (“Required Substantial Completion Date”). The Required
Substantial Completion Date shall only be adjusted by Change Order as provided
under this Agreement.

 

12



--------------------------------------------------------------------------------

C. Required Final Completion Date. Contractor shall achieve Final Completion of
the Work no later than forty-five (45) Days after achieving Substantial
Completion (“Required Final Completion Date”). The Required Final Completion
Date shall only be adjusted by Change Order as provided under this Agreement.

5.3 CPM Schedule.

A. CPM Schedule Submission. On or prior to execution of this Agreement,
Contractor shall prepare and submit to Owner for its review and written approval
a detailed critical path method schedule for the Project (“CPM Schedule”). Owner
may issue written comments, proposed changes and/or written approval or
disapproval of such CPM Schedule. The CPM Schedule shall, at a minimum,
(i) include separate activities for each portion of the Project, (ii) be fully
integrated and shall be consistent with the Project Schedule, and (iii) show an
uninterrupted critical path from the NTP through Substantial Completion and
Final Completion of the Project. With respect to each activity in the CPM
Schedule, the CPM Schedule shall show the activity number, activity description,
early start and early finish dates, late start and late finish dates, duration,
total float value, and responsible Contractor, Subcontractor or other parties.
The CPM Schedule shall represent Contractor’s best judgment as to how it shall
complete the Work in compliance with the Project Schedule, including the
Required Mechanical Completion Date, Required Substantial Completion Date, and
the Required Final Completion Date. The CPM Schedule shall be submitted in hard
copy and also in its native electronic format, provided on a computer diskette.
Once the CPM Schedule and the required submittals have been reviewed and
approved by Owner, such version of the CPM Schedule shall be the baseline CPM
Schedule for the Work.

B. Progress Updates to CPM Schedule. After approval by Owner of the baseline CPM
Schedule described in Section 5.3A, Contractor shall manage and update (no less
frequently than twice per month) the CPM Schedule. Each updated CPM Schedule
shall meet the requirements of Section 5.3A, and in addition shall (i) at a
minimum, be prepared with the same level of detail as the baseline CPM Schedule,
(ii) reflect the Work as actually performed or as forecasted, and (iii) show any
other information requested by Owner. Contractor shall submit to Owner current
updates to the CPM Schedule on a periodic basis, which shall be submitted with
each Progress Report and Invoice. Contractor shall promptly correct any errors
or inconsistencies in the updates to the CPM Schedule identified to Contractor
by Owner and resubmit a corrected update for Owner’s review.

C. Approval of Baseline CPM Schedule and Updates to CPM Schedule. Owner’s review
and approval, or lack of review or approval, of the baseline CPM Schedule and
any updated CPM Schedule shall not relieve Contractor of any obligations for the
performance of the Work, change the Required Mechanical Completion Date,
Required Substantial Completion Date, or the Required Final Completion Date, nor
shall it be construed to establish the reasonableness of the CPM Schedule.
However, if Owner knows that the original CPM Schedule or any revisions are not
reasonable, Owner shall so advise Contractor.

5.4 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the CPM Schedule or Progress Report show that any activity
on the critical path of the CPM Schedule is delayed such that Substantial
Completion or Final Completion of the Work will occur fourteen (14) or more Days
after the Guaranteed Required Mechanical Completion Date, Guaranteed Required
Substantial Completion Date, or Guaranteed Required Final Completion Date, and
(ii) Contractor or any of its Subcontractors or Sub-subcontractors are in
Owner’s reasonable judgment responsible for such delay, Owner may, in addition
to any other remedies that it may have under this Agreement, require that
Contractor prepare, at Contractor’s cost, a schedule to explain and display how
it intends to regain compliance with the CPM Schedule (“Recovery Schedule”).
After the written notification by Owner of the requirement for a Recovery
Schedule, Contractor shall:

A. Prepare the Recovery Schedule and submit it to Owner for its review within
five (5) Days of such written notification. The Recovery Schedule shall
represent Contractor’s best judgment as to how it shall regain compliance with
the CPM Schedule.

B. Participate in a conference with Owner, and with any other Person, including
Subcontractors and Sub-subcontractors, whom Owner designates to participate, to
review and evaluate the Recovery Schedule. Any revisions to the Recovery
Schedule as a result of this review shall be resubmitted for review by Owner.

C. Perform the Work in accordance with the Recovery Schedule. In preparing and
executing the Recovery Schedule, Contractor shall take all steps necessary to
regain compliance with the CPM Schedule,

 

13



--------------------------------------------------------------------------------

including establishing additional shifts, hiring additional manpower, paying or
authorizing overtime, providing additional Construction Equipment, and
resequencing activities.

Owner’s requirement, review and approval of the Recovery Schedule shall not
relieve Contractor of any obligations for the performance of the Work, change
any dates in the Project Schedule, or be construed to establish the
reasonableness of the Recovery Schedule.

5.5 Acceleration and Acceleration Schedule. Even if the Work is otherwise in
compliance with the CPM Schedule, Owner may, at any time, direct Contractor by
unilateral or mutually agreed Change Order to accelerate the Work by, among
other things, establishing additional shifts, paying or authorizing overtime,
providing additional Construction Equipment or expediting Equipment. In the
event of this directive, Owner’s sole liability shall be to pay Contractor any
documented costs clearly and solely attributable to such acceleration. Such
costs may include any shift differential, premium, or overtime payments to
workers or field supervisors and other employees of Contractor dedicated to the
Work on a full-time basis actually incurred over and above Contractor’s normal
rates, and overtime charges for Construction Equipment. Any adjustment to the
Estimated Contract Price or any other Changed Criteria that the Parties agree
will be changed by Owner’s acceleration of the Work shall be implemented by
Change Order. If Owner directs Contractor to accelerate the Work, Contractor
shall immediately commence and diligently perform the acceleration of the Work,
and shall prepare a schedule, for Owner’s review and approval, to explain and
display how it intends to accelerate the Work and how that acceleration will
affect the critical path of the CPM Schedule (the “Acceleration Schedule”). The
Owner-approved Acceleration Schedule shall be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work. Owner’s
requirement, review and approval of the Acceleration Schedule shall not
constitute an independent evaluation or determination by Owner of the
workability, feasibility, or reasonableness of the Acceleration Schedule.

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Owner shall be entitled to a Change Order
upon request in accordance with this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner within five (5) Days with a written
statement setting forth the effect, if any, which such proposed Change Order
would have on the Estimated Contract Price, the Required Mechanical Completion
Date, the Required Substantial Completion Date, the Required Final Completion
Date or any other obligation or potential liability of Contractor hereunder
(collectively or individually, the “Changed Criteria”). The written statement
shall include all information required by Section 6.5B.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order, which shall be in the
form of Schedule D-1 and such Change Order shall become binding on the Parties,
as part of this Agreement.

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Business Days of Contractor’s receipt of Owner’s proposed
Change Order, or if Owner desires that the proposed changed Work set forth in
the proposed Change Order commence immediately without the requirement of a
written statement by Contractor as required under Section 6.1A, Owner may, by
issuance of a unilateral Change Order in the form attached hereto as
Schedule D-2, require Contractor to commence and perform the changed Work
specified in the unilateral Change Order, at Owner’s option, either (i) on a
time and materials basis using the rates set forth in Schedule D-3 or, if not
therein, at rates not to exceed then-current market rates with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible, or (ii) in
accordance with the outcome of the Dispute resolution procedures set forth in
Article 17; provided, however, that Contractor shall perform the Work as
specified in such unilateral Change Order and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement and any previously
agreed Change Orders pending resolution of the Dispute. When Owner and
Contractor agree on the effect of such unilateral Change Order on all of the
Changed Criteria, such agreement shall be recorded by execution by the Parties
of a Change

 

14



--------------------------------------------------------------------------------

Order in the form attached hereto as Schedule D-1, which shall supersede the
unilateral Change Order previously issued and relating to such changed Work.
Contractor shall be considered to be in Default under Section 15.1 should it
(i) fail to commence the performance of the changed Work or other obligations
required in such unilateral Change Order within three (3) Business Days of
receipt of such unilateral Change Order (or within such other time specified in
such unilateral Change Order) or (ii) fail to diligently perform the changed
Work or other obligations required in such unilateral Change Order.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. To the extent expressly permitted under Section 5.1;

2. Acts or omissions of Owner that constitute a material breach of this
Agreement by Owner and materially and adversely affect Contractor’s actual cost
(which costs shall be adequately documented and supported) of performance of the
Work or ability to perform any material requirement under this Agreement and,
with respect to delays (as that term is defined Section 6.9) caused by Owner or
any Person acting on behalf or under the control of Owner, compensation and a
time extension to the Project Schedule to the extent allowed under Section 6.8;

3. Force Majeure to the extent allowed under Section 6.7A;

4. Acceleration of the Work ordered by Owner pursuant to Section 5.5, provided
that a Change Order has been issued;

5. To the extent expressly permitted under Section 12.2A;

6. Suspension in Work ordered by Owner pursuant to Section 15.3; or

7. Termination for convenience pursuant to Section 15.2B and termination by
Contractor pursuant to Section 15.5.

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order, a
detailed explanation of the proposed change and Contractor’s reasons for
proposing the change, all documentation necessary to verify the effects of the
change on the Changed Criteria, and all other information required by
Section 6.5. Any adjustments to the Estimated Contract Price shall be requested
on a unit price or lump sum basis and shall be derived from the rates set forth
in Schedule D-3 to the extent applicable, or, if not therein, derived from rates
not to exceed then-current market rates.

C. If Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, then Owner shall issue such Change Order, which shall be in the form
of Schedule D-1, and such Change Order shall become binding on the Parties as
part of this Agreement upon execution thereof by the Parties.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
ten (10) Business Days of Owner’s receipt of Contractor’s written notice and
proposed Change Order and all other required information, or if Owner desires
that the proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within ten (10) Business Days of Owner’s receipt of Contractor’s written
notice and proposed Change Order, then the Dispute shall be resolved as provided
in Article 17. Pending resolution of the Dispute, Contractor shall continue to
perform the Work required under this Agreement, and Owner shall continue to pay
Contractor in accordance with the terms of this Agreement, any Change Orders and
any previously agreed or unilateral Change Orders. If, prior to Final
Completion, Contractor and Owner disagree as to whether the required work is
included as part

 

15



--------------------------------------------------------------------------------

of the Work, as may be modified by Attachment M, and the Parties are unable to
resolve the Dispute as provided in Section Article 17, Owner shall issue a
unilateral Change Order under Section 6.1C, provided that Owner may reserve its
right to resolve the Dispute in accordance with Section 17.2 following Final
Completion of the Work, provided further that this Agreement is not terminated
prior to Final Completion in which case Owner may resolve the Dispute in
accordance with Section 17.2 at any time following compliance with Section 17.1.

6.3 Estimated Contract Price Adjustment; Contractor Documentation. If a Change
Order is executed on a time and materials basis pursuant to Section 6.1C or
6.2D, then the Estimated Contract Price shall be adjusted using rates set forth
in Schedule D-3, or, if not therein, at rates not to exceed then-current market
rates. Contractor shall use reasonable efforts to minimize such costs
(consistent with the requirements of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly and
conspicuously stated in the Change Order, Change Orders agreed pursuant to
Section 6.1B or 6.2C by the Parties, and unilateral Change Orders entered into
pursuant to Section 6.1C or 6.2D on a time and materials basis and which the
Parties have subsequently agreed upon the effect of such unilateral Change Order
and executed a superseding and mutually agreed upon Change Order as provided in
Section 6.1B or 6.2C shall constitute a full and final settlement and accord and
satisfaction of all effects of the change as described in the Change Order upon
the Changed Criteria and shall be deemed to compensate Contractor fully for such
change. Accordingly, unless otherwise expressly and conspicuously stated in such
Change Order, Contractor waives and releases any and all right to make a claim
or demand or to take any action or proceeding against Owner for any other
consequences arising out of, relating to, or resulting from such change
reflected in such Change Order, whether the consequences result from such change
reflected in such Change Order, including any claims or demands that any Change
Order or number of Change Orders, individually or in the aggregate, have
impacted the unchanged Work; provided, however, Contractor may only expressly
reserve its right under a Change Order to make such claim or demand or take any
such action or proceeding against Owner if Contractor is not able in good faith
to determine, in accordance with industry standards, all of the effects of the
change at the time of executing such Change Order and, provided further that if
Contractor so expressly reserves its rights in accordance with this Section,
Contractor shall make such claim or demand or take any such action or proceeding
against Owner within a reasonable time but in no event prior to Final
Completion, and if Contractor fails to bring such claim or demand prior to Final
Completion, Contractor is deemed to have forever waived and released such claim
or demand.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Estimated
Contract Price, the Project Schedule, the Required Mechanical Completion Date,
Required Substantial Completion Date, or Required Final Completion Date, or any
other modification to any other obligation of Contractor under this Agreement
for any circumstance that Contractor has reason to believe may give rise to a
right to request the issuance of a Change Order, Contractor shall, with respect
to each such circumstance:

A. notify Owner in writing of the existence of such circumstance within seven
(7) Days of the date that Contractor knew or reasonably should have known of the
first occurrence or beginning of such circumstance, provided that if such
circumstance is an emergency, notice shall be given immediately. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, the cost and time consequences of such
circumstance and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided the notice expressly states that the circumstance is continuing and
includes Contractor’s best estimate of the time and cost consequences of such
circumstance; and

B. submit to Owner a request for a proposed Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than seven
(7) Days after the completion of each such circumstance, together with a written
statement (i) detailing why Contractor believes that a Change Order should be
issued, plus all documentation reasonably requested by or necessary for Owner to
determine the factors necessitating the possibility of a Change Order and all
other information and details expressly required under this Agreement; and
(ii) setting forth the effect, if known, which such proposed Change Order would
have for the Work on any of the Changed Criteria. Contractor shall advise Owner
if the impact on the Changed Criteria are not known within the seven (7) Days or
if such impact is expected to accrue or to continue to accrue after such seven
(7) Day period.

 

16



--------------------------------------------------------------------------------

The Parties acknowledge that Owner will be prejudiced if Contractor fails to
provide the notices and proposed Change Orders as required under this
Section 6.5, and agree that such requirements are an express condition precedent
necessary to any right for an adjustment in the Estimated Contract Price, the
Project Schedule, the Required Mechanical Completion Date, Required Substantial
Completion Date, or Required Final Completion Date, any Work, or any other
modification to any other obligation of Contractor under this Agreement. Verbal
notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5.

6.6 Adjustment Only Through Change Order. No change in the requirements of this
Agreement, whether an addition to, deletion from, suspension of or modification
to this Agreement, including any Work, shall be the basis for an adjustment for
any change in the Estimated Contract Price, the Project Schedule (including the
Required Mechanical Completion Date, Required Substantial Completion Date, or
Required Final Completion Date), any Work or any other obligations of Contractor
or right of Owner under this Agreement unless and until such addition, deletion,
suspension or modification has been authorized by a Change Order executed and
issued in accordance with and in strict compliance with the requirements of this
Article 6. Contractor shall not perform any change in the Work unless and until
such change is authorized pursuant to this Article 6, and should Contractor
perform or claim to perform any changes in the Work prior to authorization by
Change Order, all such costs and expenses incurred by Contractor shall be for
Contractor’s account. No course of conduct or dealings between the Parties, nor
express or implied acceptance of additions, deletions, suspensions or
modifications to this Agreement, including any Work, and no claim that Owner has
been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Estimated
Contract Price, the Project Schedule (including the Required Mechanical
Completion Date, Required Substantial Completion Date, or Required Final
Completion Date), any Work or any other obligations of Contractor under this
Agreement.

6.7 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of any Work
is delayed by Force Majeure, then Contractor shall be entitled to an extension
to the Required Mechanical Completion Date if such delay affects the performance
of any Work that is on the critical path of the CPM Schedule and causes
Contractor to complete the Work beyond the Required Mechanical Completion Date,
but only if Contractor is unable to proceed with other portions of the Work so
as not to cause a delay in the Guaranteed Mechanical Completion Date, and
Contractor complies with the notice and Change Order request requirements in
Section 6.5 and the mitigation requirements in Section 6.10. The Parties agree
that Contractor’s sole remedy for such delay shall be an adjustment to the
Required Mechanical Completion Date pursuant to a Change Order other than as set
forth in Section 6.7A.1. Any adjustment to the Project Schedule shall be
recorded in a Change Order.

1. If the commencement, prosecution or completion of any Work is delayed by a
named tropical storm or hurricane, then Contractor shall be entitled to an
increase in the Estimated Contract Price for all downtime due to such event in
accordance with the standby crew rates set forth in Section 1 of Schedule D-3
or, if mutually agreed upon by the Parties in writing, the labor and equipment
rates set forth in Section 2 of Schedule D-3, up to thirty (30) continuous Days
of downtime due to such named tropical storm or hurricane. Subject to the
requirements of Sections 6.5 and 6.10, Owner’s liability for such rates shall
commence when it becomes necessary to suspend the Work and begin demobilization
for protection of the vessel used in the performance of the Work and its
complement, be operable during demobilization and remobilization at the Site,
and expire upon recommencement of Work at the Site or as otherwise set forth
above in the event of thirty (30) continuous Days of downtime. Any adjustment to
the Estimated Contract Price shall be recorded in a Change Order. If Owner
elects to terminate all or any part of the Work in accordance with Section 15.2
after the maximum amount of standby crew rates or labor and equipment rates, as
applicable, have accrued in accordance with this Section, Owner shall not be
liable for and the cancellation fee set forth in Section 15.2B shall not apply.

B. Owner Relief. Subject to Section 6.7C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed by Force Majeure.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

 

17



--------------------------------------------------------------------------------

6.8 Delay Caused by Owner or Delay Caused by Changes in the Work. Should Owner
or any Person acting on behalf of or under the control of Owner delay the
commencement, prosecution or completion of any Work, and if such delay is not in
any way attributable to Contractor or its Subcontractors or Sub-subcontractors
but is caused by Owner’s material breach of an express obligation of Owner under
this Agreement or for delays caused by Owner’s ordering a change in the Work
(provided that a Change Order has been issued in accordance with Section 6.1),
then Contractor shall be entitled to an adjustment in the Estimated Contract
Price and an extension to the Required Mechanical Completion Date if (i) such
delay affects the performance of any Work that is on the critical path of the
CPM Schedule, (ii) such delay causes Contractor to complete the Work beyond the
Required Mechanical Completion Date, (iii) Contractor is unable to proceed with
other portions of the Work so as not to cause a delay in the Required Mechanical
Completion Date and (iv) Contractor complies with the notice and Change Order
request requirements in Section 6.5 and the mitigation requirements of
Section 6.10. Any adjustment to the Estimated Contract Price shall be for
reasonable, additional direct costs incurred by Contractor, including overhead
and profit, for such delay meeting the requirements of this Section 6.8, and any
adjustments to the Estimated Contract Price or the Required Mechanical
Completion Date shall be recorded in a Change Order. The Parties agree that if
they execute a Change Order with respect to any change in the Work described in
this Section 6.8, any delay arising out of such change in the Work and meeting
the requirements of this Section 6.8 shall be included in the Change Order
incorporating such change in the Work.

6.9 Delay. For the purposes of Sections 6.2A.1, 6.6 and 6.8, the term “delay”
shall include hindrances, disruptions or obstructions, or any other similar term
in the industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

6.10 Contractor Obligation to Mitigate Delay. With respect to Sections 6.6 and
6.8, in no event shall Contractor be entitled to any adjustment to the Project
Schedule or adjustment to the Estimated Contract Price for that portion of delay
to the extent Contractor could have taken, but failed to take, reasonable
actions to mitigate such delay.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price and Estimated Contract Price. As compensation in full to
Contractor for the full and complete performance of the Work and all of
Contractor’s other obligations under this Agreement with respect to the Work,
Owner shall pay and Contractor shall accept the sum of (i) the product of the
Fixed Unit Prices multiplied by the Measured Quantities for all Unit Price Work
performed in accordance with this Agreement, plus (ii) the sum of the Lump Sum
Amounts for all Lump Sum Work performed in accordance with this Agreement (the
“Contract Price”). Contractor shall not bill Owner for any costs relating to any
portion of the Work in excess of the Estimated Contract Price specified in
Attachment J without obtaining Owner’s written approval prior to incurring such
costs. The Estimated Contract Price, Fixed Unit Prices, and the Lump Sum Amounts
are subject to adjustment only by Change Order as provided in Article 6. The
Estimated Contract Price includes all Taxes, costs, charges, and expenses of
whatever nature applicable to the Work.

7.2 Interim Payments.

A. Invoices. Twice each month, Contractor shall submit to Owner and Engineer an
Invoice for all Work completed during the prior period, if any, which Invoice
shall be in the amount equal to the payment due for such completed Work, less
Retainage as set forth in Section 7.2B. Such Invoice shall also include amounts
properly due and owing for Work performed during the prior month and pursuant to
a unilateral Change Order issued pursuant to Section 6.1C or 6.2D, less
Retainage. All Invoices shall be in the form of Attachment G, and shall include
all documentation supporting its request for payment as required under this
Agreement. Contractor shall provide documentation such as invoices and receipts
supporting all amounts billed for unilateral Change Orders issued pursuant to
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement, including Sections 7.5 and 13.1. Payments shall
be made in U.S. Dollars to an account designated by Contractor.

B. Payments. Each Invoice shall be based upon the Schedule of Fixed Prices in
Attachment J, and each Invoice shall indicate the percentage of completion of
each portion of the Work as of the end of the period covered by the Invoice.
Subject to other provisions of this Agreement, the amount stated in each Invoice
shall be computed as follows:

1. for Unit Price Work, multiply the Fixed Unit Price by the Measured Quantity;

 

18



--------------------------------------------------------------------------------

2. add, for the Lump Sum Work, the product of the Lump Sum Amount for the
applicable Item of Lump Sum Work multiplied by the percentage completion for
such portion of the Lump Sum Work as of the end of the period covered by the
Invoice, provided that for Items 1.1B, C and D set forth in Attachment J,
Contractor may submit its Invoice for each amount as follows: Item 1.1B (in its
January 2007 Invoice), Item 1.1C (in its February 2007 Invoice) and Item 1.1D
(in its March 2007 Invoice);

3. subtract Retainage;

4. subtract the aggregate of previous progress payments made by Owner; and

5. subtract amounts, if any, for which Owner has the right to withhold under
this Agreement.

C. Interim Lien and Claim Waivers. Each Invoice received by Owner prior to Final
Completion of the Project shall be accompanied by (i) a fully executed Interim
Lien and Claim Waiver from Contractor in the form of Schedule I-1 for all Work
performed through the date for which payment is requested, (ii) if requested,
fully executed Interim Lien and Claim Waivers from Major Subcontractors in the
form set forth in Schedule I-2 for all Work performed through the date of the
last payment and conditional on payment of the invoice being submitted.

D. Review and Approval. Each Invoice shall be reviewed by Engineer and Owner
and, upon Engineer’s or Owner’s reasonable and prompt request, Contractor shall
furnish such additional supporting documentation and certificates and provide
such further information as may be reasonably requested. Unless disputed by
Owner, each Invoice (less the Retainage and any withholdings allowed under this
Agreement) shall be due and payable fifteen (15) Days after such Invoice, and
all documentation required under this Agreement, is received by Owner. If an
Invoice is disputed by Owner, then payment shall be made for all undisputed
amounts and the Dispute shall be resolved pursuant to Article 17. Payment on
disputed amounts shall be made as soon as such dispute is resolved.

7.3 Final Completion and Final Payment. Upon Final Completion of the Project,
Contractor shall, in addition to any other requirements in this Agreement for
achieving Final Completion, including those requirements set forth in
Section 1.1 for the definition of Final Completion, submit to Owner a fully
executed final Invoice in the form attached hereto as Attachment G, along with
(i) a statement summarizing and reconciling all previous Invoices, payments and
Change Orders, (ii) an affidavit that all payrolls, Taxes, liens, charges,
claims, demands, judgments, security interests, bills for Equipment, and any
other indebtedness connected with the Work have been paid, (iii) fully executed
Final Lien and Claim Waiver from Contractor in the form of Schedule I-3,
(iv) fully executed Final Lien and Claim Waivers from Major Subcontractors in
the form set forth in Schedule I-4. No later than fifteen (15) Days after
receipt by Owner of such final Invoice and all requested documentation and
achieving Final Completion, Owner shall, subject to its rights to withhold
payment under this Agreement, pay Contractor the balance of the Contract Price,
including all Retainage.

7.4 Payments Not Acceptance of Work. Owner may, upon prior written notice to
Contractor, offset any amount due and payable from Contractor to Owner under
this Agreement against any amount due and payable to Contractor hereunder. No
payment made hereunder by Owner shall be considered as approval or acceptance of
any Work by Owner or a waiver of any claim or right Owner may have hereunder.
All payments shall be subject to correction or adjustment in subsequent
payments.

7.5 Payments Withheld. In addition to Retainage and disputed amounts set forth
in an Invoice, Owner may, in addition to any other rights under this Agreement,
at law or in equity, withhold payment on an Invoice or a portion thereof, in an
amount and to such extent as may be reasonably necessary to protect Owner from
loss due to (i) Defective Work not remedied in accordance with this Agreement;
(ii) any material breach of Contractor of any term or provision of this
Agreement; (iii) the assessment of any fines or penalties against Owner as a
result of Contractor’s failure to comply with Applicable Law; (iv) amounts paid
by Owner to Contractor in a preceding month incorrectly; (iv) failure of
Contractor to make payments to Subcontractors as required under their respective
Subcontracts; or (v) any other reason for which Owner is entitled to withhold
payment under this Agreement.

7.6 Release of Retainage. Within fifteen (15) Days after Final Completion and
Owner’s receipt of an Invoice therefore, Owner shall, subject to its right to
withhold under this Agreement, release to Contractor all Retainage with the
final payment made pursuant to Section 7.3.

 

19



--------------------------------------------------------------------------------

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title. Title to all or any portion of the Work shall pass to Owner upon the
earlier of (i) payment by Owner therefor, or (ii) incorporation of such Work
into the Project. Transfer of title to Work shall be without prejudice to
Owner’s right to reject Defective Work, or any other right in the Agreement.
Contractor warrants and guarantees that legal title to and ownership of the Work
and the Project shall be free and clear of any and all liens, claims, security
interests or other encumbrances when title thereto passes to Owner.
Notwithstanding the above, title does not pass to Owner for any Construction
Equipment including without limitation, modifications to such equipment.

8.2 Risk of Loss. Notwithstanding passage of title as provided in Section 8.1 of
this Agreement, Contractor shall bear the risk of loss and damage to the Work
until Substantial Completion of the Work. In addition, upon Contractor’s receipt
of Owner-Provided Equipment, Contractor shall bear the risk of loss and damage
for such Owner-Provided Equipment until Substantial Completion of the Work,
including maintenance and care for Owner-Provided Equipment in accordance with
the manufacturer’s and Owner’s recommendations and procedures. Notwithstanding
the foregoing, should Owner choose not to require the insurance required by
Section F.1.6 of Attachment F or should Owner increase the required deductible,
Contractor shall only be responsible for loss or damage to the Work that would
have otherwise been covered by such insurance up to Fifty Thousand U.S. Dollars
(U.S.$50,000) per occurrence, provided, however, this Section 8.2 shall not in
any way be deemed to limit Contractor’s liability or obligations with respect to
Defective Work or Contractor’s Corrective Work obligations.

ARTICLE 9

INSURANCE AND PAYMENT AND PERFORMANCE BONDS

9.1 Insurance. During the term of this Agreement (or for such longer period
required in Attachment F), Contractor, at its sole cost and expense, shall
procure and maintain, and shall require its Subcontractors to procure and
maintain, insurance coverage with the minimum coverages, levels, limits and
conditions set forth in Attachment F. Contractor’s liability under this
Agreement, or otherwise at law, shall not be limited by the amount or type of
insurance required under this Agreement.

9.2 Payment and Performance Bonds. Prior to Owner’s issuance of NTP, Contractor
shall obtain payment and performance bonds each in the amount of the Estimated
Contract Price. The payment and performance bonds shall be provided to Owner
prior to the commencement of any Work, shall be in the forms attached as
Schedule H-1 and Schedule H-2 respectively, and shall be from a surety
acceptable to Owner and licensed to transact business in the State of Louisiana.
The premium for these bonds shall be paid by Contractor and the cost is included
in the Estimated Contract Price. Commencement of Work by Contractor without
having provided performance and payment bonds as set forth herein shall not be
considered a waiver or release by Owner of the requirement for bonds, and
Contractor shall have proceeded with the Work at its own risk and shall not be
entitled to payment hereunder until such bonds are delivered to Owner. The
payment of any incremental increase in the cost of bonds arising as a result of
mutually agreed upon Change Order as provided in Section 6.1B or 6.2C shall be
Contractor’s responsibility and shall be included as a part of Contractor’s
information provided to Owner in Contractor’s written notice provided in
accordance with Section 6.1A. Owner shall provide at least ten (10) Days written
notice to the surety prior to any request to perform or otherwise pay damages or
liabilities arising under such bonds, provided that Owner’s delay in providing
such notice shall not in any way relieve the surety of its obligations, damages
or liabilities under such bonds.

ARTICLE 10

DOCUMENTATION

10.1 Patents and Royalties. Contractor shall pay all royalties and license fees
which may be due with respect to the Work. Contractor shall defend all suits or
claims for infringement of any patent rights that may be brought against any
Owner Indemnified Parties arising out of the Work, and shall be liable to Owner
for all resulting loss, including all attorneys’ fees, costs and expenses,
except to the extent such suits or claims for infringement of any patent rights
or rights to intellectual property relate to Equipment required by Owner in the
Contract Documents or Owner-Provided Equipment.

10.2 Owner Provided Documents. All written materials, plans, drafts, Drawings,
Specifications, computer files or other documents (if any) prepared or furnished
by Owner or any of Owner’s other consultants or contractors shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any purpose other than as
necessary for use in completion of the Work. All such documents and other

 

20



--------------------------------------------------------------------------------

media, including all copies thereof, shall be returned to Owner upon the earlier
of Substantial Completion of the Project and termination of this Agreement,
except that Contractor may, subject to its confidentiality obligations as set
forth in Article 18, retain one record set of such documents or other media.

ARTICLE 11

MECHANICAL COMPLETION, SUBSTANTIAL COMPLETION, AND FINAL COMPLETION

11.1 Notice and Requirements for Mechanical Completion. Contractor shall comply
with all requirements for Mechanical Completion herein, including as set forth
in the definition of the term Mechanical Completion under Section Article 1.
Upon achieving all requirements under this Agreement for Mechanical Completion,
Contractor shall certify to Owner that all of the requirements under this
Agreement for Mechanical Completion have occurred and provide to Owner all
supporting documentation as may be required to establish that the requirements
for Mechanical Completion have been met. Owner shall notify Contractor whether
it accepts or rejects the Work as being Mechanically Complete within seven
(7) Days following Owner’s receipt of Contractor’s certification in accordance
with this Section. All Work shall continue during pendency of Owner’s review. If
Owner does not agree that Mechanical Completion has occurred, then Owner shall
state the basis for its rejection in reasonable detail in a written notice
provided to Contractor. The Parties shall thereupon promptly and in good faith
confer and make all reasonable efforts to resolve such issue. In the event such
issue is not resolved within ten (10) Business Days of the delivery by Owner of
its notice, Owner and Contractor shall resolve the dispute in accordance with
the dispute resolution procedures provided for under Article 17 herein. Owner’s
acceptance shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement. For the avoidance of
doubt, achievement of Mechanical Completion hereunder shall be independent of
any of Owner’s other projects.

11.2 Notice and Requirements for Substantial Completion. Contractor shall comply
with all requirements for Substantial Completion herein, including as set forth
in the definition of the term Substantial Completion under Section Article 1.
Upon achieving all requirements under this Agreement for Substantial Completion,
Contractor shall certify to Owner that all of the requirements under this
Agreement for Substantial Completion have occurred and provide to Owner all
supporting documentation as may be required to establish that the requirements
for Substantial Completion have been met. Owner shall notify Contractor whether
it accepts or rejects the Work as being Substantially Complete within fifteen
(15) Days following Owner’s receipt of Contractor’s certification in accordance
with this Section. All Work shall continue during pendency of Owner’s review. If
Owner does not agree that Substantial Completion has occurred, then Owner shall
state the basis for its rejection in reasonable detail in a written notice
provided to Contractor. The Parties shall thereupon promptly and in good faith
confer and make all reasonable efforts to resolve such issue. In the event such
issue is not resolved within ten (10) Business Days of the delivery by Owner of
its notice, Owner and Contractor shall resolve the dispute in accordance with
the dispute resolution procedures provided for under Article 17 herein. Owner’s
acceptance shall not relieve Contractor of any of its obligations to perform the
Work in accordance with the requirements of this Agreement.

11.3 Punchlist. Prior to Substantial Completion, Owner and Contractor shall
inspect the Work, and Contractor shall prepare a proposed Punchlist of items
identified as needing to be completed or corrected as a result of such
inspection. Contractor shall promptly provide the proposed Punchlist to Owner
for its review and written approval, together with an estimate of the time
necessary to complete or correct each Punchlist item. Contractor shall add to
the proposed Punchlist any Punchlist items identified by Owner during its
review, and Contractor shall immediately initiate measures to complete or
correct, as appropriate, any item on Contractor’s proposed Punchlist or
otherwise that Owner in the exercise of its reasonable judgment, believes must
be completed or corrected to achieve Substantial Completion. Upon Contractor’s
completion or correction of any items necessary to achieve Substantial
Completion and Owner’s written approval of Contractor’s proposed Punchlist, as
modified by any Owner additions, such Punchlist shall govern Contractor’s
performance of the Punchlist items; provided, however, Contractor shall add to
the Punchlist any items of a Punchlist nature that are discovered by Owner or
Contractor prior to Final Completion of the Project, and further provided that
the failure to include any items on the Punchlist shall not alter the
responsibility of Contractor to complete all Work in accordance with the terms
and provisions of this Agreement. All Work on the Punchlist shall be completed
by the Required Final Completion Date, or Owner may, in addition to any other
rights that it may have under this Agreement, at law or in equity, complete such
Punchlist Work at the expense of Contractor. In the event Owner elects to
complete such Punchlist Work, Contractor shall immediately pay Owner (directly
or by offset at Owner’s discretion), all costs and expenses incurred in
performing such Punchlist Work. Upon Contractor’s request, Owner shall provide
documentation identifying the costs and expenses to complete such Punchlist
Work.

 

21



--------------------------------------------------------------------------------

11.4 Notice and Requirements for Final Completion. Final Completion of the
Project shall be achieved when all requirements for Final Completion under this
Agreement, including those set forth in the definition of Final Completion under
Section Article 1, have been satisfied. Upon Final Completion, Contractor shall
certify to Owner that all of the requirements under this Agreement for Final
Completion have occurred. Owner shall notify Contractor whether it accepts or
rejects the Work as being Finally Complete within fifteen (15) Days following
Owner’s receipt of Contractor’s certification required by this Section. If Owner
does not agree that Final Completion has occurred, then Owner shall state the
basis for its rejection in reasonable detail in a written notice provided to
Contractor. The Parties shall thereupon promptly and in good faith confer and
make all reasonable efforts to resolve such issue. In the event such issue is
not resolved within ten (10) Business Days of the delivery by Owner of its
notice, Owner and Contractor shall resolve the dispute in accordance with the
dispute resolution procedures provided for under Article 17; provided, however,
if such deficiencies relate to the failure to complete Punchlist items, Owner
may, in addition to any other rights that it may have under this Agreement, at
law or in equity, complete such Punchlist Work at the expense of Contractor in
accordance with Section 11.3.

11.5 Partial Occupancy and Use. Owner shall have the right to occupy and use the
Work at any time prior to Substantial Completion, provided that Contractor’s
insurance company or companies providing property insurance and builder’s risk
coverage have consented to such partial occupancy or use. Contractor shall take
reasonable steps in obtaining consent of the insurance company or companies.

11.6 Long-Term Obligations. No acceptance by Owner of any or all of the Work or
any other obligations of Contractor under this Agreement, including acceptance
of Substantial Completion or Final Completion of the Project, nor any payment
made hereunder, whether an interim or final payment, shall in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to this Agreement. Nothing in this Article 11 shall in any way modify
or alter Contractor’s obligations under Article 12 and Article 13.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. Any Work, or component thereof, that is not in conformity with any
warranties set forth in this Article 12 (referred to individually as “Warranty”
or collectively as “Warranties”) is defective (“Defective”) and contains a
defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that during the performance of
the Work and for two (2) years from Substantial Completion the Work and each
component thereof, shall be: (i) performed in a diligent, efficient, trustworthy
and workmanlike manner, according to the industry standards and practices in the
field; (ii) new, complete, fit for the purposes intended, of suitable grade for
the intended function and use and free from faults and defects; (iii) in
accordance with all of the requirements of this Agreement, including in
accordance with Applicable Law; and (iv) free from encumbrances to title, as set
forth in greater detail in Section 8.1. The Parties expressly agree that the
foregoing two (2) year period shall be in lieu of any preemptive period imposed
by Applicable Law.

C. Assignment and Enforcement of Subcontractor Warranties. Contractor shall,
without additional cost to Owner, obtain warranties from Subcontractors that
meet or exceed the requirements of this Agreement; provided, however, Contractor
shall not in any way be relieved of its responsibilities and liability to Owner
under this Agreement, regardless of whether such Subcontractor warranties meet
the requirements of this Agreement, as Contractor shall be fully responsible and
liable to Owner for its Warranty and Corrective Work obligations and liability
under this Agreement for all Work. All such warranties shall be deemed to run to
the benefit of Owner and Contractor. All such warranties, with duly executed
instruments assigning the warranties to Owner, shall be delivered to Owner upon
Substantial Completion (other than those Warranties related to Punchlist items,
which will be delivered prior to Final Completion). All warranties provided by
any Subcontractor shall be in such form as to permit direct enforcement by
Contractor or Owner against any Subcontractor whose warranty is called for, and
Contractor agrees that: (i) Contractor’s Warranty, as provided under this
Article 12 shall apply to all Work regardless of the provisions of any
Subcontractor warranty, and such Subcontractor warranties shall be in addition
to, and not a limitation of, such Contractor Warranty; and (ii) service of
notice on Contractor that there has been a breach of a Subcontractor warranty
shall be sufficient to

 

22



--------------------------------------------------------------------------------

invoke the terms of the instrument. This Section 12.1C shall not in any way be
construed to limit Contractor’s liability under this Agreement for the entire
Work or its obligation to enforce Subcontractor warranties.

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner or any of
its representatives at all times to determine whether the Work conforms to the
requirements of this Agreement. Contractor shall furnish Owner or any of its
representatives with access to all locations where Work is in progress,
including locations not on the Site. If, in the judgment of Owner, any Work is
Defective prior to Substantial Completion, then Contractor shall, at its own
expense, promptly correct such Defective Work, whether by repair, replacement or
otherwise. Subject to Contractor’s right to pursue a Dispute under Article 17,
the decision of Owner shall be conclusive as to whether the Work is conforming
or Defective, and Contractor shall comply with the instructions of Owner in all
such matters while pursuing any such Dispute. If it is later determined that the
Work was not Defective, then Owner shall reimburse Contractor for all costs
incurred in connection with such repair or replacement and a Change Order shall
be issued for such amount and shall address any impact the repair or replacement
may have had on the Project Schedule. If Contractor fails, after a reasonable
period of time not to exceed one (1) week, to repair or replace any Defective
Work, or to commence to repair or replace any Defective Work and thereafter
continue to proceed diligently to complete the same, then Owner may repair or
replace such Defective Work and the expense thereof shall be paid by Contractor.

B. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A shall not obligate Owner to do so. Neither the exercise of Owner of any
such right, nor any failure on the part of Owner to discover or reject Defective
Work shall be construed to imply an acceptance of such Defective Work or a
waiver of such Defect.

C. Cost Uncovering and Disassembling Work. Prior to Substantial Completion,
Owner may request that Contractor uncover previously covered Work to permit
Owner and its representatives to inspect such Work. In the event such uncovered
Work is found to be Defective, then Contractor shall correct such Defective Work
and shall bear the cost of such uncovering and recovering the Defective Work, as
well as the cost of repair or replacement of such Defective Work. The cost of
disassembling, dismantling or making safe finished Work for the purpose of
inspection, and reassembling such portions (and any delay associated therewith)
shall be borne by Owner if such Work is found to conform with the requirements
of this Agreement and by Contractor if such Work is found to be Defective.

12.3 Correction of Work After Substantial Completion. If, during the Defect
Correction Period, any Work is found to be Defective, Contractor shall, at its
sole cost and expense, immediately and on an expedited basis correct such
Defective Work and any other portions of the Project damaged or affected by such
Defective Work, whether by repair, replacement or otherwise (“Corrective Work”)
and shall be liable for and pay to Owner any and all costs, losses, damages and
expenses incurred by Owner or any Owner Affiliate arising out of or relating to
such Defective Work. Owner shall provide Contractor with access to the Project
reasonably sufficient to perform its Corrective Work, so long as such access
does not materially interfere with construction or operation of any portion of
the Project and subject to any reasonable security or safety requirements of
Owner.

A. Owner Right to Correct or Complete Defective Work. If Contractor fails to
commence the Corrective Work within a reasonable period of time not to exceed
five (5) Days, or does not complete such Corrective Work on an expedited basis,
then Owner, by written notice to Contractor, may (in addition to any other
remedies that it has under this Agreement, at law or in equity) correct such
Defective Work, and Contractor shall be liable to Owner for all costs, losses,
damages and expenses incurred by Owner in connection with correcting such
Defective Work and arising out of or relating to such Defective Work and shall
pay Owner (directly or by offset at Owner’s sole discretion), an amount equal to
such costs, losses, damages and expenses; provided, however, if such Defective
Work materially affects the construction, operation or use of any of the Project
or presents an imminent threat to the safety or health of any Person and Owner
knows of such Defective Work, Owner may (in addition to any other remedies that
it has under this Agreement, at law or in equity) correct such Defective Work
without giving prior written notice to Contractor, and, in that event,
Contractor shall be liable to Owner for all costs, losses, damages and expenses
incurred by Owner in connection with correcting such Defective Work and arising
out of or relating to such Defective Work and shall pay Owner (directly or by
offset at Owner’s sole discretion), an amount equal to such costs, losses,
damages and expenses.

 

23



--------------------------------------------------------------------------------

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed, the Defect Correction Period for such Corrective Work
shall be extended for an additional one (1) year from the date of the completion
of such Corrective Work; provided, however, in no event shall the Defect
Correction Period for such Corrective Work be less than the original Defect
Correction Period.

C. No Limitation. Nothing contained in this Section 12.3 shall be construed to
establish a period of limitation with respect to other obligations which
Contractor might have under the Contract Documents. Establishment of the Defect
Correction Period relates only to the specific obligation of Contractor to
perform Corrective Work, and has no relationship to the time within which the
obligation to comply with the Contract Documents may be sought to be enforced,
nor to the time within which proceedings may be commenced to establish
Contractor’s liability with respect to Contractor’s obligations other than
specifically to perform Corrective Work.

12.4 Assignability of Warranties. The Warranties made in this Agreement by
Contractor shall be for the benefit of Owner and its successors and assigns and
the respective successors and assigns of any of them and are fully transferable
and assignable. Contractor shall use commercially reasonable efforts to require
that all any warranties provided by any Subcontractors comply with the
requirements in this Section.

ARTICLE 13

TIMELY COMPLETION

13.1 Timely Completion. Contractor specifically acknowledges that time is of the
essence in the performance of all of Contractor’s obligations under this
Agreement, and the Contractor acknowledges that the Owner will incur substantial
monetary and other damages in the event Contractor does not achieve Mechanical
Completion by the Required Mechanical Completion Date, Substantial Completion by
the Required Substantial Completion Date or Final Completion by the Required
Final Completion Date, as may be extended by Change Order, provided that
Contractor’s maximum liability for such delay shall not exceed Five Hundred
Thousand Dollars ($500,000) provided further that, such cap shall not (i) be
construed to limit Contractor’s obligation to complete the Work for the
Estimated Contract Price, as may be amended by Change Order, and (ii) apply in
the event of Contractor’s willful misconduct or abandonment of the Work.

ARTICLE 14

CONTRACTOR REPRESENTATIONS

Contractor represents and warrants that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Louisiana, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary.

14.2 No Violation of Law. It is not in violation of any Applicable Law or
judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor.

14.3 Licenses. It is the holder of all Permits required to permit it to operate
or conduct its business now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law, or any order, writ, injunction or decree of any court, or any
agreement to which Contractor is a party or by which it is bound.

14.5 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

14.6 No Conflicts of Interest. Contractor shall not, and shall ensure that each
of its Subcontractors, Sub-subcontractors and the agents and employees of each
of them shall not (a) pay any commissions or fees, or grant any rebates, to any
employee or officer of Owner or its Affiliates, (b) favor employees or officers
of same with gifts or

 

24



--------------------------------------------------------------------------------

entertainment of a significant cost or value, or (c) enter into any business
arrangements with employees or officers of same. With respect to the supply and
performance of goods and services under this Agreement, Contractor shall, and
shall cause each of its Subcontractors, Sub-subcontractors and the agents and
employees of each of them to comply with (i) all applicable provisions of the
Foreign Corrupt Practices Act of the United States (15 U.S.C. § 78dd-1 and 2),
and (ii) the Organization for Economic Cooperation and Development Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions as implemented in the domestic law of any state to which Contractor
and its Subcontractors, Sub-subcontractors and the agents and employees of each
of them is subject and not to take any action that could result in Owner or any
of its Affiliates becoming subject to any action, penalty or loss of benefits
thereunder.

ARTICLE 15

DEFAULT, TERMINATION AND SUSPENSION

15.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time
(i) fail to prosecute the Work in a diligent, efficient, workmanlike, skillful
and safe manner; (ii) fail to commence the Work in accordance with the
provisions of this Agreement; (iii) abandon the Project; (iv) repudiate any of
its material obligations under the Agreement; (v) fail to use an adequate amount
or quality of personnel or Construction Equipment to perform and complete the
Project without delay; (vi) be in Default pursuant to Sections 3.6, 6.1C or
19.6; (vii) fail to maintain insurance required under this Agreement;
(viii) make changes to Key Personnel in violation of the provisions in
Section 2.2; (ix) fail to discharge liens filed by any Subcontractor as required
under this Agreement; (x) cause, by any action or omission, any material
stoppage or delay of or interference with the work of Owner or its other
contractors or subcontractors; (xi) be guilty of willful misconduct; (xii) fail
to make payment to Subcontractors for labor or Equipment owed in accordance with
the respective Subcontracts; (xiii) disregard Applicable Law; (xiv) materially
fail to comply with any provision of this Agreement; or (xv) become insolvent,
have a receiver appointed, make a general assignment or filing for the benefit
of its creditors or file for bankruptcy protection, in which such case of
insolvency, receivership or assignment the cure provisions found below shall not
apply, (each of the foregoing being a “Default”) then (following Owner’s written
notice to Contractor specifying the general nature of the Default, unless in the
event of any of the items (i) through (xv) above, Contractor cures such
condition within seven (7) Days) Owner, at its sole option and, without
prejudice to any other rights that it has under this Agreement, at law or in
equity and, without further notice to Contractor, may (a) take such steps as are
necessary to overcome the Default condition, in which case Contractor shall be
liable to Owner for any and all costs, damages, losses and expenses (including
all attorneys’ fees and litigation expenses) incurred by Owner in connection
therewith, or (b) terminate for Default Contractor’s performance of all or any
part of the Work.

B. Additional Rights of Owner Upon Default Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 15.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of all Construction Equipment, Equipment,
Owner-Provided Equipment, documents, information, Books and Records and other
items thereon owned or rented by Contractor, (ii) take assignment of any or all
of the Subcontracts, and/or (iii) either itself or through others complete the
Work. If the unpaid balance of the Contract Price shall exceed all damages,
costs, losses and expenses incurred by Owner (including all attorneys’ fees,
consultant fees and litigation expenses, costs to complete the Work, and any and
all damages for failure of performance and cost of financing), then such excess
shall be paid by Owner to Contractor, but such amount shall not be paid until
after Final Completion of the Project has been achieved. If such amount incurred
by Owner shall exceed the unpaid balance of the Contract Price, then, at Owner’s
sole option, Contractor shall pay Owner the difference on demand. Contractor’s
liability under this Section 15.1B is in addition to any other liability
provided for under this Agreement and Owner shall have the right and authority
to set off against and deduct from any such excess due Contractor by Owner any
other liability of Contractor to Owner under this Agreement. Owner agrees to act
reasonably to mitigate any costs it might incur in connection with any
termination for Default. In the event of a termination for Default, the Parties
agree that Owner shall be entitled to any and all damages, losses, costs and
expenses incurred by Owner arising out of or resulting from such Default,
including any and all damages for delay.

C. Obligations Upon Default Termination. Upon termination for Default,
Contractor shall (i) immediately discontinue Work on the date and to the extent
specified in the notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such

 

25



--------------------------------------------------------------------------------

portion of the Work as is not discontinued, (iii) inventory, maintain and turn
over to Owner all Construction Equipment, furnished by Contractor or any other
equipment or other items provided by Owner for performance of the terminated
Work, (iv) promptly make every reasonable effort to procure assignment or
cancellation upon terms satisfactory to Owner of all Subcontracts and rental
agreements to the extent they relate to the performance of the Work that is
discontinued; (v) cooperate with Owner in the transfer of Drawings,
Specifications, Permits, licenses and any other items or information and
disposition of Work in progress so as to mitigate damages; (vi) comply with
other reasonable requests from Owner regarding the terminated Work;
(vii) thereafter execute only that portion of the Work not terminated (if any)
and that portion of the Work as may be necessary to preserve and protect Work
already in progress and to protect Equipment and Owner-Provided Equipment at the
Site or in transit thereto, and to comply with any Applicable Law; and
(viii) perform all other obligations under Section 15.1B.

15.2 Termination for Convenience by Owner.

A. Owner Rights to Terminate for Convenience. Owner shall have the right to
terminate for convenience Contractor’s performance of all or any part of the
Work by providing Contractor with a written notice of termination, to be
effective upon receipt by Contractor. Upon termination for convenience,
Contractor shall (i) immediately discontinue the Work on the date and to the
extent specified in such notice, (ii) place no further orders for Subcontracts,
Equipment, or any other items or services except as may be necessary for
completion of such portion of the Work as is not discontinued, (iii) promptly
make every reasonable effort to procure cancellation upon terms satisfactory to
Owner of all Subcontracts and rental agreements to the extent they relate to the
performance of the Work that is discontinued unless Owner elects to take
assignment of any such Subcontracts, (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, (v) cooperate with Owner for
the efficient transition of the Work, (vi) cooperate with Owner in the transfer
of Permits, licenses and any other items or information and disposition of Work
in progress and (vii) thereafter execute only that portion of the Work not
terminated (if any) and that portion of the Work as may be necessary to preserve
and protect Work already in progress and to protect Equipment and Owner-Provided
Equipment at the Site or in transit thereto, and to comply with any Applicable
Law, and Owner may, at its sole option, take assignment of any or all of the
Subcontracts.

B. Obligations of Owner upon Convenience Termination. Upon a convenience
termination by Owner in accordance with Section 15.2, Contractor shall be paid
(i) the reasonable value of the Work performed (the basis of payment being based
on the terms of this Agreement, less any down payments, if any, made under this
Agreement) prior to termination, less that portion of the Contract Price
previously paid to Contractor, plus (ii) subject to Section 5.1 and
Section 6.7A.1, the applicable cancellation fee determined as follows: (a) if
termination occurs between the Effective Date and February 1, 2007, two percent
(2%) of the Estimated Contract Price, (b) if termination occurs between
February 2, 2007, and March 1, 2007, three percent (3%) of the Estimated
Contract Price, (c) if termination occurs between March 2, 2007, and April 1,
2007, four percent (4%) of the Estimated Contract Price, and (d) if termination
occurs after April 1, 2007, five percent (5%) of the Estimated Contract Price.
Contractor shall submit all reasonable direct close-out costs to Owner for
verification and audit within sixty (60) Days following the effective date of
termination.

15.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by written unilateral or mutual Change Order, suspend the carrying out the
Work or any part thereof, for a period up to thirty (30) days, whereupon
Contractor shall suspend the carrying out of such suspended Work for such time
or times and in such manner as Owner may require and shall take reasonable steps
to minimize any costs associated with such suspension. During any such
suspension, Contractor shall properly protect and secure such suspended Work in
such manner as Owner may reasonably require. Unless otherwise instructed by
Owner, Contractor shall during any such suspension maintain its staff and labor
on or near the Site and otherwise be ready to proceed expeditiously with the
Work upon receipt of Owner’s further instructions. Except where such suspension
ordered by Owner is the result of or due to the fault or negligence of
Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to the reasonable costs (including actual, but not unabsorbed,
overhead, contingency, risk and reasonable profit) of such suspension, including
demobilization and remobilization costs, if necessary, along with appropriate
supporting documentation to evidence such costs, and a time extension to the
Required Mechanical Completion Date, Required Substantial Completion Date, and
Required Final Completion Date if and to the extent permitted under Section 6.8.
Upon receipt of notice to resume suspended Work, Contractor shall promptly
resume performance of the Work to the extent required in the notice. In no event
shall Contractor be entitled to any additional profits or damages due to such
suspension.

 

26



--------------------------------------------------------------------------------

15.4 Suspension by Contractor. Notwithstanding anything to the contrary in this
Agreement, Contractor shall have the responsibility at all times to prosecute
the Work diligently and shall not suspend, stop or cease performance hereunder
or permit the prosecution of the Work to be delayed; provided, however, subject
to Owner’s right to withhold or offset payment to Contractor under this
Agreement, if Owner fails to pay undisputed amounts due and owing to Contractor
and Owner has failed to cure such failure within thirty (30) Days following
Contractor’s written notice to Owner to cure such failure, Contractor may
suspend performance of the Work until Contractor receives such undisputed
amounts.

15.5 Termination by Contractor. Contractor may terminate this Agreement if,
continuing at the time of such termination, Contractor has stopped the
performance of all Work under this Agreement pursuant to Section 15.4 for thirty
(30) Days, and after the expiration of such thirty (30) Day period, Contractor
gives Owner written notice specifying the nature of the default and its intent
to terminate the Agreement, and Owner fails to cure such default within ten
(10) Days after receipt of Contractor’s notice. In the event of any such
termination under this Section 15.5, Contractor shall have the rights (and Owner
shall make the payments) provided for in Section 15.2B in the event of an Owner
termination for convenience.

ARTICLE 16

INDEMNITIES

16.1 General Indemnification. Notwithstanding any other provision to the
contrary, Owner and Contractor agree as follows:

A. INJURIES TO CONTRACTOR INDEMNIFIED PARTIES AND DAMAGE TO CONTRACTOR
INDEMNIFIED PARTIES’ PROPERTY: CONTRACTOR HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD THE OWNER INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST, ANY
AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LIABILITIES, LOSSES, DAMAGES
AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEY’S FEES)
(COLLECTIVELY, “CLAIMS”) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RESULTING FROM
(1) INJURY TO OR DEATH OF ANY OF THE CONTRACTOR INDEMNIFIED PARTIES’, PERSONNEL
OR THE EMPLOYEES, AGENTS, DIRECTORS OR OFFICERS OF ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR, OR (2) DAMAGE TO OR DESTRUCTION OF ANY CONTRACTOR INDEMNIFIED
PARTIES’ PROPERTY OR THE PROPERTY OF ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR,
WHETHER OR NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE (WHETHER
CONTRIBUTORY, JOINT, OR SOLE), FAULT OR STRICT LIABILITY OF THE OWNER
INDEMNIFIED PARTIES, BUT EXCLUDING ONLY THOSE CLAIMS DUE TO THE WILLFUL
MISCONDUCT OF THE OWNER INDEMNIFIED PARTIES.

B. CONTRACTOR’S THIRD PARTY INDEMNIFICATION: CONTRACTOR HEREBY RELEASES, AND
AGREES TO DEFEND, INDEMNIFY, AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM
AND AGAINST, ANY AND ALL CLAIMS DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY OR PERSONAL INJURY TO OR
DEATH OF ANY THIRD PARTY (OTHER THAN A MEMBER OF THE OWNER INDEMNIFIED PARTIES)
TO THE EXTENT ARISING OUT OF OR RESULTING FROM THE BREACH OF THIS AGREEMENT BY
CONTRACTOR OR THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN THE
PERFORMANCE OF THE WORK, OF ANY CONTRACTOR INDEMNIFIED PARTY OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
THEM OR ANYONE FOR WHOSE ACTS THEY WOULD BE LIABLE UNDER APPLICABLE LAW.

C. OWNER’S THIRD PARTY INDEMNIFICATION: OWNER HEREBY RELEASES AND AGREES TO
HEREBY INDEMNIFY AND HOLD THE CONTRACTOR INDEMNIFIED PARTIES HARMLESS FROM AND
AGAINST ALL CLAIMS BROUGHT BY ANY THIRD PARTY USER OF THE SITE (OTHER THAN A
MEMBER OF THE CONTRACTOR INDEMNIFIED PARTIES OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS) RELATING TO TURBIDITY OF WATER OR A NEGATIVE IMPACT TO FISH
AND SHELLFISH HARVESTING OR YIELDS AT THE SITE CAUSED BY THE PERFORMANCE OF THE
WORK IN ACCORDANCE WITH THE CONTRACT DOCUMENTS, EXCEPT TO THE EXTENT ARISING OUT
OF OR RESULTING FROM THE BREACH OF THIS AGREEMENT BY CONTRACTOR OR THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY CONTRACTOR INDEMNIFIED PARTY OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
THEM OR ANYONE FOR WHOSE ACTS THEY WOULD BE LIABLE UNDER APPLICABLE LAW.

D. INJURIES TO OWNER INDEMNIFIED PARTIES’ PERSONNEL AND DAMAGE TO OWNER
INDEMNIFIED PARTIES’ PROPERTY: OWNER HEREBY RELEASES, AND AGREES TO DEFEND,
INDEMNIFY, AND HOLD THE CONTRACTOR INDEMNIFIED PARTIES HARMLESS FROM AND
AGAINST, ANY AND ALL CLAIMS DIRECTLY OR

 

27



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RESULTING FROM (1) INJURY TO OR DEATH OF THE OWNER
INDEMNIFIED PARTIES’ PERSONNEL, OR (2) DAMAGE TO OR DESTRUCTION OF THE OWNER
INDEMNIFIED PARTIES’ PROPERTY (EXCLUDING THE WORK OR THE PROJECT), WHETHER OR
NOT SUCH CLAIMS ARE DUE TO AN ACT, OMISSION, NEGLIGENCE (WHETHER CONTRIBUTORY,
JOINT, OR SOLE), FAULT OR STRICT LIABILITY OF CONTRACTOR, BUT EXCLUDING ONLY
THOSE CLAIMS DUE TO THE WILLFUL MISCONDUCT OF THE CONTRACTOR.

E. HAZARDOUS MATERIALS INDEMNIFICATION: CONTRACTOR HEREBY RELEASES, AND AGREES
TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM ANY AND
ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS ARISING OUT OF OR
RESULTING FROM ACTUAL OR ALLEGED POLLUTION OR CONTAMINATION OF THE LAND, WATER
OR AIR ARISING FROM SPILLS, RELEASES, DISCHARGES OR OTHERWISE OF HAZARDOUS
MATERIALS, INCLUDING FUELS, LUBRICANTS, MOTOR OILS, PIPE DOPE, PAINTS, SOLVENTS,
AND GARBAGE, USED, HANDLED OR DISPOSED OF BY CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR DURING THE PERFORMANCE OF THE WORK. OWNER SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND CONTRACTOR INDEMNIFIED PARTIES FROM ANY AND ALL CLAIMS,
FINES, PENALTIES OR REMEDIATION OBLIGATIONS ARISING OUT OF OR RESULTING FROM ANY
PRE-EXISTING HAZARDOUS MATERIALS AT THE SITE, BUT EXCLUDING ANY CLAIMS RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR’S FAILURE TO STOP
WORK IN AN AREA OF THE SITE CONTAINING PRE-EXISTING HAZARDOUS MATERIALS IN
ACCORDANCE WITH SECTION 3.10 AFTER CONTRACTOR OR SUCH SUBCONTRACTOR OR
SUB-SUBCONTRACTOR KNOWS OR SUSPECTS SUCH AREA CONTAINS HAZARDOUS MATERIALS.

F. COMPLIANCE WITH APPLICABLE LAW INDEMNIFICATION: CONTRACTOR HEREBY RELEASES,
AND AGREES TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED PARTIES HARMLESS FROM
ANY AND ALL CLAIMS, FINES, PENALTIES OR REMEDIATION OBLIGATIONS DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RESULTING FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S
OR SUB-SUBCONTRACTOR’S ACTUAL OR ALLEGED FAILURE TO COMPLY WITH APPLICABLE LAW,
OR ANY JUDICIAL ARBITRAL OR REGULATORY INTERPRETATION THEREOF.

16.2 LIEN INDEMNIFICATION. WITHOUT IN ANY WAY LIMITING THE FOREGOING, CONTRACTOR
HEREBY RELEASES, AND AGREES TO DEFEND, INDEMNIFY AND HOLD OWNER INDEMNIFIED
PARTIES HARMLESS FROM, AND SHALL KEEP THE WORK, THE SITE AND THE PROJECT FREE
AND CLEAR OF, ANY AND ALL LIENS AND ENCUMBRANCES ASSERTED BY AN ENTITY ACTING
THROUGH CONTRACTOR, ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANY OTHER PERSON
OR ENTITY ACTING THROUGH OR UNDER ANY OF THEM. IF CONTRACTOR FAILS TO DISCHARGE
SUCH LIEN OR ENCUMBRANCE WITHIN FIFTEEN (15) DAYS OF THE FILING OF SUCH LIEN OR
ENCUMBRANCE, OWNER, IF IT SO ELECTS, MAY DISCHARGE ANY SUCH LIENS OR
ENCUMBRANCES, AND CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL CLAIMS INCURRED BY
OWNER INDEMNIFIED PARTIES ARISING OUT OF OR RELATING TO SUCH DISCHARGE.
THEREAFTER, OWNER MAY INVOICE CONTRACTOR FOR SUCH AMOUNT OWED (WHICH INVOICE
SHALL BE PAID BY CONTRACTOR WITHIN THIRTY (30) DAYS AFTER RECEIPT THEREOF) OR
DEDUCT THE AMOUNT SO PAID BY OWNER FROM SUMS DUE OR WHICH THEREAFTER BECOME DUE
TO CONTRACTOR HEREUNDER. NOTWITHSTANDING THE ABOVE, LIENS OR ENCUMBRANCES
ALLOWED BY APPLICABLE LAW WHICH ARE FILED BY CONTRACTOR FOR NONPAYMENT UNDER
THIS AGREEMENT ARE EXCLUDED FROM THIS INDEMNIFICATION OBLIGATION.

16.3 ATTORNEYS’ FEES. EACH PARTY AGREES TO REIMBURSE THE PREVAILING PARTY FOR
ANY AND ALL NECESSARY EXPENSES, ATTORNEY’S FEES, AND RELATED COSTS INCURRED IN
THE ENFORCEMENT OF ANY PART OF THE AGREEMENTS PROVIDED FOR HEREIN OR AVAILABLE
AT LAW OR EQUITY.

16.4 Enforceability.

A. CONCURRENT NEGLIGENCE: EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 16.1A AND
16.1D, THE INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY
OR DEATH OR PROPERTY DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF
WHETHER THE INDEMNIFIED PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR
PASSIVELY), IT BEING AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’
RESPECTIVE LIABILITY OR RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES UNDER THIS ARTICLE 16 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES
OF COMPARATIVE NEGLIGENCE.

B. Louisiana Oilfield Anti-Indemnity Act: Contractor and Owner agree that the
Louisiana Oilfield Anti-Indemnity Act, LA. REV. STAT. § 9:2780, ET. SEQ., is
inapplicable to this Agreement and the performance of the Work. Application of
these code sections to this Agreement would be contrary to the intent of the
Parties,

 

28



--------------------------------------------------------------------------------

and each Party hereby irrevocably waives any contention that these code sections
are applicable to this Agreement or the Work. In addition, it is the intent of
the Parties in the event that the aforementioned act were to apply that each
Party shall provide insurance to cover the losses contemplated by such code
sections and assumed by each such Party under the indemnification provisions of
this Agreement, and Contractor agrees that the payments made to Contractor
hereunder compensate Contractor for the cost of premiums for the insurance
provided by it under this Agreement. The Parties agree that each Party’s
agreement to support their indemnification obligations by insurance shall in no
respect impair their indemnification obligations.

C. Statutory Employees for Purposes of Louisiana Worker’s Compensation Act. In
all cases where Contractor’s employees (defined to include the direct, borrowed,
special, or statutory employees of Subcontractor and Sub-subcontractors) are
performing Work in or offshore the state of Louisiana or are otherwise covered
by the Louisiana Workers’ Compensation Act, La. R.S. 23:1021, et seq., Owner and
Contractor agree that the Work performed by Contractor, Subcontractors,
Sub-subcontractors, and Contractor’s, Subcontractors’, and Sub-subcontractors’
employees pursuant to this Agreement are an integral part of and are essential
to the ability of Owner to generate Owner’s goods, products, and work for the
purpose of La. R.S. 23:1061(a)(1). Furthermore, Owner and Contractor agree that
Owner is the statutory employer of Contractor’s, Subcontractors’, and
Sub-subcontractors’ employees for purposes of La. R.S. 23:1061(a)(3), and that
Owner shall be entitled to the protections afforded a statutory employer under
Louisiana law. Regardless of Owner’s status as the statutory or special employer
(as defined in La. R.S. 23:1031(c)) of the employees of Owner, Subcontractors,
or Sub-subcontractors, and regardless of any other relationship or alleged
relationship between such employees and Owner, Contractor shall be and remain at
all times primarily responsible for the payment of all workers’ compensation and
medical benefits to Contractor’s, Subcontractors’ and Sub-subcontractors’
employees, and neither Contractor, nor its Subcontractors and
Sub-subcontractors, nor their respective insurers or underwriters shall be
entitled to seek contribution or indemnity for any such payments from Owner or
any other member of the Owner Indemnified Parties. Notwithstanding the
foregoing, under no circumstances shall this Section 16.4C be interpreted to
relieve Contractor from its full responsibility and liability to Owner under
this Agreement for the employees of Contractor or its Subcontractors and
Sub-subcontractors (whether or not such employees are a statutory, special or
borrowed employee, or otherwise), including Contractor’s obligations to defend,
indemnify and hold harmless Owner Indemnified Parties from and against injury or
death to such employees or damage to or destruction of property of such
employees, as provided in this Agreement.

D. Conflict with Applicable Law: In the event that any indemnity provisions in
this Agreement are contrary to the law governing this Agreement, then the
indemnity obligations applicable hereunder shall be applied to the maximum
extent allowed by Applicable Law.

ARTICLE 17

DISPUTE RESOLUTION

17.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within fourteen (14) days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 17.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s termination rights. The Parties agree that if any Dispute is
not resolved within thirty (30) days after receipt of the Dispute Notice given
in this Section 17.1, then either Party may by notice to the other Party refer
the Dispute to be decided by final and binding arbitration in accordance with
Section 17.2.

17.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 17.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law

 

29



--------------------------------------------------------------------------------

applicable to the validity of the arbitration clause, the conduct of the
arbitration, including resort to a court for provisional remedies, the
enforcement of any award and any other question of arbitration law or procedure
shall be the Federal Arbitration Act, 9 U.S.C.A. § 2. Issues concerning the
arbitrability of a matter in dispute shall be decided by a court with proper
jurisdiction. The Parties shall be entitled to engage in reasonable discovery,
including the right to production of relevant and material documents by the
opposing Party and the right to take depositions reasonably limited in number,
time and place, provided that in no event shall any Party be entitled to refuse
to produce relevant and non-privileged documents or copies thereof requested by
the other Party within the time limit set and to the extent required by order of
the arbitrator(s). All disputes regarding discovery shall be promptly resolved
by the arbitrator(s). This agreement to arbitrate is binding upon the Parties,
Contractor’s surety (if any) and the successors and permitted assigns of any of
them. At Owner or Contractor’s option, any other person may be joined as an
additional party to any arbitration conducted under this Section 17.2, provided
that the party to be joined is or may be liable to either Party in connection
with all or any part of any Dispute between the Parties. The arbitration award
shall be final and binding, in writing, signed by all arbitrators, and shall
state the reasons upon which the award thereof is based. The Parties agree that
judgment on the arbitration award may be entered by any court having
jurisdiction thereof.

17.3 Continued Performance. Notwithstanding any Dispute, and contingent on Owner
continuing to make payment as due, it shall be the responsibility of Contractor
to continue to prosecute all of the Work diligently and in a good and
workmanlike manner in conformity with this Agreement. Except to the extent
provided in Section 15.5, Contractor shall have no right to cease performance
hereunder or to permit the prosecution of the Work to be delayed. Owner shall,
subject to its right to withhold or offset amounts pursuant to this Agreement,
continue to pay Contractor undisputed amounts in accordance with this Agreement;
provided, however, in no event shall the occurrence of any negotiation or
arbitration prevent or restrict Owner or Contractor from exercising its rights
under this Agreement, at law or in equity, including Owner or Contractor’s
rights to terminate.

ARTICLE 18

CONFIDENTIALITY

18.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person any of the following information: (i) the
Drawings and Specifications other than to Subcontractors or Sub-subcontractors
as necessary to perform the Work, or (ii) any other information relating to the
business, products, services, research or development, clients or customers of
Owner or any Owner Affiliate, or relating to similar information of a third
party who has entrusted such information to Owner or any Owner Affiliate
(hereinafter individually or collectively, “Owner’s Confidential Information”).
Prior to disclosing any information in (i) of this Section 18.1 to any
Subcontractor or Sub-subcontractor as necessary to perform the Work, Contractor
shall bind such Subcontractor or Sub-subcontractor to the confidentiality
obligations contained in this Section 18.1 and to the term in Section 18.4.

18.2 Exceptions. Notwithstanding Section 18.1, Owner’s Confidential Information
shall not include: (i) information which at the time of disclosure or
acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of Article 18;
(ii) information which at the time of disclosure or acquisition was already in
the possession of the Contractor or its employees or agents and was not
previously acquired from the Owner or any of its employees or agents;
(iii) information which the Contractor can show was acquired by Contractor after
the time of disclosure or acquisition hereunder from a third party without any
confidentiality commitment, if, to the best of Contractor’s or its employees’ or
agent’s knowledge, such third party did not acquire it from Owner or any of its
employees or agents; (iv) information independently developed by Contractor
without benefit of Owner’s Confidential Information; and (v) information which
is required by Applicable Law or other agencies in connection with the Project,
to be disclosed; provided, however, that prior to such disclosure, Contractor
gives reasonable notice to Owner of the information required to be disclosed so
that Owner may attempt to seek an appropriate protective order or other remedy.

18.3 Equitable Relief. Contractor acknowledges that in the event of a breach of
any of the terms contained in this Article 18, Owner would suffer irreparable
harm for which remedies at law, including damages, would be inadequate, and that
Owner shall be entitled to seek equitable relief therefor by injunction, in
addition to any and all rights and remedies available to it at law and in
equity, without the requirement of posting a bond.

18.4 Term. The confidentiality obligations of this Article 18 shall survive the
expiration or termination of this Agreement for a period of five (5) years
following the expiration or earlier termination of this Agreement.

 

30



--------------------------------------------------------------------------------

18.5 Disclosure and Filings. Contractor acknowledges that Owner may be required
from time to time to make filings in compliance with Applicable Law, including
filing a copy of this Agreement with the U.S. Securities and Exchange
Commission.

ARTICLE 19

MISCELLANEOUS PROVISIONS

19.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
Upon the execution of this Agreement, the letter of intent executed by the
Parties and effective December 4, 2006 (“Letter of Intent”), terminates and is
superseded hereby and fully merged herein. Any payments made by Owner under the
Letter of Intent and any Work performed by Contractor in furtherance of the
Project under the Letter of Intent shall be deemed to have been made or
performed, as applicable, pursuant to this Agreement and shall be governed by
and subject to the terms of this Agreement. There are no other oral
understandings, terms or conditions, and neither Party has relied upon any
representation, express or implied, not contained in this Agreement. General or
special conditions included in any of Contractor’s price lists, invoices,
tickets, receipts or other such documents presented to Owner shall have no
applicability to Owner with respect to this Agreement. All Attachments and
Schedules shall be incorporated into this Agreement by such reference.

19.2 Amendments. Other than unilateral Change Orders issued by Owner to
Contractor pursuant to Section 6.1C or Section 6.2D, no change, amendment or
modification of this Agreement shall be valid or binding upon the Parties hereto
unless such change, amendment or modification is in writing and duly executed by
both Parties.

19.3 Interpretation. Preparation of this Agreement has been a joint effort of
the Parties and the resulting document shall not be construed more severely
against one of the Parties than against the other. The headings and captions
contained in this Agreement are for convenience and reference only and in no way
define, describe, extend or limit the scope of intent of this Agreement or the
intent of any provision contained herein.

19.4 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

 

  A. If delivered to Owner:

Cheniere Creole Trail Pipeline, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: 713-659-5459

Attn: Al Bartz

 

  B. If delivered to Contractor:

Sunland Construction, Inc.

2532 Aymond Street

Eunice, Louisiana 70535

Facsimile: 337-546-0245

Attn: Mark O’Roke

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

19.5 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

19.6 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except Owner may assign
this Agreement, in whole or part, to any of its Affiliates or

 

31



--------------------------------------------------------------------------------

co-venturers, to any Person jointly controlled by Owner and any co-venturers, or
to any lender providing temporary or permanent debt financing to Owner for the
Project. When duly assigned in accordance with the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the assignee. Any
assignment not in accordance with this Section 19.6 shall be void and without
force or effect. This Agreement shall be binding upon the Parties hereto, their
successors and permitted assigns.

19.7 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

19.8 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana (without giving effect to
the principles thereof relating to conflicts of law). The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.

19.9 No Publicity. Contractor shall not reveal any information concerning
details of this Agreement to the press or a news-disseminating agency or use the
details of this Agreement within any advertising, promotional material,
publicity or other printed material without Owner’s prior written approval in
each instance.

19.10 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

19.11 Owner Parent Guaranty. Owner shall cause Cheniere Energy, Inc. to
guarantee Owner’s obligations under this Agreement to the extent set forth in
Attachment N.

19.12 Survival. Article 9, Article 10, Article 12, Article 14, Article 15,
Article 16, Article 17 and Article 18, Sections 3.4, 3.8, 3.10, 8.1, 11.5, 19.8
and this Section 19.11 shall survive termination or expiration of this
Agreement, in addition to any other provisions which by their nature should, or
by their express terms do, survive or extend beyond the termination or
expiration of this Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

Owner: Cheniere Creole Trail Pipeline, L.P. By:   /s/ R. Keith Teague Name:   R.
Keith Teague Title:   President

 

Contractor: Sunland Construction, Inc. By:   /s/ Mark W. O’Roke Name:   Mark W.
O’Roke Title:   President

 

33



--------------------------------------------------------------------------------

ATTACHMENT A

CONTRACT DOCUMENTS

1. Agreement

2. Attachment M (Contractor Assumptions and Clarifications)

2. Attachment K (Project Scope of Work)

3. All Other Attachments and Schedules to Agreement

4. Drawings. Approved For Construction Drawings will be issued following
Agreement execution, reflecting any updates or revisions to the Bid Drawings
itemized below. The Estimated Contract Price is based upon the Drawings itemized
below, which reflect installation of 123,481 linear feet of 42” OD API 5LX-70
pipe, comprised of 13,090 linear feet of 0.720” wt and 110,391 linear feet of
0.600” wt pipe.

 

Drawing No.

  

Drawing Name

   Original
Date    Current
Revision    Current
Date D-02-01ML-Vicinity    Segment 2 – Vicinity Map          D-02-01ML-001   
Segment 2 – Single Line Alignment 1    11/06    F5    12/06 D-02-01ML-002   
Segment 2 – Single Line Alignment 2    11/06    F5    12/06 D-02-01ML-003   
Segment 2 – Single Line Alignment 3    11/06    F5    12/06 D-02-01ML-004   
Segment 2 – Single Line Alignment 4    11/06    F5    12/06 D-02-01ML-005   
Segment 2 – Single Line Alignment 5    11/06    F5    12/06 D-02-01ML-006A   
Segment 2 – Single Line Alignment 6    11/06    F5    12/06 D-02-01ML-007A   
Segment 2 – Single Line Alignment 7    11/06    F5    12/06 D-02-01ML-008   
Segment 2 – Single Line Alignment 8    11/06    F5    12/06 D-02-01ML-009A   
Segment 2 – Single Line Alignment 9    11/06    F5    12/06 D-02-01ML-0010A   
Segment 2 – Single Line Alignment 10    11/06    F5    12/06 D-02-01ML-0011   
Segment 2 – Single Line Alignment 11    11/06    F5    12/06 D-02-01ML-0012   
Segment 2 – Single Line Alignment 12    11/06    F5    12/06 D-02-01ML-001HDD   
Segment 2 – Calcasieu River Ship Channel HDD    11/06    F5    12/06
D-02-01ML-001AHDD    Segment 2 – Entrance into Lake Calcasieu HDD    11/06    F6
   12/06 D-02-01ML-002HDD    Segment 2 – Calcasieu Channel and ICWW HDD    11/06
   F5    12/06 Figure TC-001    Segment 2 – Turbidity Curtain Plan View    12/06
   A    12/06 Figure TC-002    Segment 2 – Turbidity Curtain Elevation View   
12/06    A    12/06 Figure TC-003    Segment 2 – Turbidity Curtain Lake Location
   12/06    A    12/06

 

A-1



--------------------------------------------------------------------------------

Drawing No.

  

Drawing Name

   Original
Date    Current
Revision    Current
Date Figure TC-004    Segment 2 – Turbidity Curtain Lake Location    12/06    A
   12/06 06029-101    Typical Pipeline Crossing Over Existing Pipeline      
Rev. A    09/05/06 06029-102    Typical Pipeline Crossing Under Existing
Pipeline       Rev. A    09/05/06 06029-103    Typical Breakover Tie-In      
Rev. A    09/01/06 Figure-01    Typical Wetland Construction Corridor    12/2006
      Figure-02    Typical Upland Construction Corridor    12/2006      
Figure-03    Typical Agriculture Construction Corridor    12/2006      
Figure-04    Typical Paralleling Existing Pipeline    12/2006       Figure-05   
300’ Lake Construction Corridor    12/2006       Figure-06    Typical Stream
Crossing    12/2006       Figure-07    Standard and Conventional Wetland
Construction
(Method I & II)    12/2006       Figure-08    Typical Hay/Straw Bale
Installation    12/2006       Figure-09    Silt Fence Installation    12/2006   
   Figure-10    Typical Trench Breakers    12/2006       Figure-11    Typical
Energy Dissipator    12/2006       Figure-12    Typical Erosion Control Fabric
   12/2006       Figure-13    Typical Workspace Layout Directional Drill Method
   12/2006       Figure-14    Permanent Water Bars or Terraces    12/2006      
Figure-15    Typical Mat Bridge Equipment Crossing    12/2006       Figure-16   
Typical Rock & Flume Equipment Crossing    12/2006       Figure-17    Typical
Timber Mat & Rock/Culvert Bridge
Equipment Crossing    12/2006       Figure-18    Typical Portable Bridge
Equipment Crossing    12/2006       Figure-19    Wet Waterbody Crossing (Method
1)    12/2006       Figure-20    Dry Waterbody Crossing (Method 2A-Flumed)   
12/2006       Figure-21    Dry Waterbody Crossing (Method 2B, Pump Around)   
12/2006       Figure-22    Dry Waterbody Crossing (Method 2C-Coffer Dam)   
12/2006       Figure-23    Typical Wetland Crossing Procedure PUSH/PULL   
12/2006       Figure-24    Typical Marsh Saturated Construction MP 11.0 to MP
18.1    12/2006      

 

A-2



--------------------------------------------------------------------------------

Drawing No.

  

Drawing Name

   Original
Date    Current
Revision    Current
Date Figure-25    300’ Lake Access Corridor    12/2006       Figure-26    120’
Lake Construction Corridor    12/2006      

5. Specifications

 

Specification Section No.

  

Specification Section Name

   Pipeline Installation and Testing Specifications    Horizontal Direction
Drill Specification

 

A-3



--------------------------------------------------------------------------------

ATTACHMENT B

KEY PERSONNEL

LOGO [g66256img001.jpg]

 

B-1



--------------------------------------------------------------------------------

ATTACHMENT C

FORM OF NOTICE TO PROCEED

 

Date:      

Via Facsimile [                    ] and Overnight Courier

[Contractor]

Attention:            

 

Re: Notice to Proceed

Pursuant to Section 5.1 of the Construction Agreement for the construction of
the Creole Trail Pipeline - Segment 2 Project, Alternate Route Single Line
Option, dated as of the 5th day of January, 2007 (the “Agreement”), by and
between Cheniere Creole Trail Pipeline, L.P. (“Owner”) and Sunland Construction,
Inc. (“Contractor”), this letter shall serve as the Notice to Proceed from Owner
to Contractor authorizing Contractor to proceed with the Work pursuant to the
terms and conditions of the Agreement.

 

For and on behalf of

CHENIERE CREOLE TRAIL PIPELINE, L.P.

By:      Name:      Title:     

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of

SUNLAND CONSTRUCTION, INC.

By:      Name:      Title:     

 

C-1



--------------------------------------------------------------------------------

ATTACHMENT D

FORM OF CHANGE ORDER

 

D-1



--------------------------------------------------------------------------------

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline - Segment 2 Project, Alternate Route Single
Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: January 5, 2007

 

CHANGE ORDER NUMBER: ________________

 

DATE OF CHANGE ORDER: ________________

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

Adjustment to Estimated Contract Price

 

The original Estimated Contract Price was

   $ ____________

Net change by previously authorized Change Orders (#            )

   $ ____________

The Estimated Contract Price prior to this Change Order was

   $ ____________

The Estimated Contract Price will be (increased) (decreased) (unchanged) by this
Change Order in the amount of

   $ ____________

The new Estimated Contract Price including this Change Order will be

   $ ____________

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be (increased) (decreased)
(unchanged) by              (__) Days.

The Required Mechanical Completion Date as of the date of this Change Order
therefore is             , 20__.

(attach additional documentation if necessary)

The Required Substantial Completion Date will be (increased) (decreased)
(unchanged) by              (__) Days.

The Required Substantial Completion Date as of the date of this Change Order
therefore is             , 20__.

(attach additional documentation if necessary)

The Required Final Completion Date will be (increased) (decreased) (unchanged)
by              (__) Days.

The Required Final Completion Date as of the date of this Change Order therefore
is             , 20__.

(attach additional documentation if necessary)

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

            Owner     Contractor             Name     Name             Title    
Title             Date of Signing     Date of Signing

 

D-2



--------------------------------------------------------------------------------

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Creole Trail Pipeline - Segment 2 Project, Alternate Route Single
Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

 

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: January 5, 2007

 

CHANGE ORDER NUMBER: ________________

 

DATE OF CHANGE ORDER: ________________

You are hereby directed to make the following change(s) in this Agreement:
(attach additional documentation if necessary)

 

Compensation for the changes specified in this Change Order are on a time and
materials basis as provided in Sections 6.1C and 6.2D of the Agreement.

When signed by Owner and received by Contractor, this document becomes effective
IMMEDIATELY as a unilateral Change Order, and Contractor shall commence with the
performance of the change(s) described above within three (3) Business Days of
its receipt unless another time is expressly stated above. This Change Order is
signed by Owner’s duly authorized representative.

 

    Owner     Name     Title     Date of Signing

 

D-3



--------------------------------------------------------------------------------

SCHEDULE D-3

PRICING FOR CHANGE ORDERS

 

1. Extra Work Crew Rates

 

Item

  

Type of Work

  

Unit

   Fixed Unit Price

1.0

   HDD SPREAD – Rates based on twenty-four (24) hours per Day seven (7) Days per
week

1.1

  

HDD SPREAD - WORKING

   PER HOUR    $ 7,549.00

1.2

  

HDD SPREAD - STANDBY IN FIELD

   PER HOUR    $ 7,322.00

1.3

  

HDD SPREAD - STANDBY AT DOCK

   PER HOUR    $ 6,480.00

1.4

  

HDD SPREAD - STANDBY OFF-SITE

   PER HOUR    $ 5,638.00

2.0

   DREDGE & BACKFILL SPREAD – Rates based on twenty-four (24) hours per Day
seven (7) Days per week

2.1

  

DREDGE & BACKFILL - WORKING

   PER HOUR    $ 1,527.00

2.2

  

DREDGE & BACKFILL - STANDBY IN FIELD

   PER HOUR    $ 1,427.00

2.3

  

DREDGE & BACKFILL - STANDBY AT DOCK

   PER HOUR    $ 1,427.00

2.4

  

DREDGE & BACKFILL - STANDBY OFF-SITE

   PER HOUR    $ 1,427.00

3.0

   LAY BARGE AND PIPEHAUL SPREAD – Rates based on twelve (12) hours per Day for
six (6) Days per week

3.1

  

LAY BARGE - WORKING

   PER HOUR    $ 10,372.00

3.2

  

LAY BARGE - STANDBY IN FIELD

   PER HOUR    $ 9,857.00

3.3

  

LAY BARGE - STANDBY AT DOCK

   PER HOUR    $ 9,350.00

3.4

  

LAY BARGE - STANDBY OFF-SITE

   PER HOUR    $ 8,843.00

4.0

   HYDROSTATIC TEST SPREAD – Rates based on twenty-four (24) hours per Day seven
(7) Days per week

4.1

  

HYDROTEST SPREAD - WORKING

   PER HOUR    $ 4,042.00

4.2

  

HYDROTEST SPREAD - STANDBY IN FIELD

   PER HOUR    $ 3,941.00

4.3

  

HYDROTEST SPREAD - STANDBY AT DOCK

   PER HOUR    $ 3,941.00

4.4

  

HYDROTEST SPREAD - STANDBY OFF-SITE

   PER HOUR    $ 3,941.00

5.0

   ADDITIONAL PIPELINE TIE-INS. All work necessary to perform welded tie-ins at
locations not identified in the Agreement

5.1

  

ADDITIONAL TIE-IN WELD

   LUMP SUM    $ 288,000.00

6.0

   ADDITIONAL PIPELINE CROSSINGS. All work necessary to perform below pipeline
crossings in Lake Calcasieu at locations not identified in the Agreement,
including those identified in the Drawings at STA 870+15, STA 935+57 and STA
965+37.

6.1

  

ADDITIONAL PIPELINE CROSSING

   LUMP SUM    $ 39,000.00

7.0

   EAST HACKBERRY FIELD. All work associated with cut, cap, removal and/or
re-installation of existing flowlines in the East Hackberry Field will be
performed on a T&M basis in accordance with the Labor and Equipment Rates in
Schedule D-3.2 below.

 

2. Extra Work Labor and Equipment Rates

The applicable rates are set forth in the attached Labor and Equipment Rate
Schedule, prepared by Sunland Construction, Inc., for Cheniere Creole Trail
Pipeline, L. P., dated January 2007. All third party labor and equipment rental
rates billed to Owner shall be reasonable based on the location and type of
services.

 

D-4



--------------------------------------------------------------------------------

LOGO [g66256img002.jpg]

LABOR AND EQUIPMENT

RATE SCHEDULE

Pipeline & Station Construction,

Maintenance, Roustabout, Directional

Drilling, DHB & Insulation Services

Land, Marsh, and Inland Waters

Cheniere Creole Trail Pipeline, L.P.

January 2007



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

TABLE OF CONTENTS

 

GENERAL CONDITIONS

   3

LABOR PROVISIONS

   4

LABOR RATE SCHEDULE

   5

EQUIPMENT PROVISIONS

   6

MARINE EQUIPMENT RATE SCHEDULE

   7

Pipe Laying Barges

   7

Jet Barges (Pipe Burying Barges) *

   7

Pipeline Lift and Repair Barge *

   7

Spud Barges with Draglines

   8

Spud Barges and Deck Barges

   8

Boats

   8

Portable Caissons for Submerged Pipelines

   8

Amphibious Equipment *

   8

LAND EQUIPMENT & SUPPORT EQUIPMENT RATE SCHEDULE

   9

Dozers *

   9

Excavators

   9

Cranes/Draglines

   9

Pipelayers

   9

Other Equipment

   10

Testing Equipment

   10

Air Compressors/Generators

   10

Trucks, Vehicles and Trailers

   10

Pumps

   11

Welding Equipment

   11

Environmental/ROW Equipment

   12

Miscellaneous Equipment & Tools

   12

DHB Miscellaneous Equipment

   14

DHB End Seals

   14

 

Revision January 2007    Page 2 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

GENERAL CONDITIONS

Material

All material purchased at the Customer’s request will be billed at Contractor’s
cost plus 20%.

Subcontracts

For all subcontract work the Customer will be billed at subcontract cost plus
20%.

Permits

The Customer will provide all permits required for construction.

Extra Work Time Sheets

Extra work time sheets shall be prepared daily and signed by a representative of
both the Contractor and the Customer. These reports will reflect all labor,
equipment, material, and third party items used.

Named Tropical Storm – Marine Jobs

Standby for all weather downtime associated with a named tropical storm or
hurricane will be charged according to the rates contained herein for any work
over water.

Safety

If job size or job requires us to employ a full-time project safety coordinator,
charges will be based on the rates and provisions contained herein. If we elect
to utilize a third party, the Customer will be billed at Contractor’s cost plus
20%.

Tax Statement

These rates do not include any sales, gross receipts, privilege, or contractor’s
tax levied by various states. These taxes, where applicable, will be in addition
to the rates stated above.

 

Revision January 2007    Page 3 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

LABOR PROVISIONS

 

1. Labor rates are inclusive of wages and applicable payroll burdens such as
taxes, contributions or assessments for unemployment insurance and workmen’s
compensation, insurance, overhead and profit.

 

2. All quoted rates are per hour or any part thereof.

 

3. Overtime rate shall be applicable to all hours in excess of sixty- (60) hours
per week with the work commencing on Monday at 12:01 a.m.

 

4. Overtime rates shall be charged for all categories of labor on Sundays and
Holidays (New Year’s Day, Memorial Day, Fourth of July, Labor Day, Thanksgiving
Day, the Friday after Thanksgiving Day, Christmas Day, and Christmas Eve, except
when Christmas falls on a Sunday, then the day after Christmas will be observed
as a Holiday.

 

5. A minimum charge for all labor assigned shall be eight (8) hours per day.

 

6. Contractor shall be reimbursed in accordance with the quoted hourly rates for
travel time paid its employees to travel to/from a Sunland’s Division office
location or a designated assembly point (to be agreed upon between contractor
and client), to/from the job site. Such allowed travel time shall be considered
as work time and shall be included in the total hours billed for labor and
equipment.

 

7. When work is performed outside the 50-mile radius of Sunland’s divisional
offices a subsistence of $100.00 per day will be charged for each employee. If
the Scope of Work requires Contractor to bring in additional personnel from
outside the 50-mile radius of the division offices to work within the 50-mile
radius, and Contractor is required to pay subsistence pay for the additional
personnel, Company shall be charged the applicable per diem charge above.

 

8. Third party services and/or materials provided shall be charged at cost plus
twenty (20) percent plus applicable vendor sales or use tax. Cost shall be
defined as Vendor invoice less applicable sales taxes.

 

9. At Customer’s expense, designated employees will be assigned vehicles by the
Contractor. The vehicles will be invoiced at the same number of hours as are
invoiced for their assigned employees. If vehicles are used only for
transportation to/from the job site or dock within a 50 mile radius only a 8
hour minimum charge will apply.

 

10. Sales taxes, if applicable, shall be charged in addition to the above stated
rates.

LABOR PROVISIONS-MARINE ONLY

 

1. Marine rates and provisions apply to any work over Water, Inland or
Continental Shelf. For marine work, these provisions are additive to those
provisions contained in the general labor section.

 

2. Overtime rate shall be applicable to all hours in excess of sixty- (60) hours
per week with the work commencing on Monday at 12:01 a.m.

 

3. Customer will pay room and board if personnel do not return to the yard each
day. Living quarters are available on some spud barges. In addition to the
standard equipment listed, these barges will have a generator, fresh water tank,
and sewage treatment equipment as specified by state law. “Zero” discharge is
available; price will be furnished for this additional service when required.

 

Room and Board

   $100.00 per day per man

Meals Only

   $30.00 per meal

Cook, Cook Helper, Quarters Keeper

   Cost plus 20%

Board will be provided for outside personnel at $100.00 per day per man.

 

Revision January 2007    Page 4 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

LABOR RATE SCHEDULE

 

Billing
Code   

Classification

   LAND - 60 Hr    MARINE - 60 Hr           Regular    Overtime    Regular   
Overtime Land/Marine                001/101    Project Manager    $ 72.00    $
72.00    $ 75.50    $ 75.50 002/102    Superintendent    $ 72.00    $ 72.00    $
75.50    $ 75.50 003/103    Superintendent - Drilling    $ 72.00    $ 72.00    $
75.50    $ 75.50 004/104    Superintendent - Insulation    $ 60.00    $ 60.00   
  —        —   005/105    Assistant Superintendent    $ 60.00    $ 60.00    $
63.00    $ 63.00 006/106    Foreman    $ 60.00    $ 60.00    $ 63.00    $ 63.00
007/107    Foreman – Insulation, Maint.. Roustabout    $ 51.50    $ 65.00     
—        —   008/108    Foreman – Labor (Straw)    $ 36.25    $ 48.50    $ 40.50
   $ 51.50 010/110    Licensed Boat Captain      —        —      $ 50.50    $
50.50 011/111    Project Safety Coordinator    $ 50.50    $ 50.50    $ 50.50   
$ 50.50 012/112    Office Manager    $ 39.25    $ 39.25    $ 39.25    $ 39.25
013/113    Purchasing Agent    $ 39.25    $ 39.25    $ 39.25    $ 39.25 014/114
   Field Engineer    $ 51.50    $ 65.00    $ 59.75    $ 73.25 015/115    Driller
   $ 51.50    $ 65.00    $ 59.75    $ 73.25 016/116    Welder*    $ 72.50    $
91.75    $ 76.50    $ 97.00 017/117    Equipment Operator    $ 49.00    $ 62.00
   $ 57.50    $ 70.50 018/118    Drilling Floor Hand, Deck Hand    $ 49.00    $
62.00    $ 57.50    $ 70.50 020/120    Truck Driver    $ 49.00    $ 62.00    $
49.00    $ 62.00 021/121    Carpenter, Painter, Mason    $ 49.00    $ 62.00    $
49.00    $ 62.00 022/122    Spacer, Pipefitter    $ 49.00    $ 62.00    $ 57.50
   $ 70.50 023/123    Mechanic    $ 47.50    $ 59.50    $ 55.50    $ 68.00
024/124    Insulator Mechanic    $ 47.50    $ 59.50      —        —   025/125   
Insulator Journeyman    $ 38.50    $ 48.50      —        —   026/126    Welder
Helper    $ 30.00    $ 37.75    $ 38.50    $ 46.25 027/127    Insulator Helper
   $ 30.00    $ 37.75      —        —   028/128    Laborer, Oiler    $ 28.25   
$ 35.00    $ 36.25    $ 43.50 030/130    Whseman, Parts Runner    $ 28.25    $
35.00    $ 28.25    $ 35.00 031/131    Field Clerk, Night Watchman    $ 30.00   
$ 37.75    $ 30.00    $ 37.75

 

2WD/4WD   

Vehicle

             2 W/Drive    4 W/Drive 500/501    Superintendent, Assist. Super   
Pickup       $ 13.00    $ 15.00 “ “    Engineer/Project Mgr    Pickup       $
13.00    $ 15.00 “ “    Safety Coordinator    Pickup       $ 13.00    $ 15.00 “
“    Foreman (including Labor Foreman) Pickup    $13.00       $ 15.00    “ “   
Office Manager    Pickup       $ 13.00    $ 15.00 “ “    Parts Runner / Material
Man/Purchasing Pickup    $13.00       $ 15.00    500    Operator    Pickup    $
13.00    $ 13.00      500 502/503    Crew    Crew Cab    $ 18.00    $ 20.00     
502/503 511    Mechanic Mechanic    Truck    $ 25.00    $ 25.00      511 510   
Welder Welding    Rig    $ 26.00    $ 26.00      510

 

* Extra hour(s) per day may be paid to bead, hot-pass welders and welder foreman
on pipeline projects and will be charged accordingly.

 

Revision January 2007    Page 5 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

EQUIPMENT PROVISIONS

 

1. Equipment rates are inclusive of maintenance, repair, fuel, oil, lube, vendor
taxes, insurance, depreciation, licenses fees, overhead, and profit, unless
otherwise noted. Equipment rates are on a straight time basis and are exclusive
of operating labor, unless otherwise noted.

 

2. All quoted rates are per hour unless stated otherwise.

 

3. A minimum charge for all equipment assigned shall be eight (8) hours. This is
to be utilized during work stoppages or rain out days ONLY.

 

4. Service time for fueling and greasing of equipment shall be considered work
time.

 

5. Rates are chargeable for all time including mobilization, demobilization
and/or moving. Additional cost for third party hauling and permits shall be
charged at cost plus twenty (20) percent.

 

6. Trucks and equipment shall be charged the same hours as that incurred by the
crew.

 

7. Should the contractor find it necessary to employ equipment other than the
equipment listed or to employ equipment on a short-term basis (less than 7
days), such equipment may be provided from a third party and shall be charged at
the actual equipment rental rate plus forty (40) percent (for fuel burning
equipment) or twenty (20) percent (for non-fuel burning equipment), plus any
applicable sales or use taxes. The markup will include such costs as fuel, lube,
insurance, maintenance, and profit.

 

8. Any new equipment which Sunland purchases after this rate sheet is published
will be billed at a rental price the same as an outside vendor, plus fuel if
applicable.

 

9. Sales and use taxes, where applicable, shall be charged in addition to the
above rates.

EQUIPMENT PROVISIONS – MARINE ONLY

 

1. For marine work, these provisions are additive to those provisions contained
in the general equipment section.

 

2. The published rates for hourly marine equipment are working rates. Working
rates will be charged while the equipment is being rigged up or being prepared
for the work performed, while the assigned crew is being charged and while the
equipment is being off loaded at the completion of the job.

 

3. Tow/standby rates for hourly marine equipment will be charged for equipment
in-transit or without crew at 85% of the working rates. Any person involved in a
tow or standby operation will be charged at published rates at 12 hours per 24
hour period.

 

4. A minimum charge of six (6) 12 hour days per week (Working or Standby) will
apply to all Sunland owned hourly rate equipment. A minimum of five days per
week will apply to all Sunland owned daily rate equipment. There will be no
charge for Sunland owned equipment on standby once the minimum is incurred,
except for Sunland required manned equipment.

 

5. Should the customer require outside equipment the customer will be billed at
Contractor’s cost plus fuel, oil, grease and maintenance cost, plus twenty
(20) percent plus any applicable sales or use tax.

 

Revision January 2007    Page 6 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

MARINE EQUIPMENT RATE SCHEDULE

Pipe Laying Barges

 

Billing

Code

  

Description

   Rate 200    BH104 – 34’ x 110’ x 6”6”      

Includes pipe rollers, extension ramp, pipe rack, light plant and 1 1/2 cubic
yard/40-ton dragline. It can also be rigged with cranes larger than 40 tons when
available

   $120.00/Hr 201    BH 300 – 45” x 185” x 9’      

Three (3) spuds capable of depths up to 25” of water or could be rigged with a
six anchor system, generator, pipe rollers, pipe rack, hydraulic line up, light
plant and four or five stations with extension ramp. Capable of dredging, pile
driving and laying pipe. If an anchor spread is used, add $35.00 per hour to the
rate. It can also be rigged with cranes larger than 60 tons when available

   $240.00/Hr 202    3 Lay Barge Set - Accommodates up to 48” Pipe   
Price Available
Upon Request Jet Barges (Pipe Burying Barges) * 210    BH 200, BH 202   
Equipped with two (2) 300 H.P. Three-Stage Jet Pumps and 600 CFM Compressor.
Capable of burying pipelines
from 2” to 36” diameter    $170.00/Hr 211    BH 200, BH 202      

Equipped with four (4) 300 H.P. Three-Stage Jet Pumps and 600 CFM Compressor.
Capable of burying pipelines up to 36” diameter

   $245.00/Hr 212    BH 201, BH203 ** – Rigged as a Split Hull Jetting Barge   
  

Equipped with two (2) 300 H.P. Three-Stage Jet Pumps, 750 CFM Compressor, Jet
Claw Apparatus, Piping, Hoses and two 1,000 Gal. Fuel Tanks. Capable of burying
pipelines up to 36” diameter

   $205.00/Hr 213    BH 201, BH203 ** – Rigged as a Split Hull Jetting Barge   
  

Equipped with four (4) 300 H.P. Three-Stage Jet Pumps, 750 CFM Compressor, Jet
Claw Apparatus, Piping, Hoses and two 1,000 Gal. Fuel Tanks. Capable of burying
pipelines up to 36” diameter

   $275.00/Hr *       Prices exclude fuel which will be charged at cost plus 20%
**     Rig up and rig down will be in addition. Pipeline Lift and Repair Barge *
220    H 201, BH 203      

Double pontoons (90” x 10’ x 5’) with 2 yoke assembly, capacity 25

tons per yoke, hydraulic operated, 2 drum 70B spud unit with two (2)

30’ spuds. $375.00 per day per yoke

   $800.00/Day 221    Flexi-Float Barges – 30’ x 8’ x 4’    $115.00/Day/ea 222
   Rakes    $25.00/Day/ea. 223    Spud Well and Spud (set)    $25.00/Day/ea. 224
   Spud Unit    $115.00/Day/ea 225    Yokes and Winches    $100.00/Day/ea 226   
Interlocking Barges - 40’ x 8’ x 4’    $110.00/Day/ea 227    Interlocking Barges
- 30’ x 8’ x 4’    $85.00/Day/ea.

 

* 7 day minimum charge applies. Lift belts will be charged at $10.00/day each
per yoke. Cable slings will be charged at cost plus 20%. All other equipment and
supplies will be charged as per rate sheet.

 

Revision January 2007    Page 7 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

Spud Barges with Draglines

 

230    BH103, BH 105 – 38’ x 120’ x 8’      

5 cubic yard/125-ton dragline, pile driving leads, hammer and follow block, 5
cubic yard drag bucket, 5 cubic yard clam bucket, fuel tank, power operated
spuds

   $185.00/Hr 231    BH101 – 36’ x 120’ x 7’ 4 cubic yard/100-ton dragline, pile
driving leads, hammer and follow block, 4 cubic yard drag bucket, 4 cubic yard
clam bucket, fuel tank, power operated spuds.    $160.00/Hr 232    BH100 – 34’ x
110” x 6’ 6”, Rowe 14 – 34’ x 110’ x 7’ 3 cubic yard/75-ton dragline, pile
driving leads, hammer and follow block, 3 cubic yard drag bucket, 3 cubic yard
clam bucket, fuel tank, power operated spuds    $120.00/Hr 233    1.5 cubic
yard/40 ton dragline, pile driving leads, hammer and follow block, 1.5 cubic
yard drag bucket, 1.5 cubic yard clam bucket, fuel tank, power operated spud   
$95.00/Hr Spud Barges and Deck Barges 240    39” x 140” x 7’ Spud Barge with
spud unit    $460.00/Day 241    32” x 120’ x 7’ Spud Barge with spud unit   
$405.00/Day 242    30’ x 110’ x 7’ Spud Barge with spud unit    $405.00/Day 243
   30” x 120’ x 7’ BH7 Water Barge    $275.00/Day 244    30’ x 120’ x 6’6” Deck
Barge    $175.00/Day 245    20’ x 8’ x 1’ Tie-In Barge    $60.00/Day Boats 250
   300 HP Tug, Danny Boy, Includes one (1) licensed Boat Captain, customer
furnishes fuel    $950.00/Day 251    Aluminum Crewboat 29’, Diesel Inboard   
$500.00/Day 252    Aluminum Crewboat 22’ - 26’, 200-225 HP Outboard   
$425.00/Day 253    Aluminum Cabin Boat 16’ - 18’, 70 HP Outboard    $220.00/Day
254    Aluminum Skiff 14’- 16’, 15 - 40 HP or less Outboard    $160.00/Day 255
   Aluminum Skiff 14’- 16’, without motor    $40.00/Day 256    Boat w/ motor
10’-12’    $130.00/Day Portable Caissons for Submerged Pipelines    Small
Caisson    260    Designed for pipelines up to 20” diameter in water depths up
to 45’    $4,500.00/Job 263    Plus per day charge (Daily rate charged every day
until returned)    $550.00/Day    Large Caisson    261    Designed for pipelines
up to 36” diameter in water depths up to 23’    $5,500.00/Job 263    Plus per
day charge (Daily rate charged every day until returned)    $550.00/Day 262   
Hydraulic Power Pack    $330.00/Day Amphibious Equipment * 270    Amphibious
Backhoe 1 1/2 cu. yd.    $195.00/Hr 271    Amphibious Backhoe with Slash Buster
   $200.00/Hr 272    Amphibious Dragline 3/4 cu. yd. with 45’ ’ boom   
$160.00/Hr 273    Amphibious Dragline 1 cu. yd. with 50’ boom.    $170.00/Hr 274
   Cargo Buggy    $120.00/Hr 275    Marsh slide or pontoon cargo barge   
$95.00/Day

 

* Extra boom length is available upon request.

 

* Pile driving leads and hammer are available upon request.

 

* Crane hook blocks are available upon request.

 

Revision January 2007    Page 8 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

LAND EQUIPMENT & SUPPORT EQUIPMENT RATE SCHEDULE

Dozers *

 

Billing

Code

  

Description

   Rate

300

   Dozer, 80 to 105 hp (JD 550, JD 650, D4 or equiv.)    $45.00/Hr

301

   Dozer, 110 to 130 hp (D5H or equiv.)    $60.00/Hr

302

   Dozer, 140 to 150 hp (D6D Cat or equiv.)    $72.00/Hr

303

   Dozer, 165 to 185 hp (D6H Cat or equiv.)    $85.00/Hr

304

   Dozer, 200 to 240 hp (D7 Cat or equiv.)    $115.00/Hr

*  LGP equipment or equipped with ripper – add $10.00/Hr. to above listed rates

Excavators

310

   Rubber Tire Backhoe (4X2)    $23.00/Hr

311

   Rubber Tire Backhoe (4X4)    $28.00/Hr

312

   Excavator, 15 Metric Ton (315 Cat or equiv.)                (plus teeth in
rock)    $60.00/Hr

313

   Excavator, 20 Metric Ton (320 Cat or equiv.)            (plus teeth in rock)
   $75.00/Hr

314

   Excavator, 25 Metric Ton (325, 225 Cat or equiv.)        (plus teeth in rock)
   $87.00/Hr

315

   Excavator, 30 Metric Ton (330 Cat or equiv.)                (plus teeth in
rock)    $100.00/Hr

320

   Shaker/Padding Bucket    $1,000.00/Day

321

   Slash Buster Attachment    $450.00/Day

322

   Vaculift Attachment    $450.00/Day Cranes/Draglines

330

   Crane, Rough Terrain, 15 Ton Class    $46.00/Hr

331

   Crane, Rough Terrain, 18 Ton Class    $56.00/Hr

332

   Crane, Rough Terrain, 22 Ton Class    $63.00/Hr

333

   Crane, Rough Terrain, 28 Ton Class    $75.00/Hr

340

   900 Series American 125 ton or equial    $120.00/Hr

341

   3900 Series Manotowac 100 Ton or equal    $95.00/Hr

342

   Dragline Linkbelt 118 or equal    $85.00/Hr

343

   Dragline Linkbelt 108 or equal    $75.00/Hr

344

   Dragline Linkbelt 98A or equal    $65.00/Hr

345

   Dragline Linkbelt 78 or equal    $55.00/Hr

350

   Crane Truck, 10-15 Ton Class    $475.00/Day

351

   Crane Truck, 16-20 Ton Class    $625.00/Day

352

   Crane Truck, 21-25 Ton Class    $900.00/Day Pipelayers

360

   Rubber Tire Backhoe w/Sideboom    $36.00/Hr

361

   Pipelayer, 561 Cat    $56.00/Hr

362

   Pipelayer, 571 Cat    $72.00/Hr

363

   Pipelayer, 572 Cat    $90.00/Hr

364

   Pipelayer, 583 Cat    $110.00/Hr

 

Revision January 2007    Page 9 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

Other Equipment

 

400    Bending Machine 22”-36”            (Shoes & Mandrel not included)   
$1700.00/Day 401    Bending Machine 6”-20”            (Shoes & Mandrel not
included)    $500.00/Day 402    Skid/Trailer Mounted Hydro-excavator   
$450.00/Day 403    Trailer Mounted Hydro-Cat Airless Spray Machine   
$450.00/Day 404    Wet Bore Rig    $1200.00/Day 405    Dry Bore Rig   
$2500.00/Day 406    Forklift    $325.00/Day 410    Motor Grader (12/120 Cat)   
$62.00/Hr 411    Motor Grader (14/140 Cat)    $95.00/Hr 412    Tack Rig   
$90.00/Hr 413    Pulling Unit, 100 horsepower, single drum, 1500’  3/4” cable
(cable damage on customers account)    $350.00/Day 414    Hanover Buggy/Rollagon
Stringing Buggy    $75.00/Hr 415    Ardco Buggy (Rubber Tire 4 x 4)    $65.00/Hr
416    ATV Vehicle    $120.00/Day Testing Equipment 430    Frac Tank, (excludes
mob, demob and cleaning)    $95.00/Day 431    Hydrostatic Fill & Test Pump Combo
   $800.00/Day 432    Dead Weight Test (4 day min)    $90.00/Day 433    Pressure
Recorder (4 day min)    $90.00/Day 434    Temperature Recorder (4 day min)   
$90.00/Day 435    Test Trailer w/Generator    $145.00/Day 436    Kerr Three
Cylinder Test Pump with  1/2” x 50’ Test Hose (5 day Minimum)    $175.00/Day 437
   MacFarland Test Pump (3 day Minimum)    $140.00/Day 438    Flow Meter   
$45.00/Day 439    6-Inch Victaulic Pipe (600 ft. lot)    $115.00/Day 440   
Lowhead Booster Pump    $115.00/Day 441    Water Filter    $85.00/Day 442    Air
Powered Hydrostatic Test Pump w/air compressor    $315.00/Day 443    2 Stage
Fill Pump (1000GPM)    $450.00/Day Air Compressors/Generators 460    Air
Compressor, 100 - 185 CFM    $200.00/Day 461    Air Compressor, 250 - 275 CFM   
$285.00/Day 462    Air Compressor, 375 CFM    $370.00/Day 465    Air Compressor,
750 CFM    $570.00/Day 470    Additional  3/4”/1” x 50’ Air Hose    $4.00/Day
471    Generator, 3.5 – 6.5 KW    $75.00/Day 472    Generator, 20 KW   
$200.00/Day 473    Light Tower, Towable    $110.00/Day Trucks, Vehicles and
Trailers 500    Pickup, 1/2 or 3/4 Ton, 2WD    $13.00/Hr 501    Pickup, 1/2 or
3/4 Ton, 4WD    $15.00/Hr 502    Crew Cab Pickup, 2WD    $18.00/Hr 503    Crew
Cab Pickup, 4WD    $20.00/Hr 504    Service/Fuel Truck    $35.00/Hr 505    1-Ton
Truck, Stake Bed    $25.00/Hr 506    1-Ton Truck, Stake Bed, Crew Cab   
$26.00/Hr 510    3/4-1T Welding Rig    $26.00/Hr 511    Mechanic’s Truck   
$25.00/Hr 515    Gooseneck Trlr, 22 Ft    $14.00/Hr 516    Float Trailer, 40-45
Foot    $18.00/Hr 517    Lowboy 3 Axle Trailer    $25.00/Hr 518    Lowboy 4 Axle
Trailer    $30.00/Hr

 

Revision January 2007    Page 10 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

 

519

   Pipe Trailer    $15.00/Hr

520

   Utility Trailer    $7.00/Hr

521

   Van Trailer    $7.00/Hr

522

   Skid/2  1/2 Ton Stake Body Truck    $45.00/Hr

525

   10-Ton Haul Truck    $55.00/Hr

526

   3 & 4 Axle Dump Truck    $55.00/Hr

527

   Dolly, Pipe Trailer    $15.00/Hr

528

   25 Cubic Yard Dump Trailer    $20.00/Hr

529

   80 BBL Vacuum Truck, (excludes cleaning)    $65.00/Hr

530

   Winch Truck, 3T w/Gin Poles    $26.00/Hr

531

   Water-Tanker Trailer, 8000 gal (storage on-site)    $120.00/Day

540

   Office Trailer    $90.00/Day

541

   Warehouse/Tool Van *    $325.00/Day

*  Tool van inventory list includes (1) generator 3.5 KW or less, (1) 3” or less
Water Pump with discharge hoses, Pipe Beveling Machine 12” or less, Pipe Clamps
12” or less, Pipe Calipers 12” or less, Tensil Tester, Coupon Cutters, Lowering
In Belts, (1) Threader, Ridged w/dies, Surveyor Transit, Plumber (Foreman) Plugs
12” or less, (1) Torque Wrench with Multiplier – handheld, Come-A-Long Hoists,
1” Air Impact Wrench, Electric/Air Drill Motor, Drill, Saw – Circular &
Reciprocating, (1) Electric Buffing Machine (grinder) w/out brushes.

Pumps

560

   6” Ditch Pump    $250.00/Day

561

   3” Centrifugal Water Pump w/Hoses    $70.00/Day

562

   3” Diaphragm Water Pump w/Hoses    $70.00/Day

563

   2” Centrifugal Water Pump w/ Hoses    $55.00/Day

564

   2” Diaphragm Water Pump w/Hoses    $55.00/Day

565

   1” Diaphragm Air Pump    $30.00/Day

570

   6” Single Stage – Jet Fill (3 day minimum)    $275.00/Day

571

   6” Three Stage – Jet Fill (1 week minimum)    $500.00/Day

572

   Hydraulic 10” Rice Field Pump    $400.00/Day

573

   Hydraulic 8” Toyo Pump    $450.00/Day

575

   2” x 50’ Discharge Hose    $10.00/Day

576

   3” x 50’ Discharge Hose    $12.00/Day

577

   4” x 50’ Discharge Hose    $18.00/Day

578

   2” x 50’ High Pressure Jet Hose    $30.00/Day

579

   4” x 50’ High Pressure Jet Hose    $90.00/Day

580

   1” Tank Truck Hose    $12.00/Day

581

   2” Tank Truck Hose    $14.00/Day

582

   2” Tank Truck Hose    $22.00/Day Welding Equipment

600

   Pipe Beveling Machine - 2-4”    $30.00/Day

601

   Pipe Beveling Machine 6-12”    $45.00/Day

602

   Pipe Beveling Machine 14-26”    $60.00/Day

603

   Pipe Beveling Machine 26-36”    $75.00/Day

610

   Pipe Clamps 2-8”    $15.00/Day

611

   Pipe Clamps 10-16”    $18.00/Day

612

   Pipe Clamps 18-26”    $25.00/Day

613

   Pipe Clamps 30”    $30.00/Day

614

   Tensil Tester    $390.00/Day

615

   Propane Bottle w/Torch    $40.00/Day

616

   Nitrogen Gauge Kit    $20.00/Day

617

   Coupon Cutters    $65.00/Day

618

   400 AMP Lincoln Welding Machine    $120.00/Day

619

   Oxygen/Acetylene Cutting Rig w/bottles    $85.00/Day

 

Revision January 2007    Page 11 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

Environmental/ROW Equipment

 

650    Farm Tractor    $200.00/Day 651    Farm Tractor 4 x 4    $275.00/Day 652
   Bush Hog    $115.00/Day 653    Disc 8’.    $80.00/Day 654    Chisel Plow 9’
   $90.00/Day 655    Harrow 10’    $70.00/Day 656    Grain Drill 10’   
$210.00/Day 657    35 HP Mulch Spreader    $270.00/Day 658    800# Broadcaster
Spreader    $50.00/Day 659    Chipper    $320.00/Day 660    Brush Burner   
$375.00/Day Miscellaneous Equipment & Tools 700    Motor Driven Post Hole Digger
   $50.00/Day 701    Pipe Slide (Rollers)    $25.00/Day/Ea 702    Pipe Calipers
2-6”.    $20.00/Day 703    Pipe Calipers 8-12”    $25.00/Day 704    Pipe
Calipers 16-24”.    $35.00/Day 705    Pipe Calipers 30”    $42.00/Day 710   
Pipe Cradle 6-24”    $190.00/Day 711    Pipe Cradle 24-36”    $300.00/Day 712   
Lowering In Belt    $30.00/Day 713    Pipe Cutter 6” to 16”    $50.00/Day 714   
Electric Pipe Dies    $65.00/Day 715    Threader, Ridged 700 w/dies   
$90.00/Day 716    Threader, Ridged 535 w/dies    $190.00/Day 717    Flange
Spreader, 20” & below    $55.00/Day 718    Spreader Bar (articulating concrete
mats)    $35.00/Day 720    Safety Basket, OSHA approved    $35.00/Day 721   
Safety Walkway    $35.00/Day 722    Ladders 20’ or less, OSHA approved   
$25.00/Day 723    Tubs 8’ x 8’ x3’    $15.00/Day 724    Compactor, Walk Behind
   $120.00/Day 725    Ditch Trencher, Walk Behind    $250.00/Day 726    Trench
Box    $250.00/Day 730    Mats    $20.00/Day/Ea. 731    Skids    $.40/Day/Ea.
732    Holiday Detector    $85.00/Day 733    Heath Leak Detector (LEL meter)   
$100.00/Day 734    Pipeline Detector, (M-Scope)    $65.00/Day 735    Paint
Pot-Air Agitate w/Hoses & Paint Gun    $90.00/Day 736    Sand Pot 300# w/Hoses
and Hood (less sand)    $100.00/Day 737    Jack Hammer    $80.00/Day 740   
Breaker Points    Cost plus 20% 741    Chipping Hammer (Air)    $65.00/Day 742
   Chipping Hammer (Electric)    $90.00/Day 743    Steam Cleaner    $90.00/Day
744    Air mover    $80.00/Day 745    Electric Blowers    $25.00/Day 746    Fire
Retardant Coveralls (Per person)    $7.50/Day 747    Trash Trailer    $70.00/Day
748    Power Washer, Trailer Mounted    $240.00/Day 749    Bending Shoe (4-8”)
   $60.00/Day 750    Flume Pipe 12-18”    $2.50/Day/Ft 751    Flume Pipe 20-30”
   $3.75/Day/Ft 752    Cement Mixer, 9 cu. ft    $50.00/Day

 

Revision January 2007    Page 12 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

 

753    Concrete Vibrator    $90.00/Day 755    Surveyor Transit (grade level)   
$50.00/Day 756    Total Station (Theodolite)    $200.00/Day 757    Scaffolding
(Per Set)    $50.00/Day 758    Torque Wrench with Multiplier (Hand Held)   
$35.00/Day 759    Torque Wrench with Sockets (Hydraulic)    $250.00/Day 760   
Plumber (Foreman) Plugs 26”-36”    $90.00/Day 761    Plumber (Foreman) Plugs
18”-24”    $50.00/Day 762    Plumber (Foreman) Plugs 12”-16”    $40.00/Day 763
   Plumber (Foreman) Plugs 8”-10”    $30.00/Day 764    Plumber (Foreman) Plugs
2”-6”    $25.00/Day 770    Hot Tap Machine - 2”    $250.00/Day 771    Company
Radio, Marine Hand Held Radio, Cellular    $20.00/Day 772    Concrete Bucket   
$50.00/Day 773    Electric Rebar Fabricator without generator    $55.00/Day 774
   Pile Driving Leads / 3000# Drop Hammer    $20.00/Hr 775    Pile Driving Leads
/ 1500# Drop Hammer    $15.00/Hr 776    Load Weight Indicator    $150.00/Day 777
   Concrete Saw    $65.00/Day 780    Tank Track Rollers (Concrete Coated Pipe)
16” – 48”    $100.00/Day 781    Half Track Rollers (Concrete Coated Pipe) 6” –
16”    $50.00/Day 782    Hour Glass Rollers (Coated Pipe) 6” – 48”    $75.00/Day
783    Flat Rollers (Dope, Coated Pipe) 2” –16”    $50.00/Day 784    Dir. Drill
Pullback Rollers    $35.00/Day 785    5-10 Ton Hydraulic Jack    $45.00/Day 790
   1 Ton or 1 1/2 Chain Come-A-Long Hoist    $25.00/Day 791    3 Ton Chain
Come-A-Long Hoist    $35.00/Day 792    1 Ton Cable Come-A-Long Hoist   
$25.00/Day 793    2 Ton Cable Come-A-Long Hoist    $30.00/Day 794    5 Ton Chain
Come-A-Long Hoist    $47.00/Day 800    2000 gallon Skid Tank    $65.00/Day 801
   1000 gallon Skid Tank    $55.00/Day 802    250-500 gallon Fuel Tank   
$50.00/Day 803    Portable Lights with Stands    $65.00/Day 805    4000 lb.
Anchors    $35.00/Day 806    6000 lb. Anchors    $45.00/Day 807    6’ Can-Type
Buoy    $35.00/Day 810    1” Air Impact Wrench    $40.00/Day 811    1” Hydraulic
Impact Gun    $120.00/Day 812    Electric/Air Drill Motor    $35.00/Day 813   
OR Vulcan Hammer    $512.00/Day 814    Pneumatic Hacksaw (Blades plus 20%)   
$60.00/Day 815    Wach-Trav-L-Cutter (One Week Minimum) (Cutter Wheels Extra)   
$190.00/Day 816    Power Chain Saw    $60.00/Day 817    Power Drill   
$50.00/Day 818    Mower w/Weedeater    $50.00/Day 819    Weadeater only   
$25.00/Day 820    Styrofoam Float – Approximate 400 lbs. (When Available)   
$1.00/Day 821    Styrofoam Float – Approximate 1000 lbs (When Available)   
$1.50/Day 822    Electric/Air Roto Hammer    $50.00/Day 825    Porta-Power Rams
(20 Ton    $50.00/Day 826    Porta-Power Rams (50 Ton)    $60.00/Day 827    Saw,
Circular & Reciprocating    $45.00/Day 828    Electric Buffing Machine (grinder)
w/out brushes    $45.00/Day 830    Heating Equipment (90-300,000 BTU)   
$130.00/Day 831    Poly Welding Machine    $170.00/Day 832    Poly Pipe Trailer
   $150.00/Day 833    Concrete Blankets    $10.00/Day/Ea.

 

Revision January 2007    Page 13 of 14



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

DHB Miscellaneous Equipment

 

900    Air Lift Bags – 5 Ton    $95.00/Day 901    Air Lift Bags – 17 Ton   
$150.00/Day 902    Air Lift Bags – 44 Ton    $275.00/Day 903    Air Lift Bags –
72 Ton    $350.00/Day 904    Cad weld Equipment    $30.00/Day 905    Arc Gouging
Equipment including 400 Amp Lincoln Welding Machine    $210.00/Day 906   
Variable DC Power Source    $35.00/Day 907    Wax Tank Trailer    $75.00/Day DHB
End Seals 920    3” x 6    $230.00/Unit 921    4” x 8”    $250.00/Unit 922    6”
x 10”    $265.00/Unit 923    8” x 12”    $290.00/Unit 924    0” x 14”.   
$305.00/Unit 925    12” x 16”    $320.00/Unit 926    14” x 18”    $335.00/Unit
927    16” x 20”    $350.00/Unit 928    18” x 24”    $370.00/Unit 929    20” x
26”    $385.00/Unit 930    22” x 26”    $405.00/Unit 931    24” x 30”   
$425.00/Unit 932    26” x 34”    $455.00/Unit 933    30” x 36”    $475.00/Unit
934    36” x 42”    $510.00/Unit 940    Transition Pieces 3” to 16” casing   
$80.00/Unit 941    Transition Pieces 18” to 42” casing    $100.00/Unit

(DHB prices shown are for normal pipeline and casing combinations. DHB seals can
readily be supplied for larger casing sizes. Prices quoted above are F.O.B.
Eunice, LA and exclusive of applicable sales tax. A complete unit consists of
two flange halves, gasket and two compression bolts with nuts. Pipeline coating
type and thickness must be specified when ordering to insure proper fit. Casing
filler prices will be provided upon request. Prices will vary due to location
and volume.)

 

Revision January 2007    Page 14 of 14



--------------------------------------------------------------------------------

ATTACHMENT E

PROJECT SCHEDULE

LOGO [g66256img003.jpg]

 

E-1



--------------------------------------------------------------------------------

ATTACHMENT F

INSURANCE REQUIREMENTS

 

F.1. Contractor’s Insurance: All insurance obtained pursuant to this Agreement
shall: (1) be issued by insurers with an “A-VII” or better A.M. Best Co. rating
in the current Property-Casualty Edition and authorized to do business in the
state in which the Project is located, and (2) be in all other respects
acceptable to Owner. Contractor shall carry and maintain or cause to be carried
and maintained in force at all times during the term of the Agreement the
following insurance:

 

  F.1.1. Workers’ Compensation/Employers’ Liability

Workers’ compensation with appropriate longshoremen’s or harbor workers’
endorsement (if applicable) covering all Contractor Personnel in accordance with
the statutory requirements of the state of hire or country in which the Work is
to be performed, and if the Work includes the use of vessels, appropriate
maritime extensions. Employers’ liability insurance with the limit of One
Million United States Dollars (U.S. $l,000,000) per accident or illness.

 

  F.1.2. Commercial General Liability

Commercial general liability insurance with contractual liability, products and
completed operations, and broad form property damage coverage included, which
shall provide for a combined single limit of One Million United States Dollars
(U.S. $1,000,000) for personal injury, death or property damage resulting from
each occurrence and covering all of Contractor’s Work under the Agreement;
provided, however, this coverage requirement may be satisfied by Contractor
through any combination of primary and excess liability insurance.

 

  F.1.3. Automobile Liability

Automobile liability insurance covering owned, non-owned and hired motor
vehicles, with combined single limits of at least One Million United States
Dollars (U.S. $1,000,000) for personal injury, death, or property damage
resulting from each occurrence.

 

  F.1.4. Aircraft Liability Insurance

Aircraft liability insurance, to the extent applicable, covering owned,
non-owned and hired aircraft with a combined single limit of Five Million United
States Dollars (U.S. $5,000,000) for bodily injury, death and property damage
resulting from each occurrence.

 

  F.1.5. Transportation Insurance

“All Risk” Insurance covering the full replacement cost of all supplies,
equipment and materials to be incorporated into the Work while in the course of
transit, including the land portion of any ocean or air shipments, and until
arrival at the final local Work Sites. Such transit insurance shall include
coverage against the perils of war, strikes, riots and civil commotion and shall
insure all general average and salvage charges for which named insureds are
responsible. Such insurance shall have a deductible of Fifty Thousand United
States Dollars (U.S. $50,000) per loss.

 

  F.1.6. Builder’s Risk Insurance

Upon Owner’s written request, Contractor shall procure and maintain completed
value form builder’s risk property insurance (subject to a deductible per loss
not to exceed U.S. $50,000) upon the entire Work for one hundred percent
(100%) of the full replacement cost value thereof (100% includes additional
costs of engineering services in the event of a loss), or such lesser value if
requested by Owner. This policy shall include the interests of Owner and
Contractor in the Work as named insureds, as their interests may appear, shall
name Owner and Contractor co-loss payee(s), and shall be on an “All Risk” basis
for physical loss or damage including fire, flood, earthquake, subsidence, hail,
theft, vandalism and malicious mischief and shall include an open trench
warranty, HDD operations and coverage for portions of the Work while it is
stored off the Site or is in transit (in which case the insurance provided under
Paragraph F.1.5 shall not be required). This policy shall provide, by
endorsement or otherwise, that Contractor shall

 

F-1



--------------------------------------------------------------------------------

be solely responsible for the payment of all premiums under the policy, and that
the Owner shall have no obligation for the payment thereof, notwithstanding that
the Owner are named insureds under the policy. Contractor shall be responsible
for any loss within the deductible of the policy for the liabilities assumed by
Contractor hereunder.

The cost of such insurance shall be passed through to and paid by Owner, and the
Parties shall execute a Change Order increasing the Estimated Contract Price by
such amount.

Should Owner choose not to require the insurance required by this Section F.1.6
or should Owner increase the required deductible, Contractor shall only be
responsible for loss or damage to the Work that would have otherwise been
covered by such insurance to the extent set forth in Section 8.2 of the
Agreement.

 

  F.1.7. Excess Liability Insurance

Umbrella or excess liability insurance, written on a “following form” basis and
providing coverage in excess of the coverages required to be provided by
Contractor for employer’s liability insurance, commercial general liability
insurance and automobile liability insurance, with limits of Twenty-Five Million
United States Dollars (U.S. $25,000,000) combined single limit each claim and in
the aggregate.

 

  F.1.8. Pollution Insurance

This policy shall provide coverage against claims for bodily injury (including
bodily injury and death) and property damage (including loss of use), including
cleanup costs and defense costs imposed under Applicable Law (including the Oil
Pollution Act of 1990 (OPA) and the Comprehensive Environmental Response
Compensation and Liability Act (CERCLA)), caused by or arising out of pollution
incidents, whether into or upon the land, the atmosphere or any water course or
body of water, arising from the activities of Contractor or any of its
Subcontractors or Sub-subcontractors, and shall include contractual liability
per the terms and conditions of such policy. The aggregate limits shall apply
separately to each annual policy period.

Limits: U.S. $15,000,000 combined single limit each occurrence

             U.S. $15,000,000 general aggregate with dedicated limits per
Project site

 

  F.1.9 Hull and Machinery Insurance

This policy shall be provided by Contractor if applicable and shall cover any
watercraft that is owned, leased, rented or chartered by Contractor. If not
provided for in the protection and indemnity policy set forth below, this policy
shall include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work. Hull: Fair Market Value of each vessel.

 

  F.1.10 Protection and Indemnity Insurance (P&I)

This policy shall be provided by Contractor if applicable and shall cover any
watercraft that is owned, leased, rented or chartered by Contractor. The
coverage provided shall include marine contractual liability, tankerman’s
liability removal of wreck and/or debris, and if not provided for in the hull
and machinery policy, collision liability and tower’s liability with sister-ship
clause un-amended. All “as owner” and “other than owner” clauses shall be
deleted, and navigational limitations shall be adequate for Contractor to
perform the specified Work.

Limits: Protection and indemnity coverage provided with a minimum limit of
U.S.$4,000,000.

 

  F.1.11 Riggers Liability Insurance

Limits: $1,000,000 any lift

 

F.2. Notice: Contractor shall have the insurance carriers furnish to Owner, upon
the Effective Date and annually thereafter, insurance certificates specifying
the types and amounts of coverage in effect and the expiration dates of each
policy, and a statement that no insurance will be canceled or materially changed
without thirty (30) days prior written notice to Owner.

 

F-2



--------------------------------------------------------------------------------

F.3. Waiver of Subrogation: All policies of insurance required to be provided by
Contractor under this Agreement shall include clauses providing that each
underwriter shall waive its rights of recovery, under subrogation or otherwise,
against the Owner Indemnified Parties for the liabilities assumed by Contractor
hereunder. Insurance policies pursuant to Paragraph F.1 shall designate the
Owner Indemnified Parties as additional insured for the liabilities assumed by
Contractor hereunder, and that the policies provided by Contractor shall be
primary and noncontributing to any insurance carried by Owner with regard to the
liabilities assumed by Contractor hereunder. The policies referred to in
Paragraphs F.1.2 and F.1.3 shall contain a cross-liability clause in respect of
third party claims so that Owner and Contractor are regarded as third parties as
to each other.

 

F.4. Obligations Not Relieved: Except as otherwise provided in this Agreement to
the contrary, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to secure such endorsements on
the policies as may be necessary to carry out the terms and provisions of this
Agreement; (iv) the insolvency, bankruptcy or failure of any insurance company
providing insurance to Contractor; (v) failure of any insurance company to pay
any claim accruing under its policy; or (vi) losses by Contractor or any of its
Subcontractors not covered by insurance policies.

 

F.5. Subcontractors’ Insurance: If Contractor subcontracts any part of the Work,
Contractor shall obtain or require its Subcontractors to maintain, the same
insurance coverage and amounts that Contractor is required to maintain pursuant
to this Attachment F, as applicable and appropriate to the Work of such
Subcontractor.

 

F-3



--------------------------------------------------------------------------------

ATTACHMENT G

FORM OF CONTRACTOR’S INVOICE

The form Contractor’s Invoice is attached hereto.

 

G-1



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

PROCESS SCHEDULE - JOB NO. ?

 

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1

CONTRACT NO.:

   PERIOD ENDING:    January 31, 2007 PROJECT DESCRIPTION: CREOLE TRAIL PIPELINE
- SEGMENT 2 PROJECT, ALTERNATIVE ROUTE SINGLE LINE OPTION      

 

ITEM

 

TYPE OF WORK

  UNIT   ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)   AMOUNT             THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL TO
DATE   THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE 1.0  

PRE-MOBILIZATION, RIG-UP & MODIFICATION

                        1.1  

RIG-UP

                            1.1.A  

INITIAL PAYMENT (Made under the Letter of Intent)

  LUMP SUM   1   $ 500,000.00   $ 500,000                     1.1.B  

ONE THIRD payable in Jan 2007 invoice

  LUMP SUM   1   $ 1,223,986.00   $ 1,223,986                     1.1.C  

ONE THIRD payable in Feb 2007 invoice

  LUMP SUM   1   $ 1,223,986.00   $ 1,223,986                     1.1.D  

ONE THIRD payable in Mar 2007 invoice

  LUMP SUM   1   $ 1,223,988.00   $ 1,223,988                                  
                  1.1 SUBTOTAL   $ 4,171,960                                    
          1.2  

QUALIFICATION of Welders and Procedures

  LUMP SUM   1   $ 1,318,000.00   $ 1,318,000                                  
                  1.0 SUBTOTAL   $ 5,489,960                                    
      2.0  

MOBILIZATION/DEMOBILIZATION

                        2.1  

HORIZONTAL DIRECTIONAL DRILLING (“HDD”)

                            2.1.A  

MOBILIZATION

  LUMP SUM   1   $ 161,000.00   $ 161,000                     2.1.B  

DEMOBILIZATION

  LUMP SUM   1   $ 161,000.00   $ 161,000                                      
              2.1 SUBTOTAL   $ 322,000                                          
    2.2  

TRENCHING & BACKFILLING

                            2.2.A  

MOBILIZATION

  LUMP SUM   1   $ 74,000.00   $ 74,000                     2.2.B  

DEMOBILIZATION

  LUMP SUM   1   $ 74,000.00   $ 74,000                                        
            2.2 SUBTOTAL   $ 148,000                                          
    2.3  

ALL OTHER PIPELAY SERVICES

                            2.3.A  

MOBILIZATION

  LUMP SUM   1   $ 306,000.00   $ 306,000                     2.3.B  

DEMOBILIZATION

  LUMP SUM   1   $ 306,000.00   $ 306,000                                      
              2.3 SUBTOTAL   $ 612,000                                          
          2.0 SUBTOTAL   $ 1,082,000                                          
3.0  

CALCASIEU RIVER (STA 13+86 to STA 62+70)

                        3.1  

HDD

  LUMP SUM   1   $ 1,905,500.00   $ 1,905,500                 3.2  

TRENCHING

  PER FOOT   4,884   $ 11.05   $ 53,976                 3.3  

BACKFILLING

  PER FOOT   4,884   $ 7.37   $ 35,984                 3.4  

ALL OTHER PIPELAY SERVICES

                            3.4.A  

CLEARING

  PER FOOT   4,884   $ 15.00   $ 73,260                     3.4.B  

SITE WORK

  LUMP SUM   1   $ 261,008.00   $ 261,008                     3.4.C  

PIPE HAUL

  PER FOOT   4,884   $ 27.00   $ 131,868                     3.4.D  

WELDING & COATING

  PER FOOT   4,884   $ 124.00   $ 605,616                     3.4.E  

CUT FLOATS

  PER FOOT   4,884   $ 22.00   $ 107,448                                        
            3.4 SUBTOTAL   $ 1,179,200                                          
    3.5  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 650.00                                                      
3.0 SUBTOTAL   $ 3,174,660                                           4.0  

SOUTHERN MARSH TO SOUTH LAKE EXIT (STA 62+70 TO STA 153+99)

                        4.1  

TRENCHING

  PER FOOT   9,129   $ 51.58   $ 470,874                 4.2  

BACKFILLING

  PER FOOT   9,129   $ 34.39   $ 313,946                 4.3  

ALL OTHER PIPELAY SERVICES

                            4.3.A  

CLEARING

  PER FOOT   9,129   $ 12.00   $ 109,548                     4.3.B  

SITE WORK

  LUMP SUM   1   $ 601,300.00   $ 601,300                     4.3.C  

PIPE HAUL

  PER FOOT   9,129   $ 34.00   $ 310,386                     4.3.D  

WELDING & COATING

  PER FOOT   9,129   $ 180.00   $ 1,643,220                     4.3.E  

CUT FLOATS

  PER FOOT   9,129   $ 22.00   $ 200,838                                        
            4.3 SUBTOTAL   $ 2,865,292                                          
    4.4  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 400.00                                                      
4.0 SUBTOTAL   $ 3,650,112                                          

 

PAGE 1 OF 7



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

PROCESS SCHEDULE - JOB NO. ?

 

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1

CONTRACT NO.:

   PERIOD ENDING:    January 31, 2007 PROJECT DESCRIPTION: CREOLE TRAIL PIPELINE
- SEGMENT 2 PROJECT, ALTERNATIVE ROUTE SINGLE LINE OPTION      

 

ITEM

 

TYPE OF WORK

 

UNIT

  ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)   AMOUNT             THIS
PERIOD   PREVIOUSLY
REPORTED  

TOTAL

TO

DATE

  THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE 5.0  

SOUTH LAKE HDD (STA 153+99 TO STA 193+99)

                        5.1  

HDD

  LUMP SUM   1   $ 3,775,830.00   $ 3,775,830                 5.2  

TRENCHING

  PER FOOT   4,000   $ 18.75   $ 75,000                 5.3  

BACKFILLING

  PER FOOT   4,000   $ 12.50   $ 50,000                 5.4  

ALL OTHER PIPELAY SERVICES

                            5.4.A  

CLEARING

  PER FOOT   4,000   $ 12.00   $ 48,000                     5.4.B  

SITE WORK

  LUMP SUM   1   $ 301,300.00   $ 301,300                     5.4.C  

PIPE HAUL

  PER FOOT   4,000   $ 34.00   $ 136,000                     5.4.D  

WELDING & COATING

  PER FOOT   4,000   $ 180.00   $ 720,000                                      
              5.4 SUBTOTAL   $ 1,205,300                                        
      5.5  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 1,277.00                                                      
5.0 SUBTOTAL   $ 5,106,130                                           6.0  

SOUTH LAKE HDD ENTRY TO P.I. TIE-IN (STA 193+99 TO STA 233+99)

                        6.1  

TRENCHING

                            6.1.A  

FLOATATION DITCH

  PER FOOT   4,000   $ 62.60   $ 250,400                     6.1.B  

PIPE DITCH

  PER FOOT   4,000   $ 51.22   $ 204,880                                        
            6.1 SUBTOTAL   $ 455,280                                          
    6.2  

BACKFILLING

                            6.2.A  

FLOATATION DITCH

  PER FOOT   4,000   $ 41.73   $ 166,920                     6.2.B  

PIPE DITCH

  PER FOOT   4,000   $ 34.14   $ 136,560                                        
            6.2 SUBTOTAL   $ 303,480                                          
    6.3  

ALL OTHER PIPELAY SERVICES

                            6.3.A  

SPOIL SIGNS

  PER FOOT   4,000   $ 19.00   $ 76,000                     6.3.B  

PIPE HAUL

  PER FOOT   4,000   $ 22.00   $ 88,000                     6.3.C  

WELDING & COATING PIPE HAUL

  PER FOOT   4,000   $ 181.00   $ 724,000                                      
              6.3 SUBTOTAL   $ 888,000                                          
    6.4  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 412.00                                                      
6.0 SUBTOTAL   $ 1,646,760                                           7.0  

SOUTH LAKE P.I. TO CHOUPIQUE ISLAND HDD (STA 233+99 TO STA 1135+25)

                        7.1  

TRENCHING

                            7.1.A  

FLOATATION DITCH

  PER FOOT   90,126   $ 62.60   $ 5,641,888                     7.1.B  

PIPE DITCH

  PER FOOT   90,126   $ 51.22   $ 4,616,254                                    
                7.1 SUBTOTAL   $ 10,258,141                                    
          7.2  

BACKFILLING

                            7.2.A  

FLOATATION DITCH

  PER FOOT   90,126   $ 41.73   $ 3,760,958                     7.2.B  

PIPE DITCH

  PER FOOT   90,126   $ 34.14   $ 3,076,902                                    
                7.2 SUBTOTAL   $ 6,837,860                                      
        7.3  

ALL OTHER PIPELAY SERVICES

                            7.3.A  

SPOIL SIGNS

  PER FOOT   90,126   $ 19.00   $ 1,712,394                     7.3.B  

PIPE HAUL

  PER FOOT   90,126   $ 22.00   $ 1,982,772                     7.3.C  

WELDING & COATING PIPE HAUL

  PER FOOT   90,126   $ 181.00   $ 16,312,806                                  
                  7.3 SUBTOTAL   $ 20,007,972                                  
            7.4  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 412.00                                                      
7.0 SUBTOTAL   $ 37,103,973                                           8.0  

CHOUPIQUE ISLAND HDD (STA 1135+25 TO STA 1184+38)

                        8.1  

HDD

  LUMP SUM   1   $ 3,949,300.00   $ 3,949,300                 8.2  

TRENCHING

  PER FOOT   4,913   $ 6.11   $ 30,000                 8.3  

BACKFILLING

  PER FOOT   4,913   $ 4.07   $ 20,000                 8.4  

ALL OTHER PIPELAY SERVICES

                            8.4.A  

CLEARING

  PER FOOT   4,913   $ 18.00   $ 88,434                     8.4.B  

SITE WORK

  LUMP SUM   1   $ 478,413.00   $ 478,413                     8.4.C  

PIPE HAUL

  PER FOOT   4,913   $ 27.00   $ 132,651                     8.4.D  

WELDING & COATING

  PER FOOT   4,913   $ 132.00   $ 648,516                     8.4.E  

CUT FLOATS

  PER FOOT   4,913   $ 22.00   $ 108,086                                        
            8.4 SUBTOTAL   $ 1,456,100                                          
    8.5  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 1,110.00                                                      
8.0 SUBTOTAL   $ 5,455,400                                          

 

PAGE 2 OF 7



--------------------------------------------------------------------------------

SUNLAND CONSTRUCTION, INC.

PROCESS SCHEDULE - JOB NO. ?

 

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1

CONTRACT NO.:

   PERIOD ENDING:    January 31, 2007 PROJECT DESCRIPTION: CREOLE TRAIL PIPELINE
- SEGMENT 2 PROJECT, ALTERNATIVE ROUTE SINGLE LINE OPTION      

 

ITEM

 

TYPE OF WORK

 

UNIT

  ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)     AMOUNT             THIS
PERIOD   PREVIOUSLY
REPORTED  

TOTAL
TO

DATE

    THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE 9.0  

NORTH MARSH TO UPLAND (STA 1184+38 TO STA 1248+67)

                        9.1  

TRENCHING

  PER FOOT   6,429   $ 20.97   $ 134,820                 9.2  

BACKFILLING

  PER FOOT   6,429   $ 13.98   $ 89,880                 9.3  

ALL OTHER PIPELAY SERVICES

                            9.3.A  

CLEARING

  PER FOOT   6,429   $ 12.00   $ 77,148                     9.3.B  

SITE WORK

  LUMP SUM   1   $ 374,928.00   $ 374,928                     9.3.C  

PIPE HAUL

  PER FOOT   6,429   $ 27.00   $ 173,583                     9.3.D  

WELDING & COATING

  PER FOOT   6,429   $ 107.00   $ 687,903                     9.3.E  

CUT FLOATS

  PER FOOT   6,429   $ 22.00   $ 141,438                                        
            9.3 SUBTOTAL   $ 1,455,000                                          
    9.4  

PLUS OR MINUS UNIT RATE

  PER FOOT     $ 261.00                                                      
9.0 SUBTOTAL   $ 1,679,700                                           10  

TESTING

                        10.1  

HYDROSTATIC TESTING

  LUMP SUM   1   $ 479,000.00   $ 479,000                 10.2  

DRYING

  LUMP SUM   1   $ 269,000.00   $ 269,000                                      
              10.0 SUBTOTAL   $ 748,000                                        
  11.0  

PIPELINE TIE-INS

                        11.1  

TIE-IN NEAR STA 38+36, HDD ENTRY

  LUMP SUM   1   $ 180,000.00   $ 180,000                 11.2  

TIE-IN AT STA 62+70, P.I.

  LUMP SUM   1   $ 362,000.00   $ 362,000                 11.3  

TIE-IN NEAR STA 153+98, HDD EXIT

  LUMP SUM   1   $ 90,000.00   $ 90,000                 11.4  

TIE-IN NEAR STA 193+98, HDD ENTRY

  LUMP SUM   1   $ 560,000.00   $ 560,000                 11.5  

TIE-IN AT STA 233+99, P.I.

  LUMP SUM   1   $ 288,000.00   $ 288,000                 11.6  

TIE-IN NEAR STA 391+34, 16” PIPELINE

  LUMP SUM   1   $ 144,000.00   $ 144,000                 11.7  

TIE-INS AT STA 1132+25 AND 1135+25, CHOUPIQUE ISLAND

  LUMP SUM   1   $ 990,000.00   $ 990,000                 11.8  

TIE-IN NEAR STA 1184+38, MARSH

  LUMP SUM   1   $ 90,000.00   $ 90,000                                        
            11.0 SUBTOTAL   $ 2,704,000                                        
  12.0  

MAIN LINE VALVE ASSEMBLY

                        12.1  

MAIN LINE VALVE FABRICATION

  LUMP SUM   1   $ 205,000.00   $ 205,000                 12.2  

MAIN LINE VALVE INSTALLATION

  LUMP SUM   1   $ 765,000.00   $ 765,000                                      
              12.0 SUBTOTAL   $ 970,000                                        
  13.0  

PIPELINE CROSSINGS

                        13.1  

16” PIPELINE CROSSING STA 391+34

  LUMP SUM   1   $ 39,000.00   $ 39,000                 13.2  

30” PIPELINE CROSSING STA 422+22

  LUMP SUM   1   $ 39,000.00   $ 39,000                 13.3  

36” PIPELINE CROSSING STA 423+66

  LUMP SUM   1   $ 39,000.00   $ 39,000                                        
            13.0 SUBTOTAL   $ 117,000                                          
14.0  

MISCELLANEOUS RATES.

                        14.1  

TURBIDITY CURTAIN - INSTALL MAINTAIN & REMOVE

  PER 100 FEET   14,100   $ 4,500.00   $ 634,500                 14.2  

SILT FENCE

                            14.2.A  

SILT FENCE – Install and maintain

  PER 100 FEET   7,100   $ 800.00   $ 56,800                     14.2.B  

SILT FENCE - Remove

  PER 100 FEET   7,100   $ 200.00   $ 14,200                                    
                14.2 SUBTOTAL   $ 71,000                                        
      14.3  

BUILDERS RISK

  LUMP SUM   1     TBD                   14.4  

PAYMENT & PERFORMANCE BOND

  LUMP SUM   1   $ 445,000.00   $ 445,000                                      
              14.0 SUBTOTAL   $ 1,150,500                                      
          ESTIMATED CONTRACT PRICE   $ 70,078,195     AMOUNT EARNED     $ —    
$ —     $ —                 RETAINAGE   5 %   $ —     $ —     $ —              
                     

ACCEPTED BY:

          EARNED LESS RETAINAGE     $ —     $ —     $ —  

_________________________________________

  __________              

CONTRACTOR REPRESENTATIVE

  DATE       TOTAL DUE THIS INVOICE     $         —                            
   

_________________________________________

  __________              

OWNER REPRESENTATIVE

  DATE                

 

PAGE 3 OF 7



--------------------------------------------------------------------------------

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1

CONTRACT NO.:

   PERIOD ENDING:    January 31, 2007 PROJECT DESCRIPTION: SEGMENT 2 - PIPELINE
INSTALLATION AT CALCASIEU LAKE      

 

ITEM

 

TYPE OF WORK

  UNIT   ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)   AMOUNT             THIS
PERIOD     PREVIOUSLY
REPORTED   TOTAL TO
DATE   THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE

1.1

 

PRE-MOB RIG UP & MODIFICATION

                   

1.1A

 

INITIAL PAYMENT

  LUMP SUM   1   $ 500,000.00   $ 500,000   0 %       $ —     $ —     $ —  

1.1B

 

ONE THIRD

  LUMP SUM   1   $ 1,223,986.00   $ 1,223,986   0 %       $ —     $ —     $ —  

1.1C

 

ONE THIRD

  LUMP SUM   1   $ 1,223,986.00   $ 1,223,986   0 %       $ —     $ —     $ —  

1.1D

 

ONE THIRD

  LUMP SUM   1   $ 1,223,988.00   $ 1,223,988   0 %       $ —     $ —     $ —  

SUB

          $ 4,171,960               MOBILIZATION DEMOBILIZATION                
   

2.1.A

 

HORIZONTAL DIRECTIONAL DRILLING (HDD)

                   

2.1.A.1

 

MOBILIZATION

  LUMP SUM   1   $ 161,000.00   $ 161,000   0 %       $ —     $ —     $ —  

2.1.A.2

 

DEMOBILIZATION

  LUMP SUM   1   $ 161,000.00   $ 161,000   0 %       $ —     $ —     $ —  

SUB

          $ 322,000            

2.1.B

 

TRENCHING & BACKFILLING

                   

2.1.B.1

 

MOBILIZATION

  LUMP SUM   1   $ 74,000.00   $ 74,000   0 %       $ —     $ —     $ —  

2.1.B.2

 

DEMOBILIZATION

  LUMP SUM   1   $ 74,000.00   $ 74,000   0 %       $ —     $ —     $ —  

SUB

          $ 148,000            

2.1.C

 

ALL OTHER PIPELAY SERVICES

                   

2.1.C.1

 

MOBILIZATION

  LUMP SUM   1   $ 306,000.00   $ 306,000   0 %       $ —     $ —     $ —  

2.1.C.2

 

DEMOBILIZATION

  LUMP SUM   1   $ 306,000.00   $ 306,000   0 %       $ —     $ —     $ —  

SUB

          $ 612,000            

2.1.D

 

QUALIFY WELDERS & PROCEDURES

  LUMP SUM   1   $ 1,318,000.00   $ 1,318,000   0 %       $ —     $ —     $ —  
  CALCASIEU RIVER DRILL INSTALLATION (STA 13+86 TO STA 62+70)   4,884          
       

2.2.1.A

 

HDD

  LUMP SUM   1   $ 1,905,500.00   $ 1,905,500   0 %       $ —     $ —     $ —  

2.2.1.B.1

 

TRENCHING

  PER FOOT   4,884   $ 11.05   $ 53,976   0         $ —     $ —     $ —  

2.2.1.B.2

 

BACKFILLING

  PER FOOT   4,884   $ 7.37   $ 35,984   0         $ —     $ —     $ —  

2.2.1.C

 

ALL OTHER PIPELAY SERVICES

                   

2.2.1.C.1

 

CLEARING

  PER FOOT   4,884   $ 15.00   $ 73,260   0         $ —     $ —     $ —  

2.2.1.C.2

 

SITE WORK

  LUMP SUM   1   $ 261,008.00   $ 261,008   0 %       $ —     $ —     $ —  

2.2.1.C.3

 

PIPE HAUL

  PER FOOT   4,884   $ 27.00   $ 131,868   0         $ —     $ —     $ —  

2.2.1.C.4

 

WELDING & COATING

  PER FOOT   4,884   $ 124.00   $ 605,616   0         $ —     $ —     $ —  

2.2.1.C.5

 

CUT FLOATS

  PER FOOT   4,884   $ 22.00   $ 107,448   0         $ —     $ —     $ —  

SUB

          $ 3,174,660            

2.2.1.3

 

PLUS OR MINUS UNIT RATE

        $ 650   0         $ —     $ —     $ —     SOUTHERN MARSH TO SOUTH LAKE
DRILL EXIT INSTALLATION (STA 62+70 TO STA 153+99)   9,129                  

3.2.1.A.1

 

TRENCHING

  PER FOOT   9,129   $ 51.58   $ 470,874   0         $ —     $ —     $ —  

3.2.1.A.2

 

BACKFILLING

  PER FOOT   9,129   $ 34.39   $ 313,946   0         $ —     $ —     $ —  

3.2.1B

 

ALL OTHER PIPELAY SERVICES

                   

3.2.1.B.1

 

CLEARING

  PER FOOT   9,129   $ 12.00   $ 109,548   0         $ —     $ —     $ —  

3.2.1.B.2

 

SITE WORK

  LUMP SUM   1   $ 601,300.00   $ 601,300   0 %          

3.2.1.B.3

 

PIPE HAUL

  PER FOOT   9,129   $ 34.00   $ 310,386   0         $ —     $ —     $ —  

3.2.1.B.4

 

WELDING & COATING

  PER FOOT   9,129   $ 180.00   $ 1,643,220   0         $ —     $ —     $ —  

3.2.1.B.5

 

CUT FLOATS

  PER FOOT   9,129   $ 22.00   $ 200,838   0         $ —     $ —     $ —  

SUB

          $ 3,650,112            

 

PAGE 4 OF 7



--------------------------------------------------------------------------------

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1 CONTRACT NO.:    PERIOD ENDING:     January 31, 2007
PROJECT DESCRIPTION: SEGMENT 2 - PIPELINE INSTALLATION AT CALCASIEU LAKE      

 

ITEM

 

TYPE OF WORK

  UNIT   ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)   AMOUNT             THIS
PERIOD     PREVIOUSLY
REPORTED   TOTAL TO
DATE   THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE

3.2.1.3

 

PLUS OR MINUS UNIT RATE

        $ 400   0         $ —     $ —     $ —    

SOUTH LAKE DIRECTIONAL DRILL INSTALLATION (STA 153+99 TO STA 193+99)

  4,000                  

3.2.3.A

 

HDD

  LUMP SUM   1   $ 3,775,830.00   $ 3,775,830   0 %       $ —     $ —     $ —  

3.2.3.B

 

TRENCHING

  PER FOOT   4,000   $ 18.75   $ 75,000   0         $ —     $ —     $ —  

3.2.3.C

 

BACKFILLING

  PER FOOT   4,000   $ 12.50   $ 50,000   0         $ —     $ —     $ —  

3.2.3.D

 

ALL OTHER PIPELAY SERVICES

                   

3.2.3.D.1

 

CLEARING

  PER FOOT   4,000   $ 12.00   $ 48,000   0         $ —     $ —     $ —  

3.2.3.D.2

 

SITE WORK

  LUMP SUM   1   $ 301,300.00   $ 301,300   0 %       $ —     $ —     $ —  

3.2.3.D.3

 

PIPE HAUL

  PER FOOT   4,000   $ 34.00   $ 136,000   0         $ —     $ —     $ —  

3.2.3.D.4

 

WELDING & COATING

  PER FOOT   4,000   $ 180.00   $ 720,000   0         $ —     $ —     $ —  

SUB

          $ 5,106,130            

3.2.3.3

 

PLUS OR MINUS UNIT RATE

        $ 1,277   0         $ —     $ —     $ —    

SOUTH LAKE DRILL ENTRY TO P.I. INSTALLATION (STA 193+99 TO STA 233+99)

  4,000                  

3.2.4.A

 

TRENCHING

                   

3.2.4.A.1

 

FLOATATION

  PER FOOT   4,000   $ 62.60   $ 250,400   0         $ —     $ —     $ —  

3.2.4.A.2

 

PIPE DITCH

  PER FOOT   4,000   $ 51.22   $ 204,880   0         $ —     $ —     $ —  

3.2.4.B

 

BACKFILLING

                   

3.2.4.B.1

 

FLOATATION

  PER FOOT   4,000   $ 41.73   $ 166,920   0         $ —     $ —     $ —  

3.2.4.B.2

 

PIPE DITCH

  PER FOOT   4,000   $ 34.14   $ 136,560   0         $ —     $ —     $ —  

3.2.4.C

 

ALL OTHER PIPELAY SERVICES

                   

3.2.4.C.1

 

SPOIL SIGNS

  PER FOOT   4,000   $ 19.00   $ 76,000   0         $ —     $ —     $ —  

3.2.4.C.2

 

PIPE HAUL

  PER FOOT   4,000   $ 22.00   $ 88,000   0         $ —     $ —     $ —  

3.2.4.C.3

 

WELDING & COATING

  PER FOOT   4,000   $ 181.00   $ 724,000   0         $ —     $ —     $ —  

SUB

          $ 1,646,760            

3.2.4.3

 

PLUS OR MINUS UNIT RATE

        $ 412   0         $ —     $ —     $ —    

CALCASIEU LAKE P.I. TO CHOUPIQUE ISLAND INSTALLATION (STA 233+99 TO STA 1135+25)

  90,126                  

3.2.5.A

 

TRENCHING

                   

3.2.5.A.1

 

FLOATATION

  PER FOOT   90,126   $ 62.60   $ 5,641,888   0         $ —     $ —     $ —  

3.2.5.A.2

 

PIPE DITCH

  PER FOOT   90,126   $ 51.22   $ 4,616,254   0         $ —     $ —     $ —  

3.2.5.B

 

BACKFILLING

                   

3.2.5.B.1

 

FLOATATION

  PER FOOT   90,126   $ 41.73   $ 3,760,958   0         $ —     $ —     $ —  

3.2.5.B.2

 

PIPE DITCH

  PER FOOT   90,126   $ 34.14   $ 3,076,902   0         $ —     $ —     $ —  

3.2.5.C

 

ALL OTHER PIPELAY SERVICES

                   

3.2.5.C.1

 

SPOIL SIGNS

  PER FOOT   90,126   $ 19.00   $ 1,712,394   0         $ —     $ —     $ —  

3.2.5.C.2

 

PIPE HAUL

  PER FOOT   90,126   $ 22.00   $ 1,982,772   0         $ —     $ —     $ —  

3.2.5.C.3

 

WELDING & COATING

  PER FOOT   90,126   $ 181.00   $ 16,312,806   0         $ —     $ —     $ —  

SUB

          $ 37,103,973            

3.2.5.3

 

PLUS OR MINUS UNIT RATE

        $ 412   0         $ —     $ —     $ —    

CHOUPIQUE ISLAND DRILL INSTALLATION (STA 1135+25 TO STA 1184+38)

  4,913                    

INSTALLATION (STA 1135+25 to STA 1184+38)

                   

4.2.1A

 

HDD

  LUMP SUM   1   $ 3,949,300.00   $ 3,949,300   0 %       $ —     $ —     $ —  

4.2.1.B.1

 

TRENCHING

  PER FOOT   4,913   $ 6.11   $ 30,000   0         $ —     $ —     $ —  

4.2.1.B.2

 

BACKFILLING

  PER FOOT   4,913   $ 4.07   $ 20,000   0         $ —     $ —     $ —  

4.2.1.C

 

ALL OTHER PIPELAY SERVICES

                   

4.2.1.C.1

 

CLEARING

  PER FOOT   4,913   $ 18.00   $ 88,434   0         $ —     $ —     $ —  

4.2.1.C.2

 

SITE WORK

  LUMP SUM   1   $ 478,413.00   $ 478,413   0 %       $ —     $ —     $ —  

4.2.1.C.3

 

PIPE HAUL

  PER FOOT   4,913   $ 27.00   $ 132,651   0         $ —     $ —     $ —  

4.2.1.C.4

 

WELDING & COATING

  PER FOOT   4,913   $ 132.00   $ 648,516   0         $ —     $ —     $ —  

4.2.1.C.5

 

CUT FLOATS

  PER FOOT   4,913   $ 22.00   $ 108,086   0         $ —     $ —     $ —  

SUB

          $ 5,455,400            

 

PAGE 5 OF 7



--------------------------------------------------------------------------------

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1

CONTRACT NO.:

   PERIOD ENDING:    January 31, 2007 PROJECT DESCRIPTION: SEGMENT 2 - PIPELINE
INSTALLATION AT CALCASIEU LAKE      

 

ITEM

 

TYPE OF WORK

  UNIT   ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)   AMOUNT             THIS
PERIOD     PREVIOUSLY
REPORTED   TOTAL TO
DATE   THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE

4.2.1.3

 

PLUS OR MINUS UNIT RATE

        $ 1,110   0         $ —     $ —     $ —    

NORTHERN MARSH TO UPLAND INSTALLATION (STA 1184+38 to STA 1248+67)

  6,429                  

5.2.1.A.1

 

TRENCHING

  PER FOOT   6,429   $ 20.97   $ 134,820   0         $ —     $ —     $ —  

5.2.1.A.2

 

BACKFILLING

  PER FOOT   6,429   $ 13.98   $ 89,880   0         $ —     $ —     $ —  

5.2.1.B

 

ALL OTHER PIPELAY SERVICES

                   

5.2.1.B.1

 

CLEARING

  PER FOOT   6,429   $ 12.00   $ 77,148   0         $ —     $ —     $ —  

5.2.1.B.2

 

SITE WORK

  LUMP SUM   1   $ 374,928.00   $ 374,928   0 %       $ —     $ —     $ —  

5.2.1.B.3

 

PIPE HAUL

  PER FOOT   6,429   $ 27.00   $ 173,583   0         $ —     $ —     $ —  

5.2.1.B.4

 

WELDING & COATING

  PER FOOT   6,429   $ 107.00   $ 687,903   0         $ —     $ —     $ —  

5.2.1.B.5

 

CUT FLOATS

  PER FOOT   6,429   $ 22.00   $ 141,438   0         $ —     $ —     $ —  

SUB

          $ 1,679,700            

5.2.1.3

 

PLUS OR MINUS UNIT RATE

        $ 261   0         $ —     $ —     $ —  

5.3

 

FILL, TEST AND DEWATER

  LUMP SUM   1   $ 479,000.00   $ 479,000   0 %       $ —     $ —     $ —  

5.4

 

DRY PIPELINE TO MINUS 40 DEGREES FAHRENHEIT

  LUMP SUM   1   $ 269,000.00   $ 269,000   0 %       $ —     $ —     $ —  

6.1

 

TIE IN STATION 38+36 HDD ENTRY

  LUMP SUM   1   $ 180,000.00   $ 180,000   0 %       $ —     $ —     $ —  

6.2

 

TIE IN STATION 62+70 P.I.

  LUMP SUM   1   $ 362,000.00   $ 362,000   0 %       $ —     $ —     $ —  

6.3

 

TIE IN STATION 153+98 HDD EXIT

  LUMP SUM   1   $ 90,000.00   $ 90,000   0 %       $ —     $ —     $ —  

6.4

 

TIE IN STATION 193+99 HDD ENTRY

  LUMP SUM   1   $ 560,000.00   $ 560,000   0 %       $ —     $ —     $ —  

6.5

 

TIE IN STATION 233+99 P.I.

  LUMP SUM   1   $ 288,000.00   $ 288,000   0 %       $ —     $ —     $ —  

6.6

 

TIE IN STATION 391+34 16” PIPELINE

  LUMP SUM   1   $ 144,000.00   $ 144,000   0 %       $ —     $ —     $ —  

6.7

 

TIE IN STATION 1132+25 AND 1135+25 CHOUPIQUE ISLAND

  LUMP SUM   1   $ 990,000.00   $ 990,000   0 %       $ —     $ —     $ —  

6.8

 

TIE IN STATION 1184+38 MARSH

  LUMP SUM   1   $ 90,000.00   $ 90,000   0 %       $ —     $ —     $ —  

7.1.1

 

MAIN LINE VALVE FABRICATION

  LUMP SUM   1   $ 205,000.00   $ 205,000   0 %       $ —     $ —     $ —  

7.1.2

 

MAIN LINE VALVE INSTALLATION

  LUMP SUM   1   $ 765,000.00   $ 765,000   0 %       $ —     $ —     $ —  

8.1.1

 

16” PIPELINE CROSSING STA 391+34 LINE 1

  LUMP SUM   1   $ 39,000.00   $ 39,000   0 %       $ —     $ —     $ —  

8.1.2

 

30” PIPELINE CROSSING STA 422+22 LINE 1

  LUMP SUM   1   $ 39,000.00   $ 39,000   0 %       $ —     $ —     $ —  

8.1.3

 

36” PIPELINE CROSSING STA 423+66 LINE 1

  LUMP SUM   1   $ 39,000.00   $ 39,000   0 %       $ —     $ —     $ —  

10.5

 

TURBIDITY CURTAIN INSTALL MAINTAIN & REMOVE

  PER 100 FEET   14,100   $ 4,500.00   $ 634,500   0         $ —     $ —     $
—  

10.6A

 

SILT FENCE INSTALL & MAINTAIN

  PER 100 FEET   7,100   $ 800.00   $ 56,800   0         $ —     $ —     $ —  

10.6B

 

SILT FENCE REMOVE

  PER 100 FEET   7,100   $ 200.00   $ 14,200   0         $ —     $ —     $ —  

11.1

 

BUILDERS RISK

  LUMP SUM   1     TBD     TBD   0            

11.2

 

PAYMENT & PERFORMANCE BOND

  LUMP SUM   1     445,000.00   $ 445,000   0         $ —     $ —     $ —    
ESTIMATED CONTRACT TOTALS   123,481       $ 70,078,195              

SCHEDULE D-3: PRICING FOR CHANGE ORDERS

                   

10.1A

 

HDD SPREAD WORKING

  PER HOUR   0   $ 7,549.00   $ 7,549   0         $ —     $ —     $ —  

10.1B

 

HDD SPREAD STANDBY IN FIELD

  PER HOUR   0   $ 7,322.00   $ 7,322   0         $ —     $ —     $ —  

10.1C

 

HDD SPREAD STANDBY AT DOCK

  PER HOUR   0   $ 6,480.00   $ 6,480   0         $ —     $ —     $ —  

10.1D

 

HDD SPREAD STANDBY OFF-SITE

  PER HOUR   0   $ 5,638.00   $ 5,638   0         $ —     $ —     $ —  

10.2A

 

DREDGE & BACKFILL WORKING

  PER HOUR   0   $ 1,527.00   $ 1,527   0         $ —     $ —     $ —  

10.2B

 

DREDGE & BACKFILL STANDBY IN FIELD

  PER HOUR   0   $ 1,427.00   $ 1,427   0         $ —     $ —     $ —  

10.2C

 

DREDGE & BACKFILL STANDBY AT DOCK

  PER HOUR   0   $ 1,427.00   $ 1,427   0         $ —     $ —     $ —  

10.2D

 

DREDGE & BACKFILL STANDBY OFF-SITE

  PER HOUR   0   $ 1,427.00   $ 1,427   0         $ —     $ —     $ —  

10.3A

 

LAY BARGE INCLUDING PIPE HAUL WORKING

  PER HOUR   0   $ 10,372.00   $ 10,372   0         $ —     $ —     $ —  

10.3B

 

LAY BARGE INCLUDING PIPE HAUL STANDBY IN FIELD

  PER HOUR   0   $ 9,857.00   $ 9,857   0         $ —     $ —     $ —  

10.3C

 

LAY BARGE INCLUDING PIPE HAUL STANDBY AT DOCK

  PER HOUR   0   $ 9,350.00   $ 9,350   0         $ —     $ —     $ —  

10.3D

 

LAY BARGE INCLUDING PIPE HAUL STANDBY OFF-SITE

  PER HOUR   0   $ 8,843.00   $ 8,843   0         $ —     $ —     $ —  

 

PAGE 6 OF 7



--------------------------------------------------------------------------------

CLIENT: CHENIERE CREOLE TRAIL PIPELINE, L.P.

   ESTIMATE NO.:    1

CONTRACT NO.:

   PERIOD ENDING:    January 31, 2007 PROJECT DESCRIPTION: SEGMENT 2 - PIPELINE
INSTALLATION AT CALCASIEU LAKE      

 

ITEM

 

TYPE OF WORK

  UNIT   ESTIMATED
MEASURED
QUANTITY   FIXED UNIT
PRICE OR LUMP
SUM AMOUNT
FOR LUMP SUM
WORK   ESTIMATED
TOTAL PRICE
FOR UNIT
PRICE WORK   COMPLETED (%, QUANTITY OR FOOTAGE)     AMOUNT             THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL TO
DATE     THIS
PERIOD   PREVIOUSLY
REPORTED   TOTAL
TO
DATE

10.4A

  HYDROTEST SPREAD WORKING   PER HOUR   0   $ 4,042.00   $ 4,042   0       $ —  
  $ —     $ —  

10.4B

  HYDROTEST SPREAD STANDBY IN FIELD   PER HOUR   0   $ 3,941.00   $ 3,941   0  
    $ —     $ —     $ —  

10.4C

  HYDROTEST SPREAD STANDBY AT DOCK   PER HOUR   0   $ 3,941.00   $ 3,941   0    
  $ —     $ —     $ —  

10.4D

  HYDROTEST SPREAD STANDBY OFF-SITE   PER HOUR   0   $ 3,941.00   $ 3,941   0  
    $ —     $ —     $ —  

6.9

  TIE IN STATION (ANY ADDITIONAL TIE IN)   EACH   0   $ 288,000.00   $ 288,000  
0       $ —     $ —     $ —  

8.1.4

  ADDITIONAL PIPELINE CROSSING   EACH   0   $ 39,000.00   $ 39,000   0       $
—     $ —     $ —  

10.7

  HOURLY WORK IN EAST HACKBERRY FIELD           T&M            

ACCEPTED BY:

          AMOUNT
EARNED     $ —     $ —     $ —               RETAINAGE   5 %   $ —     $ —     $
—                                                      EARNED LESS
RETAINAGE     $ —     $ —     $ —   COMPANY REPRESENTATIVE       DATE     TOTAL
DUE
THIS INVOICE     $ —         —                                    

 

PAGE 7 OF 7



--------------------------------------------------------------------------------

ATTACHMENT H

FORM OF PAYMENT AND PERFORMANCE BONDS

 

H-1



--------------------------------------------------------------------------------

SCHEDULE H-1

PAYMENT BOND

Bond No.                                 

KNOW ALL MEN BY THESE PRESENTS, that Sunland Construction, Inc. (hereinafter
“Principal”) and                     , incorporated in the state of
                     and duly authorized to do business in Louisiana,
(hereinafter “Surety”), are held and firmly bound unto Cheniere Creole Trail
Pipeline, L.P. (hereinafter “Obligee”), and its representatives, successors and
assigns, in the sum of                      Dollars ($                    ) for
the payment of which sum well and truly to be made the said Principal and Surety
bind themselves, and their respective heirs, administrators, executors,
successors and assigns jointly and severally, firmly by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the Project
known as the Creole Trail Pipeline - Segment 2 Project, Alternate Route Single
Line Option (hereinafter called the “Contract”) and which Contract is hereby
referred to and incorporated by express reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the Principal
shall promptly make payment in full to all persons or entities supplying labor,
material, services, utilities and equipment, or any other things in the
prosecution of the work provided for in said Contract, and any and all
modifications of said Contract that may hereafter be made, and shall indemnify
and save harmless said Obligee of and from any and all loss, damage, and
expense, including costs and attorneys’ fees, which the said Obligee may sustain
by reason of Principal’s failure to do so, then this obligation shall be null
and void; otherwise it shall remain in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Principal to the other, shall in any way affect its obligation on this Bond, and
Surety does hereby waive notice of any such changes, extensions of time,
alterations, additions, omissions, waivers, or other modifications.

The Principal and the Surety agree that this Bond shall inure to the benefit of
all persons or entities as supplying labor, material, services, utilities and
equipment, or any other things in the prosecution of the work provided for in
said Contract, as well as to the Obligee, and that any of such persons or
entities may maintain independent actions upon this Bond in the name of the
person or entities bringing any such action.

The parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this              day of                     , 200    
the name and corporate seal of each corporate seal of each corporate party being
hereto affixed and these presents duly signed by its undersigned representative,
pursuant to authority of its governing body.

 

H-2



--------------------------------------------------------------------------------

PRINCIPAL:    By:      Title:               (Principal’s Address)

 

Witness     Or Secretary’s Attest [SEAL]

 

SURETY:    By:      Title:               (Surety’s Address)

 

Witness.     Or Secretary’s Attest [SEAL]

 

[Attach Power of Attorney executed by

attorney-in-fact on behalf of Surety]

 

H-3



--------------------------------------------------------------------------------

SCHEDULE H-2

PERFORMANCE BOND

Bond No.                     

KNOW ALL MEN BY THESE PRESENTS, that Sunland Construction, Inc. (hereinafter
“Principal”) and                     , incorporated in the state of
                     and duly authorized to do business in Louisiana
(hereinafter “Surety”), are held and firmly bound unto Cheniere Creole Trail
Pipeline, L.P. Company (hereinafter “Obligee”), and its representatives,
successors and assigns, in the sum of              Dollars ($            ) for
the payment of which sum well and truly to be made the said Principal and Surety
bind themselves, and their respective heirs, administrators, executors,
successors and assigns jointly and severally, firmly by these presents.

WHEREAS, Principal has been awarded a contract with Obligee for the project
known as the Creole Trail Pipeline - Segment 2 Project, Alternate Route Single
Line Option (hereinafter called the “Contract”) and which Contract is hereby
referred to and incorporated by express reference as if fully set forth herein.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION IS SUCH, that if the above
bounden Principal shall well and truly perform all the work, undertakings,
covenants, terms, conditions, and agreements of said Contract within the time
provided therein and any extensions thereof that may be granted by Obligee, and
during the life of any obligation, guaranty or warranty required under said
Contract, and shall also well and truly perform all the undertakings, covenants,
terms, conditions, and agreements of any and all modifications of said Contract
that may hereafter be made, and shall indemnify and save harmless said Obligee
of and from any and all loss, damage, and expense, including costs and
attorneys’ fees, which the Obligee may sustain by reason of Principal’s failure
to do so, then this obligation shall be null and void; otherwise it shall remain
in full force and effect.

The Surety agrees that no change, extension of time, alteration, addition,
omission, waiver, or other modification of the terms of either the Contract or
in the work to be performed, or in the specifications, or in the plans, or in
the contract documents, or any forbearance on the part of either the Obligee or
Surety to the other, shall in any way affect said Surety’s obligation on this
Bond, and said Surety does hereby waive notice of any such changes, extensions
of time, alterations, additions, omissions, waivers, or other modifications. The
parties executing this Bond on behalf of Principal and Surety represent and
warrant that they are duly authorized to bind the Principal and Surety
respectively.

Any claim or suit on this Bond shall be instituted within one (1) year after
substantial completion of the project.

IN WITNESS WHEREOF, the above bounden parties have executed this instrument
under their several seals this              day of                     ,
200    , the name and corporate seal of each corporate seal of each corporate
party being hereto affixed and these presents duly signed by its undersigned
representative, pursuant to authority of its governing body.

 

H-4



--------------------------------------------------------------------------------

PRINCIPAL:    By:      Title:               (Principal’s Address)

 

Witness     Or Secretary’s Attest [SEAL]

 

SURETY:    By:      Title:               (Surety’s Address)

 

Witness.     Or Secretary’s Attest [SEAL]

 

[Attach Power of Attorney executed by

attorney-in-fact on behalf of Surety]

 

H-5



--------------------------------------------------------------------------------

ATTACHMENT I

FORM OF LIEN AND CLAIM WAIVERS

 

I-1



--------------------------------------------------------------------------------

SCHEDULE I-1

CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Contractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, Sunland Construction, Inc. (“Contractor”), has been engaged
under a Pipeline Construction Contract with Cheniere Creole Trail Pipeline, L.P.
(“Owner”), to furnish certain materials, equipment, services, and/or labor for
the project known as the Creole Trail Pipeline - Segment 2 Project, Alternate
Route Single Line Option (the “Project”), which is located in
                             and described in more detail as follows:

                                                                               
                                                                            (the
“Property”).

Upon receipt of the sum of U.S.$                             (amount in invoice
submitted with this Interim Lien and Claim Waiver), Contractor waives and
releases any and all liens or claims of liens against the Project and the
Property for payments up to and including                     . Exceptions as
follows:

 

      (if no exception entry or “none” is entered above, Contractor shall be
deemed not to have reserved any claim.)

Contractor represents that all Subcontractors, Sub-subcontractors and employees
of Contractor have been paid for all work, materials, equipment, services, labor
and any other items performed or provided through                     , 20    
(date of last payment) for the Project. Exceptions as follows:

                                                                               
                                                                               .

(if no exception entry or “none” is entered above, all such payments have been
made )

This Interim Lien and Claim Waiver is freely and voluntarily given and
Contractor acknowledges and represents that it has fully reviewed the terms and
conditions of this Interim Lien and Claim Waiver, that it is fully informed with
respect to the legal effect of this Interim Lien and Claim Waiver, that it has
voluntarily chosen to accept the terms and conditions of this Interim Lien and
Claim Waiver in return for the payment recited above.

 

FOR CONTRACTOR:     Applicable to Invoice(s) No.              Signed:          
(SEAL) By:            Title:            Date:           

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

 

    Notary Public My term expires (date):                     

 

I-2



--------------------------------------------------------------------------------

SCHEDULE I-2

SUB CONTRACTOR’S INTERIM LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with each invoice other than the final invoice)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned,                                          (“Subcontractor”) who
has, under an agreement with Sunland Construction, Inc. (“Contractor”),
furnished certain materials, equipment, services, and/or labor for the project
known as the Creole Trail Pipeline - Segment 2 Project, Alternate Route Single
Line Option, which is located in                                  and described
in more detail as follows:

                                                                               
                                                                            (the
“Property”).

Upon receipt of the sum of U.S.$                             (“Current
Payment”), Subcontractor waives and releases any and all liens or claims of
liens against the Project and the Property and all claims, demands, actions,
causes of action or other rights at law, in contract, tort, equity or otherwise
that Subcontractor has or may have against Cheniere Creole Trail Pipeline, L.P.
(“Owner”) and Contractor for payment up to and including                     .
Exceptions as follows:

                                                                               
                                        
                                        
                                                       .

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor further represents that all employees, laborers, materialmen,
sub-subcontractors and subconsultants employed by Subcontractor in connection
with the Project have been paid for all work, materials, equipment, services,
labor and any other items performed or provided through                     ,
20     (date of last prior payment). Exceptions as follows:

                                                                               
                                                                               .

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Lien and Claim Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Lien and Claim Waiver,
that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Lien and Claim Waiver, that it has voluntarily chosen to
accept the terms and conditions of this Subcontractor’s Interim Lien and Claim
Waiver in return for the payment recited above.

 

FOR SUBCONTRACTOR:     Applicable to Invoice(s) No.              Signed:        
  (SEAL) By:            Title:            Date:           

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

    Notary Public My term expires (date):                     

 

I-3



--------------------------------------------------------------------------------

SCHEDULE I-3

CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, Sunland Construction, Inc. (“Contractor”), has been engaged
under an agreement with Cheniere Creole Trail Pipeline, L.P. (“Owner”), to
furnish certain materials, equipment, services, and/or labor for the project
known as the Creole Trail Pipeline - Segment 2 Project, Alternate Route Single
Line Option (“Project”), which is located in                                 
and more particularly described as follows:

                                                                               
                                                                            (the
“Property”).

Except as expressly stated otherwise below, upon receipt of the sum of
U.S.$                                          (amount in invoice for final
payment submitted with Contractor’s Final Lien and Claim Waiver), Contractor
waives and releases all liens or claims of liens against the Project and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, tort, equity or otherwise that Contractor has, may have had or
may have in the future against Owner arising out of the agreement or the
Project, whether or not known to Contractor at the time of the execution of this
Final Lien and Claim Waiver.

Contractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of its work on the agreement, Project or
subcontracts have been fully satisfied (except for that work and obligations
that survive the termination or expiration of the agreement, including
warranties and correction of defective services), including, but not limited to
payment to Subcontractors and employees and payment of taxes.

This Final Lien and Claim Waiver is freely and voluntarily given, and Contractor
acknowledges and represents that it has fully reviewed the terms and conditions
of this Final Lien and Claim Waiver, that it is fully informed with respect to
the legal effect of this Final Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Final Lien and
Claim Waiver in return for the payment recited above. Contractor understands,
agrees and acknowledges that, upon payment, this document waives rights
unconditionally and is fully enforceable to extinguish all claims of Contractor
as of the date of execution of this document by Contractor. Notwithstanding the
above, Contractor excludes claims for:                             

 

FOR CONTRACTOR:     Applicable to Invoice No(s): ALL (If all, print “all”)    
Signed:           (SEAL) By:            Title:            Date:           

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Contractor and that this
document was signed under oath personally and on behalf of Contractor.

 

    Notary Public My term expires (date):                     

 

I-4



--------------------------------------------------------------------------------

SCHEDULE I-4

SUB CONTRACTOR’S FINAL LIEN AND CLAIM WAIVER

(To be executed by Subcontractor with the invoice for final payment)

STATE OF LOUISIANA

PARISH OF                                 

The undersigned, (“Subcontractor”), has, under an agreement with Sunland
Construction, Inc. (“Contractor”), furnished certain materials, equipment,
services, and/or labor for the Project known as the Creole Trail Pipeline -
Segment 2 Project, Alternate Route Single Line Option (“Project”), which is
located in                                               and more particularly
described as follows:

                                                                               
                                                                            (the
“Property”).

Upon receipt of the sum of U.S.$                                      
              , Subcontractor waives and releases any and all liens or claims of
liens against the Project and the Property, all claims, demands, actions, causes
of action or other rights at law, in contract, tort, equity or otherwise against
Cheniere Creole Trail Pipeline, L.P. (“Owner”) or Contractor, and any and all
claims or rights against any labor and/or material bond, which Subcontractor
has, may have had or may have in the future arising out of the agreement between
Subcontractor and Contractor, the Project or the Property, whether or not known
to Subcontractor at the time of the execution of this Subcontractor’s Final Lien
and Claim Waiver.

Subcontractor represents that all of its obligations, legal, equitable, or
otherwise, relating to or arising out of the agreement between Contractor and
Subcontractor, the Project, the Property or sub-subcontracts have been fully
satisfied (except for that work and obligations that survive the termination or
expiration of the agreement between Subcontractor and Contractor, including
warranties and correction of defective services), including, but not limited to
payment to sub-subcontractors and employees of Subcontractor and payment of
taxes.

This Subcontractor’s Final Lien and Claim Waiver is freely and voluntarily given
and Subcontractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver, that
it is fully informed with respect to the legal effect of this Subcontractor’s
Final Lien and Claim Waiver, and that it has voluntarily chosen to accept the
terms and conditions of this Subcontractor’s Final Lien and Claim Waiver in
return for the payment recited above. Subcontractor understands, agrees and
acknowledges that, upon payment, this document waives rights unconditionally and
is fully enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

 

FOR SUBCONTRACTOR:     Applicable to Invoice No(s). ALL (If all, print “all”)  
  Signed:           (SEAL) By:            Title:            Date:           

AFFIDAVIT

On this      day of                     , 20    , before me appeared the
above-signed, known or identified to me personally, who, being first duly sworn,
did say that s/he is the authorized representative of Subcontractor and that
this document was signed under oath personally and on behalf of Subcontractor.

 

    Notary Public My term expires (date):                     

 

I-5



--------------------------------------------------------------------------------

ATTACHMENT J

PRICING SCHEDULE

 

1. GENERAL

The items of Work, as listed and identified in the Schedule of Fixed Prices
contained in Section 4 below (“Items”), shall apply to the Work. Each Item
includes all costs, allowances and expenses: (i) separately by unit, for each
Item (“Unit Price Work”) which is subject to fixed unit prices (“Fixed Unit
Prices”), as indicated in the Schedule of Fixed Prices; and (ii) separately for
each Item (“Lump Sum Work”) which is subject to a fixed lump sum price (“Lump
Sum Amount”) as indicated in the Schedule of Fixed Prices.

 

2. FIXED UNIT PRICES

 

  a. The Schedule of Fixed Prices sets forth the all-inclusive Fixed Unit Price
for each Item of Unit Price Work. Each Fixed Unit Price will be the full and
only amount payable by Owner to the Contractor for the completed unit of Unit
Price Work.

 

  b. The estimated total prices shown in the Schedule of Fixed Prices for Items
of Unit Price Work are for planning purposes only, and represent, for each Item
of Unit Price Work, the sum of the products of the estimated quantities and the
applicable Fixed Unit Prices.

 

  c. Contractor shall be paid for the Measured Quantity only, whether more or
less than the estimated quantities in the Schedule of Fixed Prices and
notwithstanding the magnitude of any difference.

 

3. LUMP SUM AMOUNTS

The Schedule of Fixed Prices sets forth the all-inclusive Lump Sum Amount for
each Item of Lump Sum Work. Subject to any changes or adjustments made in
accordance with the Contract Documents, each Lump Sum Amount will be the full
and only amount payable by Owner to the Contractor for the completed Items of
Lump Sum Work on a percentage completion basis in accordance with Sections 7.2
and 7.3 performed in accordance with the Contract Documents.

 

4. SCHEDULE OF FIXED PRICES

 

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

1.0

  

PRE-MOBILIZATION RIG UP & MODIFICATION. Supply, prepare and rig-up the
Construction Equipment necessary to perform the Work.

1.1

  

RIG-UP

           

1.1.A

  

INITIAL PAYMENT (Made under the Letter of Intent)

   LUMP SUM    1    $ 500,000.00    $ 500,000.00

1.1.B

  

ONE THIRD payable in Jan 2007 invoice

   LUMP SUM    1    $ 1,223,986.00    $ 1,223,986.00

1.1.C

  

ONE THIRD payable in Feb 2007 invoice

   LUMP SUM    1    $ 1,223,986.00    $ 1,223,986.00

1.1.D

  

ONE THIRD payable in Mar 2007 invoice

   LUMP SUM    1    $ 1,223,988.00    $ 1,223,988.00                            
     1.1 SUBTOTAL    $ 4,171,960.00                       

1.2

  

QUALIFICATION of Welders and Procedures

   LUMP SUM    1    $ 1,318,000.00    $ 1,318,000.00                          
           1.0 SUBTOTAL    $ 5,489,960.00                   

 

J-1



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

2.0

  

MOBILIZATION/DEMOBILIZATION. Initial mobilization and final demobilization of
Construction Equipment to and from the Site as necessary to perform the Work.

2.1

  

HORIZONTAL DIRECTIONAL DRILLING (“HDD”)

           

2.1.A

  

MOBILIZATION

   LUMP SUM    1    $ 161,000.00    $ 161,000.00

2.1.B

  

DEMOBILIZATION

   LUMP SUM    1    $ 161,000.00    $ 161,000.00                               
  2.1 SUBTOTAL    $ 322,000.00                   

2.2

  

TRENCHING & BACKFILLING

           

2.2.A

  

MOBILIZATION

   LUMP SUM    1    $ 74,000.00    $ 74,000.00

2.2.B

  

DEMOBILIZATION

   LUMP SUM    1    $ 74,000.00    $ 74,000.00                                 
2.2 SUBTOTAL    $ 148,000.00                   

2.3

  

ALL OTHER PIPELAY SERVICES

           

2.3.A

  

MOBILIZATION

   LUMP SUM    1    $ 306,000.00    $ 306,000.00

2.3.B

  

DEMOBILIZATION

   LUMP SUM    1    $ 306,000.00    $ 306,000.00                               
  2.3 SUBTOTAL    $ 612,000.00                                  2.0 SUBTOTAL   
$ 1,082,000.00                   

3.0

  

CALCASIEU RIVER (STA 13+86 to STA 62+70). Install approximately 4,884 linear
feet of 42” OD x 0.720” wt API 5LX-70 from the west side of the Calcasieu
Channel to the east side (from STA 13+86 to STA 62+70, consisting of an entry to
exit horizontal directionally drilled length of approximately 2,450 feet and an
additional 2,434 feet of pipelay).

3.1

  

HDD

   LUMP SUM    1    $ 1,905,500.00    $ 1,905,500.00

3.2

  

TRENCHING

   PER FOOT    4,884    $ 11.05    $ 53,976.00

3.3

  

BACKFILLING

   PER FOOT    4,884    $ 7.37    $ 35,984.00

3.4

  

ALL OTHER PIPELAY SERVICES

           

3.4.A

  

CLEARING

   PER FOOT    4,884    $ 15.00    $ 73,260.00

3.4.B

  

SITE WORK

   LUMP SUM    1    $ 261,008.00    $ 261,008.00

3.4.C

  

PIPE HAUL

   PER FOOT    4,884    $ 27.00    $ 131,868.00

3.4.D

  

WELDING & COATING

   PER FOOT    4,884    $ 124.00    $ 605,616.00

3.4.E

  

CUT FLOATS

   PER FOOT    4,884    $ 22.00    $ 107,448.00                                 
3.4 SUBTOTAL    $ 1,179,200.00                   

 

J-2



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

3.5

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 650.00                                     3.0 SUBTOTAL    $
3,174,660.00                   

4.0

  

SOUTHERN MARSH TO SOUTH LAKE EXIT (STA 62+70 TO STA 153+99). Install
approximately 9,129 linear feet of 42” OD x 0.720” wt API 5LX-70 from the Marsh
PI on the east side of the Calcasieu Channel to the South Lake HDD exit point
(from STA 62+70 to STA 153+99).

4.1

  

TRENCHING

   PER FOOT    9,129    $ 51.58    $ 470,874.00

4.2

  

BACKFILLING

   PER FOOT    9,129    $ 34.39    $ 313,946.00

4.3

  

ALL OTHER PIPELAY SERVICES

           

4.3.A

  

CLEARING

   PER FOOT    9,129    $ 12.00    $ 109,548.00

4.3.B

  

SITE WORK

   LUMP SUM    1    $ 601,300.00    $ 601,300.00

4.3.C

  

PIPE HAUL

   PER FOOT    9,129    $ 34.00    $ 310,386.00

4.3.D

  

WELDING & COATING

   PER FOOT    9,129    $ 180.00    $ 1,643,220.00

4.3.E

  

CUT FLOATS

   PER FOOT    9,129    $ 22.00    $ 200,838.00                                 
4.3 SUBTOTAL    $ 2,865,292.00                   

4.4

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 400.00                                     4.0 SUBTOTAL    $
3,650,112.00                   

5.0

  

SOUTH LAKE HDD (STA 153+99 TO STA 193+99). Install horizontal directionally
drilled south shore approach of Lake Calcasieu, consisting of approximately
4,000 linear feet of 42” OD x 0.720” wt API 5LX-70 between STA 153+99 and STA
193+99.

5.1

  

HDD

   LUMP SUM    1    $ 3,775,830.00    $ 3,775,830.00

5.2

  

TRENCHING

   PER FOOT    4,000    $ 18.75    $ 75,000.00

5.3

  

BACKFILLING

   PER FOOT    4,000    $ 12.50    $ 50,000.00

5.4

  

ALL OTHER PIPELAY SERVICES

           

5.4.A

  

CLEARING

   PER FOOT    4,000    $ 12.00    $ 48,000.00

5.4.B

  

SITE WORK

   LUMP SUM    1    $ 301,300.00    $ 301,300.00

5.4.C

  

PIPE HAUL

   PER FOOT    4,000    $ 34.00    $ 136,000.00

5.4.D

  

WELDING & COATING

   PER FOOT    4,000    $ 180.00    $ 720,000.00                               
  5.4 SUBTOTAL    $ 1,205,300.00                   

5.5

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 1,277.00                                     5.0 SUBTOTAL   
$ 5,106,130.00                   

 

J-3



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

6.0

  

SOUTH LAKE HDD ENTRY TO P.I. TIE-IN (STA 193+99 TO STA 233+99). Install
approximately 4,000 linear feet of 42” OD x 0.720” wt API 5LX-70 from the South
Lake HDD entry to the P.I. tie-in at South Lake Calcasieu between STA 193+99 and
STA 233+99.

6.1

  

TRENCHING

           

6.1.A

  

FLOATATION DITCH

   PER FOOT    4,000    $ 62.60    $ 250,400.00

6.1.B

  

PIPE DITCH

   PER FOOT    4,000    $ 51.22    $ 204,880.00                                 
6.1 SUBTOTAL    $ 455,280.00                   

6.2

  

BACKFILLING

           

6.2.A

  

FLOATATION DITCH

   PER FOOT    4,000    $ 41.73    $ 166,920.00

6.2.B

  

PIPE DITCH

   PER FOOT    4,000    $ 34.14    $ 136,560.00                                 
6.2 SUBTOTAL    $ 303,480.00                   

6.3

  

ALL OTHER PIPELAY SERVICES

           

6.3.A

  

SPOIL SIGNS

   PER FOOT    4,000    $ 19.00    $ 76,000.00

6.3.B

  

PIPE HAUL

   PER FOOT    4,000    $ 22.00    $ 88,000.00

6.3.C

  

WELDING & COATING PIPE HAUL

   PER FOOT    4,000    $ 181.00    $ 724,000.00                               
  6.3 SUBTOTAL    $ 888,000.00                   

6.4

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 412.00                                     6.0 SUBTOTAL    $
1,646,760.00                   

7.0

  

SOUTH LAKE P.I. TO CHOUPIQUE ISLAND HDD (STA 233+99 TO STA 1135+25). Install
approximately 90,126 linear feet of 42” OD x 0.720” wt API 5LX-70 across Lake
Calcasieu from the South Lake P.I. to Choupique Island and the entry point for
the HDD crossing of the Calcasieu River/Intracoastal Waterway (from STA 233+99
to STA 1135+25).

7.1

  

TRENCHING

           

7.1.A

  

FLOATATION DITCH

   PER FOOT    90,126    $ 62.60    $ 5,641,888.00

7.1.B

  

PIPE DITCH

   PER FOOT    90,126    $ 51.22    $ 4,616,254.00                            
     7.1 SUBTOTAL    $ 10,258,142.00                   

7.2

  

BACKFILLING

           

7.2.A

  

FLOATATION DITCH

   PER FOOT    90,126    $ 41.73    $ 3,760,958.00

7.2.B

  

PIPE DITCH

   PER FOOT    90,126    $ 34.14    $ 3,076,902.00                            
     7.2 SUBTOTAL    $ 6,837,860.00                   

 

J-4



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

7.3

  

ALL OTHER PIPELAY SERVICES

           

7.3.A

  

SPOIL SIGNS

   PER FOOT    90,126    $ 19.00    $ 1,712,394.00

7.3.B

  

PIPE HAUL

   PER FOOT    90,126    $ 22.00    $ 1,982,772.00

7.3.C

  

WELDING & COATING PIPE HAUL

   PER FOOT    90,126    $ 181.00    $ 16,312,806.00                            
     7.3 SUBTOTAL    $ 20,007,972.00                   

7.4

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 412.00                                     7.0 SUBTOTAL    $
37,103,974.00                   

8.0

  

CHOUPIQUE ISLAND HDD (STA 1135+25 TO STA 1184+38). Install approximately 4,913
linear feet of 42” OD x 0.720” wt API 5LX-70 from Choupique Island across the
Calcasieu River to the North Marsh west of the Intracoastal Waterway (from STA
1135+25 to STA 1184+38, consisting of an entry to exit horizontal directionally
drilled length of approximately 4,213 feet and an additional 700 feet of
pipelay).

8.1

  

HDD

   LUMP SUM    1    $ 3,949,300.00    $ 3,949,300.00

8.2

  

TRENCHING

   PER FOOT    4,913    $ 6.11    $ 30,000.00

8.3

  

BACKFILLING

   PER FOOT    4,913    $ 4.07    $ 20,000.00

8.4

  

ALL OTHER PIPELAY SERVICES

           

8.4.A

  

CLEARING

   PER FOOT    4,913    $ 18.00    $ 88,434.00

8.4.B

  

SITE WORK

   LUMP SUM    1    $ 478,413.00    $ 478,413.00

8.4.C

  

PIPE HAUL

   PER FOOT    4,913    $ 27.00    $ 132,651.00

8.4.D

  

WELDING & COATING

   PER FOOT    4,913    $ 132.00    $ 648,516.00

8.4.E

  

CUT FLOATS

   PER FOOT    4,913    $ 22.00    $ 108,086.00                                 
8.4 SUBTOTAL    $ 1,456,100.00                   

8.5

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 1,110.00                                     8.0 SUBTOTAL   
$ 5,455,400.00                   

9.0

  

NORTH MARSH TO UPLAND (STA 1184+38 TO STA 1248+67). Install approximately 6,429
linear feet of 42” OD x 0.720” wt API 5LX-70 from the Choupique Island HDD to
the Project terminus south of Access Road AR-CC-1D (STA 1184+38 to STA 1248+67).

9.1

  

TRENCHING

   PER FOOT    6,429    $ 20.97    $ 134,820.00

9.2

  

BACKFILLING

   PER FOOT    6,429    $ 13.98    $ 89,880.00

9.3

  

ALL OTHER PIPELAY SERVICES

           

9.3.A

  

CLEARING

   PER FOOT    6,429    $ 12.00    $ 77,148.00

 

J-5



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

9.3.B

  

SITE WORK

   LUMP SUM    1    $ 374,928.00    $ 374,928.00

9.3.C

  

PIPE HAUL

   PER FOOT    6,429    $ 27.00    $ 173,583.00

9.3.D

  

WELDING & COATING

   PER FOOT    6,429    $ 107.00    $ 687,903.00

9.3.E

  

CUT FLOATS

   PER FOOT    6,429    $ 22.00    $ 141,438.00                                 
9.3 SUBTOTAL    $ 1,455,000.00                   

9.4

  

PLUS OR MINUS UNIT RATE for difference in the length of installed pipeline

   PER FOOT       $ 261.00                                     9.0 SUBTOTAL    $
1,679,700.00                   

10.0

  

TESTING. All work necessary to perform the filling, gauging, hydrostatic
testing, dewatering and drying of the Project from STA 13+86 to STA 1248+67.

10.1

  

HYDROSTATIC TESTING

   LUMP SUM    1    $ 479,000.00    $ 479,000.00

10.2

  

DRYING

   LUMP SUM    1    $ 269,000.00    $ 269,000.00                               
  10.0 SUBTOTAL    $ 748,000.00                   

11.0

  

PIPELINE TIE-INS. All work necessary to perform the welded tie-ins at the
following locations:

11.1

  

TIE-IN NEAR STA 38+36, HDD ENTRY

   LUMP SUM    1    $ 180,000.00    $ 180,000.00

11.2

  

TIE-IN AT STA 62+70, P.I.

   LUMP SUM    1    $ 362,000.00    $ 362,000.00

11.3

  

TIE-IN NEAR STA 153+98, HDD EXIT

   LUMP SUM    1    $ 90,000.00    $ 90,000.00

11.4

  

TIE-IN NEAR STA 193+98, HDD ENTRY

   LUMP SUM    1    $ 560,000.00    $ 560,000.00

11.5

  

TIE-IN AT STA 233+99, P.I.

   LUMP SUM    1    $ 288,000.00    $ 288,000.00

11.6

  

TIE-IN NEAR STA 391+34, 16” PIPELINE

   LUMP SUM    1    $ 144,000.00    $ 144,000.00

11.7

  

TIE-INS AT STA 1132+25 AND 1135+25, CHOUPIQUE ISLAND

   LUMP SUM    1    $ 990,000.00    $ 990,000.00

11.8

  

TIE-IN NEAR STA 1184+38, MARSH

   LUMP SUM    1    $ 90,000.00    $ 90,000.00                                 
11.0 SUBTOTAL    $ 2,704,000.00                   

12.0

  

MAIN LINE VALVE ASSEMBLY. All work necessary fabricate and install the main line
valve assembly at STA 1230+82.

12.1

  

MAIN LINE VALVE FABRICATION

   LUMP SUM    1    $ 205,000.00    $ 205,000.00

12.2

  

MAIN LINE VALVE INSTALLATION

   LUMP SUM    1    $ 765,000.00    $ 765,000.00                               
  12.0 SUBTOTAL    $ 970,000.00                   

 

J-6



--------------------------------------------------------------------------------

Item

  

Type of Work

  

Unit

   Estimated
Measured
Quantity    Fixed Unit Price
or Lump Sum
Amount for
Lump Sum
Work    Estimated
Total Price for
Unit Price
Work

13.0

  

PIPELINE CROSSINGS. All work necessary to perform the below pipeline crossings
in Lake Calcasieu at the following locations:

13.1

  

16” PIPELINE CROSSING STA 391+34

   LUMP SUM    1    $ 39,000.00    $ 39,000.00

13.2

  

30” PIPELINE CROSSING STA 422+22

   LUMP SUM    1    $ 39,000.00    $ 39,000.00

13.3

  

36” PIPELINE CROSSING STA 423+66

   LUMP SUM    1    $ 39,000.00    $ 39,000.00                                 
13.0 SUBTOTAL    $ 117,000.00                   

14.0

  

MISCELLANEOUS RATES.

14.1

  

TURBIDITY CURTAIN - INSTALL MAINTAIN & REMOVE

   PER 100 FEET    14,100    $ 4,500.00    $ 634,500.00

14.2

  

SILT FENCE

           

14.2.A

  

SILT FENCE – Install and maintain

   PER 100 FEET    7,100    $ 800.00    $ 56,800.00

14.2.B

  

SILT FENCE - Remove

   PER 100 FEET    7,100    $ 200.00    $ 14,200.00                            
     14.2 SUBTOTAL    $ 71,000.00                   

14.3

  

BUILDERS RISK

   LUMP SUM    1     
  To be
determined     
  To be
determined

14.4

  

PAYMENT & PERFORMANCE BOND

   LUMP SUM    1    $ 445,000.00    $ 445,000.00                               
  14.0 SUBTOTAL    $ 1,150,500.00                         
ESTIMATED CONTRACT PRICE    $ 70,078,195.00                   

 

J-7



--------------------------------------------------------------------------------

ATTACHMENT K

PROJECT SCOPE OF WORK

TABLE OF CONTENTS

 

1.0    CREOLE TRAIL PIPELINE – SEGMENT 2    2 2.0    GENERAL SCOPE OF WORK    2
3.0    CONDITIONS OF WORK    2 4.0    BURIAL AND CROSSING SPECIFIC REQUIREMENTS
   3 5.0    WELDING AND NDE    4 6.0    INSTALLATION OF THE PIPELINE - GENERAL
REQUIREMENTS    4 7.0    RIGHT- OF- WAY    5 8.0    SURVEY    5 9.0    PIPELINE
GAUGING AND TESTING    5 10.0    NOTIFICATIONS    6 11.0    INTENTIONALL OMITTED
   6 12.0    ENVIRONMENTAL & PERMIT COMPLIANCE    6 13.0    SAFETY    7 14.0   
ENGINEERING AND PLANNING    7 15.0    CONTRACTOR SUPPLIED MATERIALS    7 16.0   
OWNER SUPPLIED MATERIALS AND SERVICES    8

 

K-1



--------------------------------------------------------------------------------

1.0 CREOLE TRAIL PIPELINE – SEGMENT 2

The purpose of this section, along with the Drawings and other documents, is to
describe the Creole Trail Pipeline - Segment 2 project, and to familiarize the
Contractor with the total scope of the Project.

 

  1.1 OWNER is developing the Creole Trail - Segment 2 Pipelines to deliver
natural gas from its LNG Terminal (Terminal) at Calcasieu Pass near the Gulf of
Mexico in Southwestern Louisiana to the project terminus just south of Access
Road AR-CC-1D.

 

  1.2 The Project will consist of a 42-inch gas pipeline originating at the
horizontal directional drill (HDD) entrance hole on the west side of the
Calcasieu Pass. The route then crosses the marsh with a minimum of three
(3) feet of cover through a second HDD extending the pipeline into Lake
Calcasieu. From there, the pipeline proceeds northerly across Lake Calcasieu
with a minimum of four (4) feet of cover to Choupique Island. A third HDD will
cross the Calcasieu Ship Channel and the Intracoastal Waterway into the marsh.
From here the pipeline continues through the marsh, terminating just south of
Access Road AR-CC-1D.

 

  1.3 HDD crossings will be discussed in more detail in “Horizontal Directional
Drill Specifications”. The HDD pipe strings will be pre-pull and post-pull
hydrostatically tested at the design test pressure for HDD pipe.

 

2.0 GENERAL SCOPE OF WORK

This Scope of Work will include all work necessary for, or incidental to the
installation of Segment 2 of the Creole Trail Pipeline Project as defined
within, but not limited to, the following:

 

  2.1 Necessary rig-up & pre-mobilization activities, installation procedures,
weld procedures and welder qualifications, procurement, onshore fabrication,
project management, safety training, material handling and transporting, and
documentation.

 

  2.2 Tie-down, transportation, offloading, and storage of OWNER furnished
coated line pipe and other materials as required.

 

  2.3 Mobilization and demobilization of all supervision, personnel, third party
services, subcontractors, construction equipment, materials and consumables
necessary to perform the Project.

 

  2.4 Provide OWNER field office space and furniture with phones, fax, copier, a
secure internet connection, and toilet facilities for three (3) OWNER personnel.

 

  2.5 Installation of the pipeline and appurtenances, including one valve
station assembly per line, dredging and backfill pipe ditches, levees, and
temporary & permanent warning signs as required.

 

  2.6 Pipeline and utility crossings as delineated on the Drawings.

 

  2.7 Work associated with running a caliper pig with water through the
installed segment for the subsequent hydrotest.

 

  2.8 Work associated with the hydrostatic testing of the installed pipeline.

 

  2.9 Work associated with the restoration of all work areas to pre-construction
condition.

 

  2.10 Without in any way limiting the generality of any other provisions of
this Agreement, it is understood that CONTRACTOR shall perform all the work for
which compensation is provided in “Attachment J”.

 

3.0 CONDITIONS OF WORK

All of the work described hereinafter shall be performed in accordance with this
document, Specifications and Drawings.

 

  3.1 Compensation for pipeline installation shall be based on actual length
installed.

 

  3.2 OWNER shall provide drawings to CONTRACTOR marked “Approved for
Construction” (AFC) prior to fabrication. CONTRACTOR shall prepare all necessary
fabrication, joint and welding details. CONTRACTOR shall confirm all
measurements for dimensional accuracy.

 

K-2



--------------------------------------------------------------------------------

  3.3 Items usual, customary, required or mentioned in the Specifications and
not shown on the drawings, or shown on the drawings and not mentioned in the
Specifications, shall be furnished and installed by the CONTRACTOR as if
included in both.

 

  3.4 Conflicts or questions arising from the contents of the Scope of Work,
Drawings, Specifications and/or referenced codes and standards shall be resolved
prior to the execution of the affected portion of the Project.

 

  3.5 If, in CONTRACTOR’s opinion, any portion of the project is not considered
good design, good operating practice or results in a deviation from CONTRACTOR’s
standard shop practices, CONTRACTOR shall immediately refer such item(s) to
OWNER in writing for resolution.

 

  3.6 CONTRACTOR’s plant and equipment shall be in good working order, well
maintained, fit for the work to be undertaken and suitably protected from the
climatic conditions of the work site in order to ensure the safe and
environmentally sound completion of the Project.

 

  3.7 CONTRACTOR shall submit for OWNER’s approval a list of all project
dedicated key personnel including, but not limited to Project Manager, QA/QC
Manager, Project Engineer, Superintendent(s), Foremen, and Safety Professional.
Key personnel approved by OWNER shall be assigned to this project. CONTRACTOR
shall neither replace nor remove said key personnel without OWNER’s prior
written approval.

 

  3.8 CONTRACTOR shall be responsible for all applicable Project Management
procedures and documentation requirements as outlined in this Scope of Work,
attached specifications, and permit conditions.

 

  3.9 CONTRACTOR shall mobilize sufficient equipment and crew to enable work to
begin on the pipeline installation. After the Project has commenced, CONTRACTOR
shall diligently execute the Project continuously to completion with all speed
consistent with safe and environmentally sound practices. If a delay occurs that
is attributable to CONTRACTOR or its subcontractors, CONTRACTOR shall, at its
own expense, work such overtime, acquire and use such additional equipment
and/or materials, and perform such additional acts as may be necessary to avoid
delays in the timely completion of the Project.

 

4.0 BURIAL AND CROSSING SPECIFIC REQUIREMENTS

 

  4.1 The required minimum burial depth of the pipeline shall be sufficient to
provide cover of three (3) feet in the marsh or upland areas and four (4) feet
in Lake Calcasieu, as specified in the OWNER documents and/or drawings.

 

  4.2 CONTRACTOR shall perform a pre-installation survey to locate and mark all
foreign pipelines, cables, overhead utilities, and underground structures
crossing prior to pipe lay and crossing operations. During this pre-installation
survey, CONTRACTOR shall determine the depth of cover on the foreign obstacles
at the crossing point. At these crossing points, CONTRACTOR shall establish a
minimum of 12” of separation. CONTRACTOR may elect to cross under, cross over or
cut and cap foreign pipelines that are encountered. Crossing methods will be
approved by OWNER and 3rd Party pipeline owner and insure that no detrimental
environmental problems occur.

 

  4.3 Subject to verification, the 16” diameter foreign pipeline site shall
require crossing by excavating and pushing the 42” diameter pipeline under the
16” to allow the proper separation. The 30” and 36” foreign pipeline crossings
are buried deep enough below the natural bottom to allow the 42” diameter
pipeline to be installed over the two foreign lines. CONTRACTOR should assume
that the indeterminate number of pipelines and utility crossings in the area of
the East Hackberry Field will be temporarily removed prior to project
mobilization to allow uninterrupted installation operations.

 

  4.4 OWNER’s road crossing permits require that the gravel surfaced roads be
crossed by the open-cut method. The installed pipelines will be uncased and
buried a minimum of three (3) feet below the road drainage ditches or in
accordance with local regulations.

 

K-3



--------------------------------------------------------------------------------

  4.5 Marsh pipeline ditches and any spoil removed for flotation of equipment
shall be replaced and backfilled to the original level of the marsh or water way
natural bottom. This replaced spoil will be no more than six (6) inches above
original grade nor less than original grade.

 

  4.6 CONTRACTOR will use mats and/or low ground-pressure equipment when
crossing over or working in the immediate vicinity of third party pipelines.

 

  4.7 CONTRACTOR shall provide transportation, if required, for third party
inspectors of foreign pipeline operators during crossing operations. CONTRACTOR
shall employ its best efforts to accommodate these transportation requirements.

 

5.0 WELDING AND NDE

 

  5.1 CONTRACTOR shall prepare documented welding procedure(s) for OWNER review
and acceptance. The final approved welding procedure shall govern the
performance of all welds that become a permanent part of the Project. Welding
procedure tests shall meet the requirements outlined in API Standard 1104 19th
edition and Pipeline Installation and Testing Specifications, whichever is more
stringent.

 

  5.2 CONTRACTOR shall perform welder qualification tests in accordance with API
Standard 1104 19th edition and Pipeline Installation and Testing Specifications,
whichever is more stringent.

 

  5.3 Unless otherwise approved by OWNER, all procedure and welder qualification
tests shall be performed employing OWNER provided material for installation
work. CONTRACTOR shall be responsible for the preparation of all pup pieces for
testing.

 

  5.4 CONTRACTOR shall perform welding procedure tests at a work center approved
by OWNER. All preparation, sampling, destructive testing, metallurgical
determination, hardness testing, etc. required to qualify procedure(s) must be
provided by CONTRACTOR and be locally available to the work center.

 

  5.5 CONTRACTOR shall provide a schedule outlining the period required for
procedure qualifications testing for OWNER’s review and approval. If CONTRACTOR
exceeds the time outlined in the approved schedule, CONTRACTOR, at OWNER’s
option, shall be responsible for OWNER’s further inspection and administrative
costs.

 

  5.6 CONTRACTOR shall make available sufficient number of proposed
welders/welding operators at the time of qualification testing to allow
achieving the required number of OWNER approved welders within seven (7) working
days. Otherwise, CONTRACTOR shall be responsible for OWNER’s further inspection
and administration costs.

 

  5.7 An OWNER representative must be present during all procedure and welder
qualifications testing.

 

  5.8 CONTRACTOR will be allowed to move the pipe after welding of the bead
based on the expected thickness being 0.165 to 0.190 inches.

 

  5.9 All welds shall be completed at the end of each day’s production or as in
the case of 24 hour operations when the pipeline is capped and abandoned or
unless otherwise approved by the OWNER’s representative.

 

  5.10 CONTRACTOR will provide an independent third-party NDE contractor for
inspections of welds. CONTRACTOR shall provide transportation along the
Right-of-Way for NDE contractor. All welds shall be subjected to 100 percent NDE
with acceptance criteria per API Standard 1104 19th edition and/or Pipeline
Installation and Testing Specifications, whichever is more stringent.

 

6.0 INSTALLATION OF THE PIPELINE - GENERAL REQUIREMENTS

CONTRACTOR shall comply with the following general requirements in addition to
the Specifications and/or Pipeline Installation and Testing Specifications,
whichever is more stringent.

 

  6.1

CONTRACTOR shall clean, sandblast and coat all field joints with Fusion Bond
Epoxy per Specification. Shrink sleeves shall not be allowed. All field joints
shall be tested for holidays immediately after FBE application to the pipeline
in accordance with OWNER’s installation specification. CONTRACTOR’s FBE
application equipment shall be in good

 

K-4



--------------------------------------------------------------------------------

 

working order with adequate spare parts and consumables so not to affect the
installation production. No joint fill is required at the field joints.

 

  6.2 CONTRACTOR represents that it has had adequate opportunity to examine all
of the Documents, including OWNER furnished drawings and maps and is fully
acquainted with the conditions pertaining to the Project, the site of the
Project and its surroundings which are identified therein. Prior to commencement
of construction, CONTRACTOR agrees to undertake a diligent search using the
applicable regulatory authorities in order to identify existing pipelines and
other facilities and to report to OWNER the discovery of any existing pipelines
and other facilities not identified on OWNER furnished maps, and drawings.

 

7.0 RIGHT- OF- WAY

 

  7.1 CONTRACTOR shall follow the route as shown in supplied drawings. OWNER
shall issue detailed pipeline route drawing(s) to CONTRACTOR prior to
mobilization.

 

  7.2 OWNER has arranged for Extra Work Spaces (EWS) adjacent to the pipeline
construction Right-of-Way (ROW) to conduct activities associated with
Installation work. OWNER has provided details of the EWS on the Drawings.
CONTRACTOR shall ensure no work activities at the job sites are performed
outside the defined ROW and/or EWS.

 

  7.3 CONTRACTOR’s equipment shall be maintained within OWNER’s designated
access areas, ROW and work space. CONTRACTOR shall be liable for any damage to
property outside the ROW resulting from CONTRACTOR’s operations.

 

  7.4 OWNER will furnish access space, permits and agreements for CONTRACTOR’s
ingress and egress to the work areas. Should additional access/workspace be
required by CONTRACTOR, CONTRACTOR will request in writing for OWNER to acquire
such additional workspace.

 

  7.5 CONTRACTOR shall be responsible to clear and dispose of any brush, trees,
or other material in the work areas. Unless otherwise specified in the ROW
Special Conditions, CONTRACTOR may chip brush and small trees into small pieces
and spread evenly along the ROW. Disposal of cleared materials not spread along
the ROW shall be at CONTRACTOR’S cost and at a site approved by OWNER.

 

  7.6 CONTRACTOR shall comply with Special and General Right of Way Conditions.

 

8.0 SURVEY

 

  8.1 CONTRACTOR shall perform a preconstruction survey of the pipeline route,
which will include staking the ROW, all PI’s, the pipeline centerline, and all
temporary and extra workspace areas. The CONTRACTOR is responsible for the
maintenance of the survey markings.

 

  8.2 OWNER will supply the AFC Alignment Drawings for the pipeline
construction.

 

9.0 PIPELINE GAUGING, TESTING AND DRYING

Final pipeline cleaning, flooding, gauging, hydrostatic testing, dewatering and
drying shall be performed by CONTRACTOR in accordance with “Pipeline
Installation and Testing Specification”.

 

  9.1 Hydrostatic testing will be conducted per specifications and drawings.
CONTRACTOR shall flood, gauge, test and dewater all pipe. The duration of the
hydrostatic test shall be a minimum of eight hours after pipeline stabilization.
The procedures outlined in Installation Specification shall apply to these
tests. The hydrostatic test pressure shall be 1800 psig minimum and/or as
specified by the Department of Transportation (DOT).

 

  9.2 CONTRACTOR shall provide labor and equipment to run a caliper pig the
entire length of the CONTRACTOR’s respective pipeline installation. The caliper
pig will be run with clean, filtered and treated water provided by CONTRACTOR.
CONTRACTOR shall run at least two poly pigs prior to the caliper pig run to
clean the pipe. CONTRACTOR shall be responsible for maintaining adequate flow to
propel the pig through the line.

 

K-5



--------------------------------------------------------------------------------

  9.3 CONTRACTOR shall design, fabricate and install temporary pig launchers and
receivers as required to safely perform the pigging operations.

 

  9.4 CONTRACTOR shall provide a method to eliminate to the extent possible any
emissions of air-borne materials or contaminants from the pipeline during
cleaning operations.

 

  9.5 Fill and Test water will be clean and filtered prior to pumping into the
pipeline(s). The fill and test water will be returned to the original source
unless approved alternate disposal site is approved by OWNER and regulatory
agencies. Regardless, test water will be cleaned, aerated and neutralized, if
necessary, prior to return to the natural water source.

 

  9.6 Upon completion of hydrostatic testing and dewatering, CONTRACTOR shall
run drying pigs until a dew point of negative thirty-eight degrees Fahrenheit
(-38ºF) is achieved inside the pipeline.

 

10.0 NOTIFICATIONS

 

  10.1 CONTRACTOR shall utilize the local area’s ONE CALL system prior to
commencing constructions activities in accordance with the regional
requirements. CONTRACTOR will designate one person for the notification process.
CONTRACTOR shall keep a written record of all communications and submit daily to
OWNER.

 

  10.2 OWNER will notify landowners prior to commencing construction activities
on said property. CONTRACTOR must give OWNER a minimum of 48 hours notice prior
to mobilization onto private property.

 

  10.3 CONTRACTOR shall interface and coordinate with other contractors and/or
companies in the planning and execution of its work to minimize or eliminate
delays and/or interruptions due to others’ activities.

 

11.0 Intentionally omitted.

 

12.0 ENVIRONMENTAL & PERMIT COMPLIANCE

 

  12.1 OWNER will provide CONTRACTOR with a copy of the OWNER’s construction
permits applicable for the Project. CONTRACTOR shall perform the Project
hereunder in strict conformance with the OWNER’s environmental and permit
requirements.

 

  12.2 CONTRACTOR will provide the information required for the completion of
the Spill Prevention, Control and Countermeasure Plan (SPCC). The SPCC plan will
include site-specific information where fuels and other materials will be
stored. All fuel and chemical storage will generally be located only at
warehouse yards, storage yards, and contractor yards.

Included in the SPCC, adequate spill containment provisions must be maintained
at each work site. Equipment will be inspected daily or at shift changes for
fluid leaks. Any fluid leaks detected shall be corrected immediately. Adequate
spill cleanup materials shall be utilized to contain and prevent the dispersal
of any reportable spill of contaminants.

 

  12.3

CONTRACTOR shall employ its best efforts in accordance with common industry
practices to return all areas disturbed during project activities to
pre-construction contours. With respect to marine construction within Lake
Calcasieu, CONTRACTOR shall conduct a pre- and post-construction water-bottom
contour survey of the construction ROW at 500’ intervals utilizing a single-beam
dual frequency echo sounder (200 kHz). In addition to backfilling and rough
grading via bucket dredge equipment and based on the post-construction survey,
CONTRACTOR shall perform one pass with final grading equipment and endeavor to
restore the bottom contour to within +/- 6” of the original contour elevations.
Any remedial final grading in addition to the initial pass by CONTACTOR as
necessary to remove or spread dredged material which remains +/- 1’ of the
original contour elevations shall be at CONTRACTOR cost. Any additional remedial
final grading, as may be required by permitting agencies and requested by OWNER
in a Change Order in order to achieve the +/- 6” standard of restoration, shall
be performed on a time and materials basis in accordance with the labor and
equipment rates set forth in Schedule D-3. CONTRACTOR’S backfilling and grading
activities shall utilize only spoil from the

 

K-6



--------------------------------------------------------------------------------

 

construction ROW generated during construction. The provision, hauling and
placement of any replacement fill materials, as may be required by permitting
agencies and requested by OWNER in a Change Order, shall be performed on a time
and materials basis in accordance with the labor and equipment rates set forth
in Schedule D-3.

 

  12.4 A silt fence barrier shall be installed upon OWNER request prior to start
of initial land clearing and grading activities on the ROW. OWNER requires that
all silt fences that are installed remain in place after CONTRACTOR
demobilization. Once CONTRACTOR has demobilized from the job, OWNER will be
accountable for inspection, maintenance and removal of the wetland silt fence
barriers.

 

  12.5 Turbidity curtains may be required for certain Lake Calcasieu areas to
prevent sediment deposits in environmentally sensitive areas. CONTRACTOR shall
furnish rates for installing, maintaining, and removing turbidity curtains as
required by OWNER.

 

  12.6 CONTRACTOR shall obtain any and all additional permits and bonds required
for installation and transportation activities.

 

13.0 SAFETY

 

  13.1 CONTRACTOR will comply with the Louisiana Department of Transportation
and Development and United States Department of Transportation regulations while
working within the permitted ROW.

 

  13.2 CONTRACTOR will mark and/or surround with protective materials all
above-ground appurtenances that are located within the ROW, including, but not
limited to, utility poles and utility support wires and anchors to prevent
damage, destruction or removal by construction equipment and CONTRACTOR’S
personnel.

 

  13.3 CONTRACTOR shall ensure its personnel and those of its subcontractors
have successfully completed safety training as required by OWNER and/or property
owners.

 

14.0 ENGINEERING AND PLANNING

 

  14.1 CONTRACTOR shall provide and perform engineering calculations, planning
work, and services necessary to undertake the Project including that for pipe
installation and transportation in a safe and efficient manner.

 

  14.2 Prior to commencement of any transportation activities, CONTRACTOR shall
perform all transportation analyses and design activities required to insure the
safe transport of all project materials.

 

  14.3 CONTRACTOR shall ensure that all OWNER supplied documents and drawings
are thoroughly reviewed. CONTRACTOR shall notify OWNER, in writing, of any
inadequacies and/or discrepancies discovered.

 

15.0 CONTRACTOR SUPPLIED MATERIALS

 

  15.1 CONTRACTOR shall furnish all materials required for the completion of the
Project, except those that are specifically identified herein as being furnished
by OWNER, Section 16.1 – Owner Supplied Materials. CONTRACTOR furnished
materials and/or fabricated items shall be new, shall meet or exceed
specifications, and shall be fit for the intended purpose. All the provisions
for furnished materials outlined herein shall also apply to CONTRACTOR furnished
materials. All materials furnished by CONTRACTOR shall comply with OWNER
technical requirements. By way of illustration and not limitation, these
materials shall include:

 

  •   All consumables for pipeline installation, welding, and coating

 

  •   Temporary flanges and pig traps, gaskets, nuts and bolts for end
connections

 

  •   Temporary weld caps for end connections

 

  •   All materials for pipeline crossings (separation materials)

 

K-7



--------------------------------------------------------------------------------

  •   Joint Coating materials and consumables

 

  •   Stencils and paint for pipe marking

 

  •   All sandblasting and painting materials

 

  •   All materials required for coating repair

 

  •   All scaffolding, fall restraint systems and temporary hand rails

 

  •   Ditch stabilization materials and designs

 

  •   Test lead posts and wire, and cad weld materials

 

  •   Rebar, anchor bolts and forms for concrete pads

 

  •   Temporary warning signs and markers (wetland area, power line warning, DOT
required signs, etc.)

 

  15.2 Cathodic Protection (anodes) on the concrete coated pipe will be
furnished and installed by OWNER. Cathodic Protection (anodes) for HDD pipe will
be furnished by OWNER and installed by CONTRACTOR at designated locations near
the entrance and exit holes of the HDD.

 

  15.3 CONTRACTOR shall ensure that sufficient spare materials are available for
construction/installation contingency.

 

16.0 OWNER SUPPLIED MATERIALS AND SERVICES

 

  16.1 OWNER will provide the following Owner Supplied Materials:

In general, Company shall supply all pressure containing components considered
to be permanent to the facility, i.e. bolts, nuts, gaskets used for testing are
excluded. A preliminary list is provided below.

 

QTY

  

Description

Reference: Drawing Nos. D-02-01ML-001 - D-02-01ML-012 (12/06 FERC Drawings)
106,200 ft    Line Pipe, 42” OD x 0.600” WT, API 5L X-70 SAW; Coated with 14 -
16 mils FBE, 1.5 mils internal flow coating and 5.0” thick, 190 pcf density CWC
(assume 2,000 ft. extra) 5,840 ft    Line Pipe, 42” OD x 0.720” WT, API 5L X-70
SAW; Coated with 14 - 16 mils FBE, 1.5 mils internal flow coating and 5.0”
thick, 190 pcf density CWC (assume 200 ft. extra) 11,480 ft    Line Pipe, 42” OD
x 0.720” WT, API 5L X-70 SAW; Coated with 14 - 16 mils FBE, 1.5 mils internal
flow coating and 30 mils abrasion resistant overlay (HDD Pipe) (assume 4,640 ft.
extra) 80 ft    Line Pipe, 42” OD x 0.846” WT, API 5L X-70 SAW; Coated with 14 -
16 mils FBE, 1.5 mils internal flow coating and 5.0” thick, 190 pcf density CWC
for gravel road crossings (assume 40 ft. extra) 1    Class 1 PI Induction Bends,
42” OD x 0.720” WT, API 5L X-70 SAW, 5D Radius, various angles; Coated with 14 -
16 mils FBE, 1.5 mils internal flow coating 3 (+1 spare)    Segmentable Ells (3
ea. 22.5 degree & 1 ea. 90 degree), HDD Entry/Exit Induction Bends, 42” OD x
0.750” WT, API 5L X-70 SAW, 5D Radius, various angles; Coated with 14 - 16 mils
FBE, 1.5 mils internal flow coating. Contractor to advise location and intention
of using induction bends for HDD Entry or Exit where drawings indicate
otherwise. 3    Class 2 PI’s, 42” OD x 0.864” WT, API 5L X-70 SAW, 5D Radius,
various angles; Coated with 14 - 16 mils FBE, 1.5 mils internal flow coating. -
   Contractor to advise Company of potential overbends and sagbends to be
included for the road crossing at the Mainline Valve Station. Company will
supply induction bends. ~ 200    Anodes, ~545 lb (net) each; zinc. Anodes will
be pre-installed on pipe joints with tapered concrete coating to match anode
thickness by coating contractor. Anode cluster joints to be installed on HDD
tail segments for HDD protection. Reference:    Drawing No. CT-18-P-000-E-900 &
CT-18-P-000-G-7222 (Typical MLV Assembly)    All materials shown on Typical MLV
drawings to be provided by Company.

 

K-8



--------------------------------------------------------------------------------

  16.2 The CONTRACTOR shall take custody of the pipe at Owner’s coating
contractor’s yard in New Iberia, Louisiana. Other Owner furnished materials will
be transported to CONTRACTOR’s designated facilities.

 

  16.3 Owner will provide line pipe that conforms to the manufacturing
specification(s). Owner will furnish double random joints in lengths of
approximately 40 feet.

 

  16.4 CONTRACTOR shall store Owner furnished materials in a manner and
locations so as not to incur damage, deterioration or theft. CONTRACTOR shall
maintain an inventory control system that documents the description, receipt,
quantity, storage location, and use of all OWNER furnished materials. CONTRACTOR
shall assume full responsibility for all OWNER supplied material once custody
transfer of such material occurs. CONTRACTOR shall provide copies of the
receiving documents, mill and test certificates to OWNER’s onsite representative
within 24 hours of receipt.

 

  16.5 CONTRACTOR shall inspect upon receipt all OWNER furnished materials to
ensure that they are in accordance with the quantities and description provided
in the shipping documents and purchase orders. CONTRACTOR shall ensure that all
materials are accompanied with mill certificates, test certificates, etc. as
applicable. CONTRACTOR shall segregate any materials that appear to be
defective, damaged or previously used and notify OWNER immediately upon making
this determination. Any defective or damaged materials which have not been
identified at the time of delivery, other than latent defects, shall be the
responsibility of CONTRACTOR and all costs arising out of the repair and/or
replacement of said materials shall be at CONTRACTOR’s sole expense.

 

  16.6 At Final Completion, CONTRACTOR shall provide a listing of OWNER’s
surplus material. CONTRACTOR shall return all excess pipe and material to
OWNER’s coating contractor’s facility or other location to be determined by
OWNER, provided the other location is no further than the distance from the work
site to the initial point of receipt.

 

  16.7 CONTRACTOR shall not install any materials into the Project, regardless
of origin, which are defective, damaged, previously used or do not have
applicable mill and/or test certificates, etc. unless authorized to do so by
OWNER in writing. CONTRACTOR shall keep a receiving log during the term of the
Agreement. This log shall contain a description and count of the materials that
were received, the condition of the material at time of receipt, the date
received and the name and position of the person who received the materials.

 

  16.8 CONTRACTOR shall be required to ensure that there is suitable access and
load out facilities to accommodate CONTRACTOR’s proposed pipe haul equipment.
CONTRACTOR shall bear the responsibility for access and/or fees for its
equipment, if applicable. CONTRACTOR shall bear the responsibility of timely
communication with coating contractor’s personnel to coordinate the logistics of
pipe load-out. CONTRACTOR shall be responsible for tie-down design, stanchion
design and transportation of the OWNER supplied pipe. Load-out and tie-down
arrangements shall be subject to review and acceptance by OWNER. Acceptance by
OWNER shall in no way relieve CONTRACTOR of any liabilities with regard to
CONTRACTOR’s faulty workmanship, loss of cargo, etc.

 

  16.9 CONTRACTOR shall review and approve spare material ordered for
contingency.

 

K-9



--------------------------------------------------------------------------------

ATTACHMENT L

APPROVED SUBCONTRACTORS

Survey: Morris P. Hebert

Dredging: C. F. Bean, Berry Brothers

Board Road: Tanner Construction, Soloco, BLR Contractors

NDE Inspection: Oceaneering

Diving Services: Epic Companies, Triton Diving, G&G Marine

Hydrotesting: Weatherford Pipeline Services

FBE Coating: Commercial Coating

 

L-1



--------------------------------------------------------------------------------

ATTACHMENT M

CONTRACTOR ASSUMPTIONS AND CLARIFICATIONS

 

1. Contractor assumes that the Environmental Coordinator and/or Environmental
Inspector will be provided by Owner.

 

2. Commissioning activities involving gas handling or placement of the pipeline
into Natural Gas Operations is not included in the Scope of Work.

 

3. The Estimated Contract Price includes the cost of tie-ins that are
anticipated based upon the Drawings. The location of all such anticipated
tie-ins are specified in the Pricing Schedule, Attachment J. Additional tie-ins,
beyond those anticipated and specified in the Pricing Schedule, shall be
provided pursuant to a Change Order at the rates set forth in Schedule D-3.

 

4. Contractor assumes that, with regard to the pipeline crossing of the 30-inch
and 36-inch foreign pipelines identified in Paragraph 4.3 of Attachment K, the
Scope of Work includes installation of the proposed 42-inch pipeline above these
foreign pipelines. If Contractor is required to install the proposed 42-inch
pipeline beneath these foregoing foreign pipelines or other unknown foreign
pipelines, such work shall be provided pursuant to a Change Order at the rates
set forth in Schedule D-3.

 

5. Shutdown time caused by excessive turbidity of the water (i.e., turbidity
higher than permitted amounts) is not included in the Estimated Contract Price
or Project Schedule. Contractor shall be entitled to an increase in the
Estimated Contract Price for all downtime due to such event in accordance with
the standby crew rates set forth in Section 1 of Schedule D-3 or, if mutually
agreed upon by the Parties in writing, the labor and equipment rates set forth
in Section 2 of Schedule D-3. Subject to the requirements of Sections 6.5 and
6.10, Owner’s liability for such rates shall commence when it becomes necessary
to suspend the Work and begin demobilization for protection of the vessel used
in the performance of the Work and its complement, be operable during
demobilization and remobilization at the Site, and expire upon recommencement of
Work at the Site. Any adjustment to the Estimated Contract Price shall be
recorded in a Change Order.

 

6. Permanent pipeline markers, aerial markers and “Do Not Anchor or Dredge”
signs are not included in the Scope of Work.

 

7. Contractor assumes the construction right-of-way (ROW) width for the marsh
will be 120 feet and that the construction ROW width for Lake Calcasieu will be
300 feet.

 

8. Contractor assumes that the line pipe will be provided with a compound bevel
in accordance with Contractor’s modified K-bevel design provided to Owner.

 

9. Contractor assumes Work will be performed twelve (12) hours per Day for six
(6) Days per week (Monday through Saturday) for all activities, except that
directional drilling and dredging activities which will be performed twenty-four
(24) hours per Day seven (7) Days per week.

 

10. Marine mechanical excavation and burial Construction Equipment operating in
Lake Calcasieu will maintain a minimum distance of ten (10) feet from foreign
pipelines unless a lesser distance is otherwise authorized in written crossing
agreement with third-party owner/operator(s) or without verbal approval and
instruction by an authorized foreign pipeline owner/operator(s) . In no event
shall marine mechanical excavation and burial Construction Equipment be operated
within two (2) feet of foreign pipelines.

 

11. Scope of Work includes utilization of automatic welding with AUT inspection
on push and barge lay construction. Manual (stick) welding with external
radiography inspection will be utilized on all land lay, tie-ins and
fabrication.

 

12. Scope of Work does not include any costs for providing any field bending.
Owner will provide coated fittings or bends required for elevation and direction
changes.

 

13. The Scope of Work includes Contractor providing Fusion Bond Epoxy for
coating of production welds and a two-part brush on epoxy (Protol 7000 or equal)
for coating of tie in welds.

 

M-1



--------------------------------------------------------------------------------

14. The Estimated Contract Price excludes the cost of providing post-weld heat
treatment.

 

15. Disking, lime, seed, mulch, fertilizer, sprigging, wetland re-vegetation,
and double ditching are not included within the Scope of Work.

 

16. Contractor assumes Owner will provide loading services at pipe yard onto
Contractor provided trucks or barges.

 

17. Contractor assumes Owner will provide pipe for testing procedures, welders
and fabrication of calibration blocks in the following quantities by the
following dates:

 

0.600” W.T.    NDT Procedure Calibration    January 15, 2007 0.600” W.T.    Weld
Procedure Qualification    February 15, 2007 0.600” W.T.    Welder Testing   
April 15, 2007 0.720” W.T.    NDT Procedure Calibration    January 15, 2007
0.720” W.T.    Weld Procedure Qualification    February 15, 2007 0.720” W.T.   
Welder Testing    April 15, 2007

 

18. The Estimated Contract Price does not include the cost for providing joint
infill on field welds.

 

19. The Estimated Contract Price does not include any costs for hauling surplus
pipe remaining at the coating yard after construction.

 

20. Contractor assumes that line pipe will be provided with the long seam
pre-ground approximately 5” (plus 1” / minus 0”) to allow for AUT inspection.

 

21. Contractor assumes that line pipe will be provided with approximately 5”
(plus 1” / minus 0”) of coating cutback and 24” of concrete cutback to allow for
automatic welding and AUT inspection.

 

22. The welding and inspection requirements included in the Scope of Work are
set forth in API 1104 19th edition, Appendix A.

 

23. Contractor will provide three (3) feet of cover for marsh construction and
four (4) feet of cover for lake construction as set forth in Section 1.2 and 4.1
of Attachment K.

 

24. Contractor assumes that bands and clips required to fasten pipeline floats
will be allowed to remain in the pipe trench after cutting floats, provided that
any bands and clips within three (3) feet of field joints are removed.

 

25. Contractor assumes that directional drilling mud will be allowed to remain
in the entry and exit pits, which are located in open water, as is a common
industry practice. As part of the Scope of Work, excess drilling mud at land
access points will be transported to and land farmed on private property.

 

26. The Estimated Contract Price does not include any costs for pipeline
crossings in the land push sections.

 

27. Contractor assumes that all foreign pipelines in Calcasieu Lake are at an
elevation that will allow marine equipment to float over. The Estimated Contract
Price does not include any costs required for removing or lowering existing
pipelines, and such work shall be provided pursuant to a Change Order on a time
and materials basis at the rates set forth in Schedule D-3.

 

28. Contractor assumes a requirement of approximately 1,000 linear feet of open
trench (500 feet in both directions) to lift the 42-inch pipelines for tie-in
purposes.

 

29. The Scope of Work does not include fencing, access road, fill material or
aggregate at the MLV site.

 

30. As part of the Scope of Work, Contractor will dig a barge access channel
from the Calcasieu River to the right-of-way on the southern end of Calcasieu
Lake, in accordance with Dwg Nos. D-02-01ML-Vicinity Map and D-02-01ML-004.

 

M-2



--------------------------------------------------------------------------------

31. Contractor has allowed two (2) Days prior to commencement of Work for Safety
and Environmental Training for Contractor personnel and Subcontractors.

 

32. Contractor assumes that no drip pans will be required beneath amphibious
equipment such as marsh buggies or marsh excavators.

 

33. Contractor assumes that steel cables will be allowed to lift and pull on
concrete coated pipe.

 

34. The Scope of Work includes the capturing and containing of any hydrocarbons
on Contractor vessels, but the Estimated Contract Price does not include the
cost for capturing or containing any rain or wash water.

 

35. The Estimated Contract Price does not include any costs for providing a
separate caliper pig run for individual drill sections.

 

36. Contractor assumes that partial welds will be allowed at the end of each Day
or weekly production for push/pull construction, provided that Contractor has
qualified a welding procedure for incomplete welds.

 

37. The Estimated Contract Price does not include any costs for providing
treated water for hydrotesting or pigging.

 

38. The Estimated Contract Price does not include any costs for neutralizing
water for or after hydrotesting.

 

39. The Estimated Contract Price does not include any costs for providing any
“Ditch stabilization materials and designs”.

 

M-3



--------------------------------------------------------------------------------

ATTACHMENT N

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of January 5, 2007, is
issued and delivered by Cheniere Energy, Inc., a Delaware corporation (the
“Guarantor”) for the benefit of Sunland Construction, Inc., a Louisiana
corporation (the “Beneficiary”).

WHEREAS, Beneficiary has entered into that certain Construction Agreement with
an affiliate of Guarantor, Cheniere Creole Trail Pipeline, L.P., a Delaware
limited partnership (“Company”) for the construction of the Creole Trail
Pipeline - Segment 2 Project, Alternate Route Single Line Option (the
“Agreement”).

WHEREAS, Beneficiary has required that, as an inducement for Beneficiary to
enter into the Agreement, Guarantor deliver to Beneficiary this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, Guarantor hereby agrees as follows:

1. Guaranty; Limitation of Liability. Subject to the terms and conditions of
this Guaranty including, without limitation, Section 5 below, Guarantor
guarantees to Beneficiary the timely payment of Company’s payment obligations
under the Agreement (without regard to whether Company disputes the amount of
any such payments) (the “Obligations”) provided that (i) Guarantor’s liability
under this Guaranty shall not at any time exceed Twelve Million U.S. Dollars (US
$12,000,000), (ii) except as specifically provided in this Guaranty or in the
Agreement, Guarantor shall not be liable for or be required to pay any
consequential (including loss of profits), indirect, exemplary, or punitive
damages and (iii) if Company disputes any portion of a payment due under the
Agreement, Guarantor shall not be obligated to pay to Beneficiary the disputed
portion of such payment (but shall pay the undisputed portion) until such
dispute is resolved (by agreement, by arbitration, or otherwise). Guarantor
shall pay all amounts from time to time due under this Guaranty within 2
Business Days after written demand from Beneficiary.

2. Effect of Amendments. Guarantor agrees that Beneficiary and Company may
modify, amend, and supplement the Agreement and that Beneficiary may delay or
extend the date on which any payment must be made pursuant to the Agreement or
delay or extend the date on which any act must be performed by Company
thereunder, all without notice to or further assent by Guarantor, who shall
remain bound by this Guaranty, notwithstanding any such act by Beneficiary.

3. Waiver or Reservation of Rights. Guarantor expressly waives (i) protest,
notice of protest, and presentment, (ii) notice of acceptance of this Guaranty
by Beneficiary, and (iii) demand for payment of any of the Obligations except as
provided in Section 1. Without limiting Guarantor’s own defenses and rights
hereunder, Guarantor reserves to itself all rights, setoffs, counterclaims, and
other defenses that Company may have to payment of all or any portion of the
Obligations except defenses arising from the bankruptcy, insolvency,
dissolution, or liquidation of Company and other defenses expressly waived in
this Guaranty or by the Company.

4. Primary Liability of the Guarantor. Guarantor agrees that Beneficiary may
enforce this Guaranty without the necessity at any time of (i) resorting to or
exhausting any other security or collateral, or (ii) first proceeding in a
collection action against Company. This is a continuing Guaranty of payment and
not merely of collection.

5. Term of Guaranty. This Guaranty is intended to be and shall be construed to
be a continuing, absolute, and unconditional guaranty and shall remain in full
force and effect until the earlier to occur of (i) the work under the Agreement
is complete and all Obligations have been paid in full by or on behalf of the
Company and (ii) substitute credit support acceptable to Beneficiary has been
provided under Section 7 hereof.

6. Subrogation. Guarantor will not exercise any rights that it may acquire by
way of subrogation until all Obligations shall have been paid in full. Subject
to the foregoing, upon payment of all such Obligations, Guarantor shall be
subrogated to the rights of Beneficiary against Company, and Beneficiary agrees
to take at Guarantor’s expense such steps as Guarantor may reasonably request to
implement such subrogation.

7. Substitute Credit Support. If at any time during the term of this Guaranty,
(i) the unrestricted cash or Net Working Capital reported on Guarantor’s annual
or quarterly financial statements filed with the Securities Exchange Commission
falls below One Hundred Twenty-Five Million U.S. Dollars (US$125,000,000);
(ii) any invoice under the Agreement for an undisputed amount is not paid by
Company when due (including any applicable

 

N-1



--------------------------------------------------------------------------------

grace periods under the Agreement) and such failure is not cured within five
(5) business days; or (iii) twice during any six-month period an invoice under
the Agreement for an undisputed amount is not paid by Company when due
(including any applicable grace periods) and such failure is cured within five
(5) business days; then within five (5) business days of written notice from
Beneficiary of the occurrence of either (i), (ii) or (iii) above, Guarantor
(itself or through Company) shall, in Guarantor’s sole and absolute discretion,
either (a) cause a standby letter of credit in the amount of Twelve Million U.S.
Dollars (US$12,000,000) to be issued by a bank, and on terms, reasonably
acceptable to Beneficiary, naming Beneficiary as beneficiary, to be available to
Beneficiary in the event of Company’s failure to pay undisputed amounts when due
under the Agreement; or (b) deposit Twelve Million U.S. Dollars (US$12,000,000)
in an escrow account at a financial institution, and on terms, reasonably
acceptable to Beneficiary, which funds would be available to Beneficiary in the
event of Company’s failure to pay undisputed amounts when due under the
Agreement; provided that if Guarantor provides or causes Company to provide the
letter of credit under (a) or the escrowed funds under (b) then this Guaranty
shall immediately and automatically be terminated and Guarantor shall have no
further liability to Beneficiary under this Guaranty whatsoever. For purposes of
this Section 7, “Net Working Capital” means total current assets less total
current liabilities.

8. Governing Law. This Guaranty shall be governed by and construed in accordance
with the laws of the State of Texas except any principles of law which would
refer the governance and construction to the laws of another state or
jurisdiction.

9. Arbitration. The parties agree that any claim, dispute or controversy arising
out of or relating to this Guaranty (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
shall be resolved by final and binding arbitration in accordance with this
Section 9. Any arbitration held under this Guaranty shall be held in Houston,
Texas, unless otherwise agreed by the parties, shall be administered by the
Dallas, Texas office of the American Arbitration Association (“AAA”) and shall,
except as otherwise modified by this Section 9, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A.
§ 2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing party and the right to take depositions reasonably
limited in number, time and place, provided that in no event shall any party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the parties, Beneficiary’s surety (if any) and the successors and
permitted assigns of any of them. At Guarantor’s or Beneficiary’s option, any
other person or entity may be joined as an additional party to any arbitration
conducted under this Section 9, provided that the party to be joined is or may
be liable to either party in connection with all or any part of any Dispute
between the parties. The arbitration award shall be final and binding, in
writing, signed by all arbitrators, and shall state the reasons upon which the
award thereof is based. The parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof

10. Entire Agreement; Amendments. This Guaranty integrates all of the terms and
conditions mentioned herein or incidental hereto and supersedes all oral
negotiations and prior writings in respect to the subject matter hereof. This
Guaranty may only be amended or modified by an instrument in writing signed by
each of Guarantor and Beneficiary.

11. No Third-Party Beneficiary. This Guaranty is given by Guarantor solely for
the benefit of Beneficiary and is not to be relied upon by, or for the benefit
of, any other person or entity.

12. Assignment. Neither Guarantor nor Beneficiary may assign its rights or
obligations under this Guaranty without the prior written consent of the other.
This Guaranty shall be binding upon Guarantor and its successors and permitted
assigns and shall inure to the benefit of Beneficiary and its successors and
permitted assigns.

 

N-2



--------------------------------------------------------------------------------

13. Representations and Warranties. Guarantor represents and warrants to
Beneficiary as of the date hereof that:

 

  a) Guarantor is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation and has full power and legal
right to execute and deliver this Guaranty and to perform the provisions of this
Guaranty on its part to be performed;

 

  b) The execution, delivery, and performance of this Guaranty by Guarantor have
been and remain duly authorized by all necessary corporate action and do not
contravene any provision of its certificate of incorporation or by-laws or any
law, regulation, or contractual restriction binding on it or its assets;

 

  c) This Guaranty constitutes the legal, valid, and binding obligation of
Guarantor enforceable against it in accordance with its terms, except as
enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights or by general equity principles.

14. Notices. Any communication, demand, or notice to be given hereunder will be
duly given when delivered in writing or sent by facsimile to Guarantor or to
Beneficiary, as applicable, at its address as indicated below:

 

If to Guarantor, at:    If to Beneficiary, at: Cheniere Energy, Inc.    Sunland
Construction, Inc. 717 Texas Avenue, Suite 3100    2532 Aymond Street Houston,
Texas 77002    Eunice, Louisiana 70535 Attn: Risk Management    Attn:
[                        ] Fax: 713-659-5459    Facsimile: 337-546-0245 With a
copy to:    Cheniere Creole Trail Pipeline, L.P.    717 Texas Avenue, Suite 3100
   Houston, Texas 77002    Attn.: [                        ]    Fax:
713-659-5459   

or such other address as Guarantor or Beneficiary shall from time to time
specify. Notice shall be deemed given (a) when received, as evidenced by signed
receipt, if sent by hand delivery, overnight courier, or registered mail or
(b) when received, as evidenced by transmission confirmation report, if sent by
facsimile and received on or before 4:00 o’clock p.m. local time of recipient,
or (c) the next business day, as evidenced by transmission confirmation report,
if sent by facsimile and received after 4:00 o’clock p.m. local time of
recipient.

15. Survival. The following provisions of this Guaranty shall survive
termination of this Guaranty: Sections 1, 6, 8, 9, 10, 11, and this Section 15.

16. Headings. The headings of the various Sections of this Guaranty are for
convenience of reference only and shall not modify, define, or limit any of the
terms or provisions hereof.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

CHENIERE ENERGY, INC. By:      Name:      Title:     

 

N-3



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

SUNLAND CONSTRUCTION COMPANY, INC. By:      Name:      Title:     

 

N-4